Form 10-Q
Second Quarter 2003 [form10q-2qtr2003.htm]

Exhibit (10)(a)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

DATED AS OF JULY 14, 2003

AMONG

CTS CORPORATION,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

HARRIS TRUST AND SAVINGS BANK,
as L/C Issuer

AND

HARRIS TRUST AND SAVINGS BANK
as Administrative Agent



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF INDIANA,
as Syndication Agent

AND

KEY BANK NATIONAL ASSOCIATION,
as Documentation Agent

 

TABLE OF CONTENTS

                  SECTION   HEADING   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SECTION 1.
 
THE CREDIT FACILITIES
    1   Section 1.1.  
Revolving Credit Commitments
    1   Section 1.2.  
Letters of Credit
    1   Section 1.3.  
Applicable Interest Rates
    4   Section 1.4.  
Minimum Borrowing Amounts; Maximum Eurodollar Loans
    6   Section 1.5.  
Manner of Borrowing Loans and Designating Applicable Interest Rates
    6   Section 1.6.  
Interest Periods
    8   Section 1.7.  
Maturity of Loans
    8   Section 1.8.  
Prepayments
    9   Section 1.9.  
Default Rate
    10   Section 1.10.  
The Notes
    11   Section 1.11.  
Funding Indemnity
    11   Section 1.12.  
Commitment Terminations
    12   Section 1.13.  
Substitution of Lenders
    12   Section 1.14.  
Swing Loans
    13   Section 1.15.  
Increase in Commitments
    14   SECTION 2.
 
FEES
    15   Section 2.1.  
Fees
    15   SECTION 3.
 
PLACE AND APPLICATION OF PAYMENTS
    16   Section 3.1.  
Place and Application of Payments
    16   SECTION 4.  
THE COLLATERAL AND GUARANTIES
    17   Section 4.1.  
Collateral
    17   Section 4.2.  
Liens on Real Property
    18   Section 4.3.  
Guaranties
    19   Section 4.4.  
Further Assurances
    19   SECTION 5.
 
DEFINITIONS; INTERPRETATION
    19   Section 5.1.  
Definitions
    19   Section 5.2.  
Interpretation
    33   Section 5.3.  
Change in Accounting Principles
    33   SECTION 6.
 
REPRESENTATIONS AND WARRANTIES
    34   Section 6.1.  
Organization and Qualification
    34   Section 6.2.  
Subsidiaries
    34   Section 6.3.  
Authority and Validity of Obligations
    34  

 

                  SECTION   HEADING   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Section 6.4.  
Use of Proceeds; Margin Stock
    35   Section 6.5.  
Financial Reports
    35   Section 6.6.  
No Material Adverse Change
    35   Section 6.7.  
Full Disclosure
    36   Section 6.8.  
Trademarks, Franchises, and Licenses
    36   Section 6.9.  
Governmental Authority and Licensing
    36   Section 6.10.  
Good Title
    36   Section 6.11.  
Litigation and Other Controversies
    36   Section 6.12.  
Taxes
    36   Section 6.13.  
Approvals
    37   Section 6.14.  
Affiliate Transactions
    37   Section 6.15.  
Investment Company; Public Utility Holding Company
    37   Section 6.16.  
ERISA
    37   Section 6.17.  
Compliance with Laws
    37   Section 6.18.  
Other Agreements
    38   Section 6.19.  
Solvency
    38   Section 6.20.  
No Default
    38   Section 6.21.  
Subordinated Indebtedness
    38   SECTION 7.
 
CONDITIONS PRECEDENT
    38   Section 7.1.  
All Credit Events
    39   Section 7.2.  
Initial Credit Event
    39   SECTION 8.
 
COVENANTS
    41   Section 8.1.  
Maintenance of Business
    41   Section 8.2.  
Maintenance of Properties
    41   Section 8.3.  
Taxes and Assessments
    42   Section 8.4.  
Insurance
    42   Section 8.5.  
Financial Reports
    42   Section 8.6.  
Inspection
    44   Section 8.7.  
Borrowings and Guaranties
    44   Section 8.8.  
Liens
    46   Section 8.9.  
Investments, Acquisitions, Loans and Advances
    47   Section 8.10.  
Mergers, Consolidations and Sales
    49   Section 8.11.  
Maintenance of Subsidiaries
    50   Section 8.12.  
Dividends and Certain Other Restricted Payments
    50   Section 8.13.  
ERISA
    51   Section 8.14.  
Compliance with Laws
    51   Section 8.15.  
Burdensome Contracts With Affiliates
    52   Section 8.16.  
No Changes in Fiscal Year
    52   Section 8.17.  
Formation of Subsidiaries
    52   Section 8.18.  
Change in the Nature of Business
    52   Section 8.19.  
Use of Loan Proceeds
    53   Section 8.20.  
No Restrictions
    53   Section 8.21.  
Subordinated Debt
    53  

-ii-

                  SECTION   HEADING   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Section 8.22.  
Leverage Ratio
    54   Section 8.23.  
Tangible Net Worth
    54   Section 8.24.  
Fixed Charge Coverage Ratio
    54   Section 8.25.  
Capital Expenditures
    54   SECTION 9.
 
EVENTS OF DEFAULT AND REMEDIES
    55   Section 9.1.  
Events of Default
    55   Section 9.2.  
Non-Bankruptcy Defaults
    57   Section 9.3.  
Bankruptcy Defaults
    58   Section 9.4.  
Collateral for Undrawn Letters of Credit
    58   Section 9.5.  
Notice of Default
    59   Section 9.6.  
Expenses
    59   SECTION 10.
 
CHANGE IN CIRCUMSTANCES
    59   Section 10.1.  
Change of Law
    59   Section 10.2.  
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
    59   Section 10.3.  
Increased Cost and Reduced Return
    60   Section 10.4.  
Lending Offices
    61   Section 10.5.  
Discretion of Lender as to Manner of Funding
    61   SECTION 11.
 
THE ADMINISTRATIVE AGENT
    62   Section 11.1.  
Appointment and Authorization of Administrative Agent
    62   Section 11.2.  
Administrative Agent and its Affiliates
    62   Section 11.3.  
Action by Administrative Agent
    62   Section 11.4.  
Consultation with Experts
    63   Section 11.5.  
Liability of Administrative Agent; Credit Decision
    63   Section 11.6.  
Indemnity
    64   Section 11.7.  
Resignation of Administrative Agent and Successor Administrative Agent
    64   Section 11.8.  
L/C Issuer
    64   Section 11.9.  
Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements
    65   Section 11.10.  
Designation of Additional Agents
    65   Section 11.11.  
Authorization to Release or Subordinate or Limit Liens
    65   SECTION 12.
 
THE GUARANTEES
    65   Section 12.1.  
The Guarantees
    65   Section 12.2.  
Guarantee Unconditional
    66   Section 12.3.  
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
    67   Section 12.4.  
Subrogation
    67   Section 12.5.  
Waivers
    67   Section 12.6.  
Limit on Recovery
    67  

-iii-

                  SECTION   HEADING   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Section 12.7.  
Stay of Acceleration
    68   Section 12.8.  
Benefit to Guarantors
    68   Section 12.9.  
Guarantor Covenants
    68   SECTION 13.
 
MISCELLANEOUS
    68   Section 13.1.  
Withholding Taxes
    68   Section 13.2.  
No Waiver, Cumulative Remedies
    69   Section 13.3.  
Non-Business Days
    70   Section 13.4.  
Documentary Taxes
    70   Section 13.5.  
Survival of Representations
    70   Section 13.6.  
Survival of Indemnities
    70   Section 13.7.  
Sharing of Set-Off
    70   Section 13.8.  
Notices
    70   Section 13.9.  
Counterparts
    71   Section 13.10.  
Successors and Assigns
    71   Section 13.11.  
Participants
    71   Section 13.12.  
Assignments
    72   Section 13.13.  
Amendments
    73   Section 13.14.  
Headings
    73   Section 13.15.  
Costs and Expenses; Indemnification
    73   Section 13.16.  
Set-off
    74   Section 13.17.  
Entire Agreement
    75   Section 13.18.  
Governing Law
    75   Section 13.19.  
Severability of Provisions
    75   Section 13.20.  
Excess Interest
    75   Section 13.21.  
Construction
    76   Section 13.22.  
Lender’s Obligations Several
    76   Section 13.23.  
Submission to Jurisdiction; Waiver of Jury Trial
    76   Section 13.24.  
Confidentiality
    76   Signature Page  
 
    S-1  

          EXHIBIT A   —   Notice of Payment Request EXHIBIT B   —   Notice of
Borrowing EXHIBIT C   —   Notice of Continuation/Conversion EXHIBIT D-1   —  
Revolving Note EXHIBIT D-2   —   Swing Note EXHIBIT E   —   Form of Commitment
Amount Increase Request EXHIBIT F   —   Compliance Certificate EXHIBIT G   —  
Additional Guarantor Supplement EXHIBIT H   —   Assignment and Acceptance
SCHEDULE 1   —   Commitments SCHEDULE 1.2   —   Existing Letters of Credit
SCHEDULE 6.2   —   Subsidiaries SCHEDULE 8.7   —   Existing Debt SCHEDULE 8.8  
—   Existing Liens SCHEDULE 8.9   —   Existing Investments

-iv-

CREDIT AGREEMENT

     This Credit Agreement is entered into as of July 14, 2003, by and among CTS
Corporation, an Indiana corporation (the “Borrower”), the direct and indirect
Subsidiaries of the Borrower from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, Harris Trust and Savings Bank, as L/C Issuer, and Harris
Trust and Savings Bank, as Administrative Agent as provided herein. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in Section 5.1 hereof.

PRELIMINARY STATEMENT

     The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. THE CREDIT FACILITIES.

     Section 1.1. Revolving Credit Commitments. Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date. The sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations at any time outstanding shall
not exceed the Revolving Credit Commitments in effect at such time. Each
Borrowing of Revolving Loans shall be made ratably by the Lenders in proportion
to their respective Revolver Percentages. As provided in Section 1.5(a) hereof,
the Borrower may elect that each Borrowing of Revolving Loans be either Base
Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and the principal
amount thereof reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.

     Section 1.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby and commercial letters of credit (each a “Letter of Credit”) for the
Borrower’s account and/or for the account of the Borrower and/or one or more of
its Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit.
Notwithstanding anything herein to the contrary, those certain letters of credit
issued for the account of the Borrower by Harris Trust and Savings Bank and
listed on Schedule 1.2 hereof (the “Existing Letters of Credit”) shall each
constitute a “Letter of Credit” herein for all purposes of this Agreement with
the Borrower as the applicant therefor, to the same extent, and with the same
force and effect as if the Existing Letters of Credit had been issued under this
Agreement at the request of the Borrower. Each Letter of Credit shall be issued
by the L/C



Issuer, but each Lender shall be obligated to reimburse the L/C Issuer for such
Lender’s Revolver Percentage of the amount of each drawing thereunder and,
accordingly, each Letter of Credit shall constitute usage of the Revolving
Credit Commitment of each Lender pro rata in an amount equal to its Revolver
Percentage of the L/C Obligations then outstanding.

     (b)  Applications. At any time before the Revolving Credit Termination
Date, the L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in U.S. Dollars, in a form reasonably satisfactory to the L/C
Issuer, with expiration dates no later than the earlier of 12 months from the
date of issuance (or which are cancelable not later than 12 months from the date
of issuance and each renewal) and 30 days prior to the Revolving Credit
Termination Date, in an aggregate face amount as set forth above, upon the
receipt of an application duly executed by the Borrower and, if such Letter of
Credit is for the account of one of its Subsidiaries, such Subsidiary, in the
form then customarily prescribed by the L/C Issuer for the Letter of Credit
requested (each an “Application”). Notwithstanding anything contained in any
Application to the contrary: (i) the Borrower shall pay fees in connection with
each Letter of Credit as set forth in Section 2.1 (b) hereof, (ii) except as
otherwise provided in Section 1.8 hereof, before the occurrence of an Event of
Default, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower hereby promises to pay) from and after
the date such drawing is paid until the Business Day following the date such
drawing is paid at a rate per annum equal to the Applicable Margin plus the Base
Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed) and
thereafter at a rate per annum equal to the sum of 2.0% plus the Applicable
Margin plus the Base Rate from time to time in effect (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed). If the L/C Issuer issues any Letter of Credit with an expiration date
that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
unless the Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer
will give such notice of non-renewal before the time necessary to prevent such
automatic extension if before such required notice date: (i) the expiration date
of such Letter of Credit if so extended would be after the Revolving Credit
Termination Date, (ii) the Revolving Credit Commitments have been terminated, or
(iii) a Default or an Event of Default exists and the Administrative Agent, at
the request or with the consent of the Required Lenders, has given the L/C
Issuer instructions not to so permit the extension of the expiration date of
such Letter of Credit. The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit increasing the amount, or extending the expiration date,
thereof at the request of the Borrower subject to the conditions of Section 7
hereof and the other terms of this Section 1.2.

     (c)  The Reimbursement Obligations. Subject to Section 1.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid in immediately available funds at the Administrative

2

Agent’s principal office in Chicago, Illinois or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds). If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.2(d) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.2(d) below.

     (d)  The Participating Interests. Each Lender (other than the Lender acting
as L/C Issuer in issuing the relevant Letter of Credit), by its acceptance
hereof, severally agrees to purchase from the L/C Issuer, and the L/C Issuer
hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date 2 Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date 2 Business Days after the date such payment is due from
such Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder.

     The several obligations of the Participating Lenders to the L/C Issuer
under this Section 1.2 shall be absolute, irrevocable and unconditional under
any and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Participating Lender may have or
have had against the Borrower, the L/C Issuer, the Administrative Agent, any
Lender or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of any Revolving Credit Commitment of
any Lender, and each payment by a Participating Lender under this Section 1.2
shall be made without any offset, abatement, withholding or reduction
whatsoever.

     (e)  Indemnification. The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrower)

3

against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from the L/C
Issuer’s gross negligence or willful misconduct) that the L/C Issuer may suffer
or incur in connection with any Letter of Credit issued by it. The obligations
of the Participating Lenders under this Section 1.2(e) and all other parts of
this Section 1.2 shall survive termination of this Agreement and of all
Applications, Letters of Credit, and all drafts and other documents presented in
connection with drawings thereunder.

     (f)  Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or an increase in
the amount of a Letter of Credit, a written request therefor, in a form
reasonably acceptable to the Administrative Agent and the L/C Issuer. The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.

     Section 1.3. Applicable Interest Rates. (a) Base Rate Loans. Subject to the
provisions of Section 1.9, each Base Rate Loan made or maintained by a Lender
shall bear interest during each day it is outstanding (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Eurodollar Loan until such
Loan is repaid at a rate per annum equal to the sum of the Applicable Margin
plus the Base Rate from time to time in effect, payable on the last day of the
calendar quarter in which such Loan is advanced, continued or created by
conversion and at maturity (whether by acceleration or otherwise).

     “Base Rate” means for any day the greater of: (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined, plus (y) 1/2 of 1%.

     (b)  Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and the actual number of days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, continued
or created by conversion from a Base Rate Loan until

4

maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable on the last day of the Interest Period and at maturity
(whether by acceleration or otherwise), and, if the applicable Interest Period
is longer than three months, on each day occurring every three months after the
commencement of such Interest Period.

     “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per
annum determined in accordance with the following formula:

                      Adjusted LIBOR   =   LIBOR                

--------------------------------------------------------------------------------

                1 — Eurodollar Reserve Percentage    

     “Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar
Loans, the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s Regulation
D (or in respect of any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Loans is determined or any
category of extensions of credit or other assets that include loans by
non-United States offices of any Lender to United States residents), subject to
any amendments of such reserve requirement by such Board or its successor,
taking into account any transitional adjustments thereto. For purposes of this
definition, the Eurodollar Loans shall be deemed to be “eurocurrency
liabilities” as defined in Regulation D without benefit or credit for any
prorations, exemptions or offsets under Regulation D.

     “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) 2
Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing.

     “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a period equal to such
Interest Period, which appears on the Telerate Page 3750 as of 11:00 a.m.
(London, England time) on the day 2 Business Days before the commencement of
such Interest Period.

     “Telerate Page 3750” means the display designated as “Page 3750” on the Dow
Jones Markets Service (formerly known as the Telerate Service) (or such other
page as may replace Page 3750 on that service or such other service as may be
nominated by the British Bankers’

5

Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits).

     (c)  Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

     Section 1.4. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $1,000,000 or such greater amount which is an integral multiple of
$100,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
under a Credit shall be in an amount equal to $2,000,000 or such greater amount
which is an integral multiple of $100,000. Without the Administrative Agent’s
consent, there shall not be more than ten (10) Borrowings of Eurodollar Loans
outstanding under the Revolving Credit at any one time; provided that not more
than two (2) of such Borrowings shall have an Interest Period of one week.

     Section 1.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 12:00 noon (Chicago time): (i) at
least 3 Business Days before the date on which the Borrower requests the Lenders
to advance a Borrowing of Eurodollar Loans and (ii) on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to the minimum amount requirement for each outstanding
Borrowing contained in Section 1.4, a portion thereof, as follows: (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans
or (ii) if such Borrowing is of Base Rate Loans, on any Business Day, the
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower. The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone or telecopy (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 12:00 noon (Chicago
time) at least 3 Business Days before the date of the requested continuation or
conversion. All such notices concerning the advance, continuation or conversion
of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. The
Borrower agrees that the Administrative Agent may rely on any such telephonic or
telecopy notice given by any person the Administrative Agent in good faith
believes is an Authorized Representative without

6

the necessity of independent investigation and, in the event any such notice by
telephone conflicts with any written confirmation, such telephonic notice shall
govern if the Administrative Agent has acted in reliance thereon.

     (b)  Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 1.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.

     (c)  Borrower’s Failure to Notify; Automatic Continuations and Conversions.
Any outstanding Borrowing of Base Rate Loans shall automatically be continued
for an additional Interest Period on the last day of its then current Interest
Period unless the Borrower has notified the Administrative Agent within the
period required by Section 1.5(a) that the Borrower intends to convert such
Borrowing, subject to Section 7.1 hereof, into a Borrowing of Eurodollar Loans
or such Borrowing is prepaid in accordance with Section 1.8(a). If the Borrower
fails to give notice pursuant to Section 1.5(a) above of the continuation or
conversion of any outstanding principal amount of a Borrowing of Eurodollar
Loans before the last day of its then current Interest Period within the period
required by Section 1.5(a) or, whether or not such notice has been given, one or
more of the conditions set forth in Section 7.1 for the continuation or
conversion of a Borrowing of Eurodollar Loans would not be satisfied, and such
Borrowing is not prepaid in accordance with Section 1.8(a), such Borrowing shall
automatically be converted into a Borrowing of Base Rate Loans.

     (d)  Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois. The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois.

     (e)  Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date 2 Business Days after

7

payment by such Lender is due hereunder, the Federal Funds Rate for each such
day and (ii) from the date 2 Business Days after the date such payment is due
from such Lender to the date such payment is made by such Lender, the Base Rate
in effect for each such day. If such amount is not received from such Lender by
the Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 1.11 hereof so that the Borrower
will have no liability under such Section with respect to such payment.

     Section 1.6. Interest Periods. As provided in Section 1.5(a) and 1.14
hereof, at the time of each request to advance, continue or create by conversion
a Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options. The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending: (a) in the
case of a Eurodollar Loan, one week, two weeks, 1, 2, 3 or 6 months thereafter,
and (b) in the case of a Swing Loan, on the date 1 to 7 days thereafter as
mutually agreed to by the Borrower and the Administrative Agent; provided,
however, that:



       (a) any Interest Period for a Borrowing of Swing Loans consisting of Base
Rate Loans that otherwise would end after the Revolving Credit Termination Date
shall end on the Revolving Credit Termination Date;          (b) no Interest
Period with respect to any portion of the Revolving Loans or Swing Loans shall
extend beyond the Revolving Credit Termination Date;          (c) whenever the
last day of any Interest Period would otherwise be a day that is not a Business
Day, the last day of such Interest Period shall be extended to the next
succeeding Business Day, provided that, if such extension would cause the last
day of an Interest Period for a Borrowing of Eurodollar Loans to occur in the
following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and          (d) for purposes of determining
an Interest Period for a Borrowing of Eurodollar Loans, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no numerically corresponding day in the month in which such an Interest
Period is to end or if such an Interest Period begins on the last Business Day
of a calendar month, then such Interest Period shall end on the last Business
Day of the calendar month in which such Interest Period is to end.

     Section 1.7. Maturity of Loans. Each Revolving Loan and Swing Loan, both
for principal and interest not sooner paid, shall mature and become due and
payable by the Borrower on the Revolving Credit Termination Date.

8

     Section 1.8. Prepayments. (a) Optional. The Borrower shall have the
privilege of prepaying without premium or penalty (except as set forth in
Section 1.11 below) and in whole or in part (but, if in part, then: (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $100,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $500,000, and
(iii) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Section 1.4 and 1.14 hereof remains outstanding) any
Borrowing of Eurodollar Loans at any time upon 3 Business Days prior notice by
the Borrower to the Administrative Agent or, in the case of a Borrowing of Base
Rate Loans, notice delivered by the Borrower to the Administrative Agent no
later than 12:00 noon (Chicago time) on the date of prepayment, such prepayment
to be made by the payment of the principal amount to be prepaid and, in the case
of any Eurodollar Loans or Swing Loans, accrued interest thereon to the date
fixed for prepayment plus any amounts due the Lenders under Section 1.11 hereof.

     (b)  Mandatory. (i) If the Borrower or any Subsidiary shall at any time or
from time to time make or agree to make a Disposition or shall suffer an Event
of Loss resulting in Net Cash Proceeds in excess of $5,000,000 individually or
on a cumulative basis in any fiscal year of the Borrower, then (x) the Borrower
shall promptly notify the Administrative Agent of such proposed Disposition or
Event of Loss (including the amount of the estimated Net Cash Proceeds to be
received by the Borrower or such Subsidiary in respect thereof) and (y) promptly
upon receipt by the Borrower or the Subsidiary of the Net Cash Proceeds of such
Disposition or Event of Loss, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds;
provided that in the case of each Disposition and Event of Loss, if the Borrower
states in its notice of such event that the Borrower or a Subsidiary intends to
reinvest, within 180 days of the applicable Disposition or receipt of Net Cash
Proceeds from an Event of Loss, the Net Cash Proceeds thereof in assets similar
to the assets which were subject to such Disposition or Event of Loss, then so
long as no Default or Event of Default then exists, the Borrower shall not be
required to make a mandatory prepayment under this Section in respect of such
Net Cash Proceeds to the extent such Net Cash Proceeds are actually reinvested
in such similar assets with such 180-day period. Promptly after the end of such
180-day period, the Borrower shall notify the Administrative Agent whether the
Borrower or a Subsidiary has reinvested such Net Cash Proceeds in such similar
assets, and to the extent such Net Cash Proceeds have not been so reinvested,
the Borrower shall promptly prepay the Loans (or all outstanding Loans and L/C
Obligations if an Event of Default exists) in the amount of such Net Cash
Proceeds not so reinvested. If the Borrower has not prepaid the Loans with the
Net Cash Proceeds received as described in clause (i) above and if the
Administrative Agent or the Required Lenders so request, all proceeds of such
Disposition or Event of Loss shall be deposited with the Administrative Agent
and held by it in the Collateral Account. So long as no Default or Event of
Default exists, the Administrative Agent is authorized to disburse amounts
representing such proceeds from the Collateral Account to or at the Borrower’s
direction for application to or reimbursement for the costs of replacing,
rebuilding or restoring such Property.

     (ii)  If after the Closing Date the Borrower or any Subsidiary shall issue
any Indebtedness for Borrowed Money, other than Indebtedness for Borrowed Money
permitted by Section 8.7 hereof, the Borrower shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance to be
received by or for the account of the Borrower or such Subsidiary in respect
thereof. Promptly upon receipt by the Borrower or such Subsidiary of Net

9

Cash Proceeds of such issuance, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of the amount of such Net Cash Proceeds. The
Borrower acknowledges that its performance hereunder shall not limit the rights
and remedies of the Lenders for any breach of Section 8.7 hereof or any other
terms of the Loan Documents.

     (iii)  If after the Closing Date the Borrower or any Subsidiary shall
receive any “Employer Reversion” (as defined in Section 4980(c)(2) of the Code),
the Borrower shall promptly notify the Administrative Agent of such amount.
Promptly upon receipt by the Borrower or such Subsidiary of such amount, and
after deduction for all income, excise and other federal, state and local taxes,
penalties and interest due with respect to such Employer Reversion under the
Code or any other applicable law, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of the net amount after such deductions.

     (iv)  If after the Closing Date the Borrower or any Subsidiary shall issue
new equity securities (whether common or preferred stock or otherwise), other
than equity securities issued in connection with the exercise of employee stock
options and capital stock issued to the seller of an Acquired Business in
connection with an Acquisition permitted hereby, the Borrower shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
issuance to be received by or for the account of the Borrower or such Subsidiary
in respect thereof. Promptly upon receipt by the Borrower or such Subsidiary of
Net Cash Proceeds of such issuance, the Borrower shall prepay the Loans in an
aggregate amount equal to 75% of the amount of such Net Cash Proceeds.

     (v)  The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 1.12 hereof, prepay the Revolving Loans, Swing
Loans, and, if necessary, prefund the L/C Obligations in accordance with
Section 9.4 by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of Revolving Loans, Swing Loans, and L/C Obligations then
outstanding to the amount to which the Revolving Credit Commitments have been so
reduced.

     (vi)  Unless the Borrower otherwise directs, prepayments of Loans under
this Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans
until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 1.8(b) shall be made by the payment of
the principal amount to be prepaid and accrued interest thereon to the date of
prepayment and, in the case of any Eurodollar Loan or Swing Loan, together with
any amounts due the Lenders under Section 1.11 hereof. Each prefunding of L/C
Obligations shall be made in accordance with Section 9.4 hereof.

     (c)  The Administrative Agent will promptly advise each Lender of any
notice of prepayment it receives from the Borrower. Any amount of Revolving
Loans and Swing Loans paid or prepaid before the Revolving Credit Termination
Date may, subject to the terms and conditions of this Agreement, be borrowed,
repaid and borrowed again.

     Section 1.9. Default Rate. Notwithstanding anything to the contrary
contained in Section 1.3 hereof, while any Event of Default exists or after
acceleration, the Borrower shall

10

pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Loans owing by it at a rate per
annum equal to:

     (a)  for any Base Rate Loan or any Swing Loan bearing interest based on the
Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from
time to time in effect; and

     (b)  for any Eurodollar Loan or any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

     Section 1.10. The Notes. (a) The Revolving Loans made to the Borrower by a
Lender shall be evidenced by a single promissory note of the Borrower issued to
such Lender in the form of Exhibit D-1 hereto. Each such promissory note is
hereinafter referred to as a “Revolving Note” and collectively such promissory
notes are referred to as the “Revolving Notes.”

     (b)  The Swing Loans made to the Borrower by the Administrative Agent shall
be evidenced by a single promissory note of the Borrower issued to the
Administrative Agent in the form of Exhibit D-2 hereto. Such promissory note is
hereinafter referred to as the “Swing Note.”

     (c)  Each Lender shall record on its books and records or on a schedule to
its appropriate Note the amount of each Loan advanced, continued or converted by
it, all payments of principal and interest and the principal balance from time
to time outstanding thereon, the type of such Loan, and, for any Eurodollar Loan
or Swing Loan, the Interest Period and the interest rate applicable thereto. The
record thereof, whether shown on such books and records of a Lender or on a
schedule to the relevant Note, shall be prima facie evidence as to all such
matters; provided, however, that the failure of any Lender to record any of the
foregoing or any error in any such record shall not limit or otherwise affect
the obligation of the Borrower to repay all Loans made to it hereunder together
with accrued interest thereon. At the request of any Lender and upon such Lender
tendering to the Borrower the appropriate Note to be replaced, the Borrower
shall furnish a new Note to such Lender to replace any outstanding Note, and at
such time the first notation appearing on a schedule on the reverse side of, or
attached to, such Note shall set forth the aggregate unpaid principal amount of
all Loans, if any, then outstanding thereon.

     Section 1.11. Funding Indemnity. If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any

11

Eurodollar Loan or Swing Loan or the relending or reinvesting of such deposits
or amounts paid or prepaid to such Lender, but excluding any loss of profit) as
a result of:

     (a)  any payment, prepayment or conversion of a Eurodollar Loan or Swing
Loan on a date other than the last day of its Interest Period,

     (b)  any failure (because of a failure to meet the conditions of Section 7
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 1.5(a) or 1.14 hereof,

     (c)  any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

     (d)  any acceleration of the maturity of a Eurodollar Loan or Swing Loan as
a result of the occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate, absent manifest error, shall be deemed prime facie
correct.

     Section 1.12. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon 5 Business Days, prior written notice to the Administrative Agent (or
such shorter time period agreed to by the Administrative Agent), to terminate
the Revolving Credit Commitments without premium or penalty and in whole or in
part, any partial termination to be (i) in an amount not less than $1,000,000
and (ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages, provided that the Revolving Credit Commitments may not be
reduced to an amount less than the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding. Any
termination of the Revolving Credit Commitments below the L/C Sublimit or Swing
Line Sublimit then in effect shall reduce the L/C Sublimit and Swing Line
Sublimit, as applicable, by a like amount. The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Revolving Credit
Commitments.

     (b)  Any termination of the Revolving Credit Commitments pursuant to this
Section 1.12 may not be reinstated.

     (c)  For the avoidance of doubt, prepayments pursuant to Sections 1.8(a)
and (b)(i), (ii), (iii) and (iv) shall not result in any reduction of the
Revolving Credit Commitments.

     Section 1.13. Substitution of Lenders. (a) Upon the receipt by the Borrower
of a claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
or a notice by any Lender

12

to the Borrower of any illegality pursuant to Section 10.1 hereof or (b) in the
event any Lender is in default in any material respect with respect to its
obligations under the Loan Documents (any such Lender referred to in clause
(a) or (b) above being hereinafter referred to as an “Affected Lender”), the
Borrower may, in addition to any other rights the Borrower may have hereunder or
under applicable law, require, at its expense, any such Affected Lender to
assign, at par plus accrued interest and fees, without recourse, all of its
interest, rights, and obligations hereunder (including its Revolving Credit
Commitment and all of its Loans and participation interests in Letters of Credit
and other amounts at any time owing to it hereunder and the other Loan
Documents) to a bank or other institutional lender specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority,
(ii) the Borrower shall have received the written consent of the Administrative
Agent, which consent shall not be unreasonably withheld or delayed, to such
assignment, (iii) the Borrower shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 1.11 hereof as if
the Loans owing to it were prepaid rather than assigned) other than such
principal, interest, and fees accrued and owing to it hereunder, and (iv) the
assignment is entered into in accordance with the other requirements of
Section 13.12 hereof.

     Section 1.14. Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Administrative Agent
agrees to make loans to the Borrower under the Swing Line (individually a “Swing
Loan” and collectively the “Swing Loans”) which shall not in the aggregate at
any time outstanding exceed the Swing Line Sublimit. The Swing Loans may be
availed of the Borrower from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date; provided that each Swing Loan must be repaid on the last day
of the Interest Period applicable thereto. Each Swing Loan shall be in a minimum
amount of $250,000 or such greater amount which is an integral multiple of
$100,000.

     (b)  Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
under the Revolving Credit as from time to time in effect (computed on the basis
of a year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Administrative Agent’s Quoted Rate (computed on the basis
of a year of 360 days for the actual number of days elapsed). Interest on each
Swing Loan shall be due and payable prior to such maturity on the last day of
each Interest Period applicable thereto.

     (c)  Requests for Swing Loans. The Borrower shall give the Administrative
Agent prior notice (which may be written or oral) no later than 2:00 p.m.
(Chicago time) on the date upon which a Borrower requests that any Swing Loan be
made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. Within 30 minutes after receiving such notice, the
Administrative Agent shall in its discretion quote an interest rate to the
Borrower at which the Administrative Agent would be willing to make such Swing
Loan available to the Borrower for the Interest Period so requested (the rate so
quoted for a given Interest Period being herein referred to as “Administrative
Agent’s Quoted Rate”). The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance. If the Borrower

13

does not so immediately accept the Administrative Agent’s Quoted Rate for the
full amount requested by the Borrower for such Swing Loan, the Administrative
Agent’s Quoted Rate shall be deemed immediately withdrawn and such Swing Loan
shall bear interest at the rate per annum determined by adding the Applicable
Margin for Base Rate Loans under the Revolving Credit to the Base Rate as from
time to time in effect. Subject to the terms and conditions hereof, the proceeds
of such Swing Loan shall be made available to the Borrower on the date so
requested at the offices of the Administrative Agent in Chicago, Illinois.
Anything contained in the foregoing to the contrary notwithstanding (i) the
obligation of the Administrative Agent to make Swing Loans shall be subject to
all of the terms and conditions of this Agreement and (ii) the Administrative
Agent shall not be obligated to make more than one Swing Loan during any one
day.

     (d)  Refunding Loans. In its sole and absolute discretion, the
Administrative Agent may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Administrative Agent to act on its behalf for such
purpose) and with notice to the Borrower, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in Section
9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent, in
immediately available funds, at the Administrative Agent’s principal office in
Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given. The proceeds of such Borrowing of
Revolving Loans shall be immediately applied to repay the outstanding Swing
Loans.

     (e)  Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Administrative Agent pursuant to Section
1.14(d) above (because an Event of Default described in Section 9.1(j) or 9.1(k)
exists with respect to the Borrower or otherwise), such Lender will, by the time
and in the manner such Revolving Loan was to have been funded to the
Administrative Agent, purchase from the Administrative Agent an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans. Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Administrative Agent its participation in such Loan. The several obligations of
the Lenders under this Section shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against the Borrower, any other Lender or any other Person whatever. Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of the
Revolving Credit Commitments of any Lender, and each payment made by a Lender
under this Section shall be made without any offset, abatement, withholding or
reduction whatsoever.

     Section 1.15. Increase in Commitments. The Borrower may, on any Business
Day after January 14, 2004, with the written consent of the Administrative Agent
(which consent shall not

14

be unreasonably withheld or delayed), increase the aggregate amount of the
Revolving Credit Commitments by delivering a Commitment Amount Increase Request
at least 5 Business Days prior to the desired effective date of such increase
(the “Commitment Amount Increase”) identifying an additional Lender (or
additional Revolving Credit Commitments for existing Lender(s)) and the amount
of its Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)); provided, however, that (i) any increase of the aggregate amount
of the Revolving Credit Commitments to an amount in excess of $75,000,000 will
require the approval of all the Lenders, and (ii) any increase of the aggregate
amount of the Revolving Credit Commitments shall be in an amount not less than
$5,000,000. The effective date of the Commitment Amount Increase shall be agreed
upon by the Borrower and the Administrative Agent. Upon the effectiveness
thereof, the new Lender(s) (or, if applicable, existing Lender(s)) shall advance
Loans in an amount sufficient such that after giving effect to its Loans each
Bank shall have outstanding its pro rata share of Loans. It shall be a condition
to such effectiveness that (i) either no Eurodollar Loans be outstanding on the
date of such effectiveness or the Borrower pays any applicable breakage cost
under Section 1.11 incurred by any Lender resulting from the repayment of its
Loans and (ii) the Borrower shall not have terminated any portion of the
Revolving Credit Commitments pursuant to Section 1.14 hereof. The Borrower
agrees to pay any reasonable expenses of the Administrative Agent relating to
any Commitment Amount Increase. Notwithstanding anything herein to the contrary,
no Lender shall have any obligation to increase its Revolving Credit Commitment
and no Lender’s Revolving Credit Commitment shall be increased without its
consent thereto, and each Lender may at its option, unconditionally and without
cause, decline to increase its Revolving Credit Commitment.

SECTION 2. FEES.

     Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate per
annum equal to the Applicable Margin (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed) on the
average daily Unused Revolving Credit Commitments. Such commitment fee shall be
payable quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

     (b)  Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.2 hereof,
the Borrower shall pay to the L/C Issuer for its own account an issuance fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit. Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee at a rate per annum equal to the Applicable Margin
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed) in effect during each day of such quarter applied

15

to the daily average face amount of Letters of Credit outstanding during such
quarter. In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard drawing, negotiation, amendment, and other
administrative fees for each Letter of Credit. Such standard fees referred to in
the preceding sentence may be established by the L/C Issuer from time to time as
notified to the Borrower in writing.

     (c)  Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated the date hereof
or as otherwise agreed to in writing between them.

     (d)  Audit Fees. The Borrower shall pay to the Administrative Agent for its
own use and benefit charges for audits of the Collateral performed by the
Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any Event
of Default, the Borrower shall not be required to pay the Administrative Agent
for more than one such audit per calendar year.

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

     Section 3.1. Place and Application of Payments. All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement.

     Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral received, in each instance, by the Administrative Agent or any of the
Lenders after the occurrence and during the continuation of an Event of Default
shall be remitted to the Administrative Agent and distributed as follows:

     (a)  first, to the payment of any outstanding costs and expenses incurred
by the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of

16

a character which the Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

     (b)  second, to the payment of principal and interest on the Swing Note
until paid in full;

     (c)  third, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each Person to which such sums are due;

     (d)  fourth, to the payment of principal on the Notes, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and any Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and, in the case of Hedging Liability, their Affiliates to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each Person to which
such sums are due;

     (e)  fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents (including, without limitation, Funds
Transfer and Deposit Account Liability) to be allocated pro rata in accordance
with the aggregate unpaid amounts owing to each Person to which such sums are
due; and

     (f)  sixth, to the Borrower or whoever else may be lawfully entitled
thereto.

SECTION 4. THE COLLATERAL AND GUARANTIES.

     Section 4.1. Collateral. The Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall be secured by (a) valid, perfected
and enforceable Liens on all right, title, and interest of the Borrower and each
Guarantor in all capital stock and other equity interests held by such Person in
each of its Subsidiaries, whether now owned or hereafter formed or acquired, and
all proceeds thereof, and (b) valid, perfected, and enforceable Liens on all
right, title, and interest of the Borrower and each Guarantor in all personal
property, fixtures, and real estate (subject to Section 4.2), whether now owned
or hereafter acquired or arising, and all proceeds thereof; provided, however,
that: (i) unless otherwise required by the Administrative Agent or the Required
Lenders after the occurrence and during the continuance of an Event of Default,
(A) Liens on local petty cash deposit accounts maintained by the Borrower and
its Subsidiaries in proximity to their operations need not be perfected provided
that the total amount on deposit at any one time not so perfected shall not
exceed $50,000 in the aggregate, (B) Liens on payroll accounts maintained by the
Borrower and its Subsidiaries need not be perfected provided the total amount on
deposit at any time does not exceed the current amount of their

17

payroll obligations, and (C) Liens on the deposit account at Bank One, NA in
respect of the letters of credit permitted under Section 8.7(o) need not be
perfected, (ii) unless otherwise required by the Administrative Agent or the
Required Lenders after the occurrence and during the continuance of an Event of
Default, Liens on vehicles which are subject to a certificate of title law need
not be perfected provided that the total value of such property at any one time
not so perfected shall not exceed $1,000,000 in the aggregate, (iii) Liens on
the capital stock or other equity interests of a Foreign Subsidiary shall be
limited to 65% of the total outstanding Voting Stock of such Foreign Subsidiary
and no Voting Stock of CTS UK or CTS Japan, Inc. shall be pledged, (iv) Liens
need not be granted on the assets of a Foreign Subsidiary, (v) no pledge of the
Voting Stock of any Foreign Subsidiary shall be required hereunder to the extent
that such pledge is prohibited by applicable law, and (vi) no Liens in
connection herewith shall be created in any Excluded Property. Within 60 days of
the Closing Date the Borrower shall (i) take all such actions as reasonably
requested by the Administrative Agent in order to comply with any applicable
laws with respect to registering or otherwise perfecting the security interest
of the Administrative Agent in the Voting Stock of the Foreign Subsidiaries
required to be pledged by the terms hereof and (ii) cause to be delivered to the
Administrative Agent an opinion of counsel in form and substance reasonably
satisfactory to the Administrative Agent covering such items as the
Administrative Agent may reasonably request with respect to the pledge of the
Voting Stock of the Foreign Subsidiaries required to be pledged by the terms
hereof. The Borrower acknowledges and agrees that the Liens on the Collateral
shall be granted to the Administrative Agent for the benefit of the holders of
the Obligations, the Hedging Liability, and the Funds Transfer and Deposit
Account Liability and shall be valid and perfected first priority Liens subject
only to Liens permitted by Section 8.8 hereof, in each case pursuant to one or
more Collateral Documents from such Persons, each in form and substance
reasonably satisfactory to the Administrative Agent.

     Section 4.2. Liens on Real Property. In the event that the Borrower or any
Guarantor owns or hereafter acquires a fee interest in any real property, the
Borrower shall, or shall cause such Subsidiary to, (a) execute and deliver to
the Administrative Agent (or a security trustee therefor) a mortgage or deed of
trust reasonably acceptable in form and substance to the Administrative Agent
for the purpose of granting to the Administrative Agent a Lien on such real
property to secure the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability and (b) pay all taxes, costs, and expenses incurred by
the Administrative Agent in recording such mortgage or deed of trust, and shall
supply to the Administrative Agent at the Borrower’s cost and expense a survey,
environmental report, hazard insurance policy, appraisal report, and a
mortgagee’s policy of title insurance from a title insurer acceptable to the
Administrative Agent insuring the validity of such mortgage or deed of trust and
its status as a first Lien (subject to Liens permitted by this Agreement) on the
real property encumbered thereby and such other instrument, documents,
certificates, and opinions reasonably required by the Administrative Agent in
connection therewith; provided that the requirements of this Section 4.2 shall
not apply to any real property owned by the Borrower or its Subsidiaries on the
Closing Date, except such real property located in Berne, Indiana, Elkhart,
Indiana, West Lafayette, Indiana and Sandwich, Illinois (collectively, the
“Currently Mortgaged Properties”) and, with respect to the Currently Mortgaged
Properties, such mortgages, opinions, environmental report, survey and title
insurance need not be delivered until 90 days after the Closing Date; provided
further that with respect to all owned real property acquired by the

18

Borrower and its Subsidiaries after the Closing Date, such mortgage or deed of
trust, survey, environmental report, hazard insurance policy and title policy
need not be delivered until 90 days after acquisition of the subject property.

     Section 4.3. Guaranties. The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be guaranteed by each direct and indirect Subsidiary of the Borrower
pursuant to Section 12 hereof or pursuant to one or more guaranty agreements in
form and substance reasonably acceptable to the Administrative Agent, as the
same may be amended, modified or supplemented from time to time (individually a
“Guaranty” and collectively the “Guaranties”); provided, however, that a Foreign
Subsidiary and CTS Printex, Inc. and International Research Corporation shall
not be required to be a guarantor hereunder.

     Section 4.4. Further Assurances. The Borrower agrees that it shall, and
shall cause each Subsidiary to, from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect the Liens
described in Sections 4.1 and 4.2 on the Collateral. In the event the Borrower
or any Subsidiary forms or acquires any other Subsidiary after the date hereof,
the Borrower shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to execute a Guaranty and such Collateral
Documents as the Administrative Agent may then require in accordance with
Section 4, and the Borrower shall also deliver to the Administrative Agent, or
cause such Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

SECTION 5. DEFINITIONS; INTERPRETATION.

     Section 5.1. Definitions. The following terms when used herein shall have
the following meanings:

     “Acquired Business” means the entity or assets acquired by the Borrower or
a Subsidiary in an Acquisition, whether before or after the date hereof.

     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Subsidiary prior to such acquisition), or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary prior to such acquisition) provided that the Borrower or
the Subsidiary is the surviving entity.

     “Additional Guarantor Supplement” means an Additional Guarantor Supplement
in the form of Exhibit G hereto.

19

     “Adjusted LIBOR” is defined in Section 1.3(b) hereof.

     “Administrative Agent” means Harris Trust and Savings Bank and any
successor appointed pursuant to Section 11.7 hereof.

     “Administrative Agent’s Quoted Rate” is defined in Section 1.14(c) hereof.

     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for the purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, 5% or
more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or 5% or more of the partnership or
other ownership interest of any other Person (other than as a limited partner of
such other Person) will be deemed to control such corporation or other Person.

     “Agreement” means this Credit Agreement, as the same may be amended,
modified, restated or supplemented from time to time pursuant to the terms
hereof.

     “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the commitment fees and letter of credit fees payable under
Section 2.1 hereof until the first Pricing Date (defined below), the rates per
annum shown opposite Level III below, and, thereafter, from one Pricing Date to
the next Pricing Date means the applicable margin determined in accordance with
the following schedule:

                                      APPLICABLE MARGIN   APPLICABLE MARGIN    
            FOR BASE RATE LOANS   FOR EURODOLLAR                 AND
REIMBURSEMENT   LOANS AND LETTER OF   APPLICABLE MARGIN     LEVERAGE RATIO FOR  
OBLIGATIONS SHALL   CREDIT FEE SHALL   FOR COMMITMENT LEVEL   SUCH PRICING DATE
  BE:   BE:   FEE SHALL BE:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

III   Greater than 2.5 to 1.0     1.00 %     2.25 %     0.50 % II   Less than or
equal to 2.5 to 1.0, but greater than or equal to 2.0 to 1.0     0.75 %     2.00
%     0.40 % I   Less than 2.0 to 1.0     0.50 %     1.75 %     0.375 %

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2003, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial

20

statements, audit report) for the fiscal quarter then ended, pursuant to
Section 8.5 hereof. The Applicable Margin shall be established based on the
Leverage Ratio for the most recently completed fiscal quarter and the Applicable
Margin established on a Pricing Date shall remain in effect until the next
Pricing Date. If the Borrower has not delivered its financial statements by the
date such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., the Leverage Ratio shall be
deemed to be greater than 2.5 to 1.0). If the Borrower subsequently delivers
such financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders if reasonably determined.

     “Application” is defined in Section 1.2(b) hereof.

     “Authorized Officer” means the Chief Executive Officer, President, Vice
President Finance, Treasurer or Assistant Treasurer of the Borrower, acting
singly.

     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section 7.2 (h) hereof or on any
update of any such list provided by the Borrower to the Administrative Agent, or
any further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.

     “Base Rate” is defined in Section 1.3(a) hereof.

     “Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.3(a) hereof.

     “Borrower” is defined in the introductory paragraph of this Agreement.

     “Borrowing” means the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Lenders under a Credit on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Revolving Loans
are made and maintained ratably by each of the Lenders according to their
Revolver Percentages. A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 1.5(a) hereof. Borrowings
of Swing Loans are made by the Administrative Agent in accordance with the
procedures set forth in Section 1.14 hereof.

21

     “Business Day” means any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP; provided that Capital Expenditures shall exclude
expenditures made with the proceeds from sales of fixed or capital assets to the
extent such sales and reinvestments are otherwise permitted under this Agreement
and expenditures made in connection with the replacement or restoration of
Property to the extent reimbursed or financed from insurance or condemnation
proceeds received from a fixed or capital asset or property, plant or equipment.

     “Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.

     “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

     “Change of Control” means any of (a) the acquisition by any “person” or
“group” (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) at any time of beneficial ownership of 20% or
more of the outstanding capital stock or other equity interest of the Borrower
on a fully-diluted basis, (b) the failure of individuals who are members of the
board of directors (or similar governing body) of the Borrower on the Closing
Date (together with any new or replacement directors whose initial nomination
for election was approved by a majority of the directors who were either
directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Borrower
or (c) any “Change of Control Transaction” or event of like import under and as
defined in the Subordinated Notes.

     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 7.2 shall be satisfied or waived
in a manner acceptable to the Administrative Agent in its discretion.

     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

22

     “Collateral” means all properties, rights, interests, and privileges from
time to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, pursuant to the Collateral Documents.

     “Collateral Account” is defined in Section 9.4 hereof.

     “Collateral Documents” means the Mortgages, the Pledge Agreement, the
Security Agreement, and all other mortgages, deeds of trust, security
agreements, pledge agreements, assignments, financing statements and other
documents as shall from time to time secure the Obligations, the Hedging
Liability, and the Funds Transfer and Deposit Account Liability or any part
thereof.

     “Commitment Amount Increase” is defined in Section 1.15 hereof.

     “Commitment Amount Increase Request” means a Commitment Amount Increase
Request in the form of Exhibit E hereto.

     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

     “Credit” means either the Revolving Credit or the Swing Line.

     “Credit Event” means the initial advancing of any Loan, the continuation of
or conversion of a Loan into a Eurodollar Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

     “CTS UK” means CTS Corporation U.K. Ltd, a corporation organized under the
laws of Scotland.

     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.

     “Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 8.10 hereof.

     “EBITDA” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period, (d) non-cash charges, and (e) up to
$3,000,000 in any four fiscal quarter period (but in no event more than
$6,000,000 in the aggregate from the Closing Date) of restructuring expenses
paid in cash or charges relating to disputes with customers minus to the extent
included in computing Net Income, non-cash income, including, without
limitation, non-cash income that would constitute “prepaid pension expense” on
the financial statements of the Borrower in accordance with GAAP.

23

     “Eligible Line of Business” means any business similar to any lines of
business engaged in as of the date of this Agreement by the Borrower or any of
its Subsidiaries and businesses reasonably incidental or ancillary thereto.

     “Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

     “Environmental Law” means any current or future Legal Requirement
pertaining to (a) the protection of health, safety and the indoor or outdoor
environment, (b) the conservation, management or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or (e)
pollution (including any Release to air, land, surface water or groundwater),
and any amendment, rule, regulation, order or directive issued thereunder.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.

     “Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.3(b) hereof.

     “Eurodollar Reserve Percentage” is defined in Section 1.3(b) hereof.

     “Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

     “Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

     “Excluded Property” means Property of CTS Communications Components, Inc.
located in Albuquerque, New Mexico.

     “Federal Funds Rate” means the fluctuating interest rate per annum
described in part (x) of clause (ii) of the definition of Base Rate appearing in
Section 1.3(a) hereof.

     “Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
plus (b) Interest Expense for such period

24

(to the extent payable in cash), plus (c) all dividends of the Borrower paid in
cash during such period, plus (d) federal, state, and local income taxes paid in
cash by the Borrower and its Subsidiaries during such period, minus (e) payments
received by the Borrower or any Subsidiary representing cancellation payments as
a result of the cancellation of purchase orders from Motorola, Inc.

     “Foreign Subsidiary” means each Subsidiary which is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof.

     “Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any of its Subsidiaries owing to any of the Lenders, or any
Affiliates of such Lenders, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of the Borrower and/or any
Subsidiary now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and (c)
any other deposit, disbursement, and cash management services afforded to the
Borrower or any such Subsidiary by any of such Lenders or their Affiliates.

     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

     “Guarantor” and “Guarantors” each is defined in Section 12.1 hereof.

     “Guaranty” and “Guaranties” each is defined in Section 4.3 hereof.

     “Hazardous Material” means any substance, chemical, compound, product,
solid, gas, liquid, waste, byproduct, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

     “Hazardous Material Activity” means any activity, event or occurrence
involving a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

     “Hedging Liability” means the liability of the Borrower or any Subsidiary
to any of the Lenders, or any Affiliates of such Lenders, in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such

25

Subsidiary, as the case may be, may from time to time enter into with any one or
more of the Lenders or their Affiliates.

     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or to
which such approval has been withdrawn.

     “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness of such Person for borrowed money, whether
current or funded, or secured or unsecured, (b) all indebtedness for the
deferred purchase price of Property or services, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of a default are
limited to repossession or sale of such Property), (d) all indebtedness secured
by a purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) all obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
Capital Leases in respect of which such Person is liable as lessee, (f) any
liability in respect of banker’s acceptances or letters of credit (other than
obligations in respect of undrawn letters of credit securing current account
payables or performance obligations in the ordinary course of business), and
(g) any indebtedness, whether or not assumed, secured by Liens on Property
acquired by such Person at the time of acquisition thereof, it being understood
that the term “Indebtedness for Borrowed Money” shall not include trade payables
arising in the ordinary course of business.

     “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) net of
interest income of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP.

     “Interest Period” is defined in Section 1.6 hereof.

     “Knowledge” means the actual knowledge of an Authorized Officer.

     “L/C Issuer” means Harris Trust and Savings Bank.

     “L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.

     “L/C Sublimit” means $10,000,000, as reduced pursuant to the terms hereof.

     “Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

26

     “Lenders” means and includes the financial institutions from time to time
party to this Agreement, including each assignee Lender pursuant to Section
13.12 hereof and each new Lender pursuant to Section 1.15 hereof.

     “Lending Office” is defined in Section 10.4 hereof.

     “Letter of Credit” is defined in Section 1.2(a) hereof.

     “Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to EBITDA of the Borrower and its
Subsidiaries for the period of four fiscal quarters then ended.

     “LIBOR” is defined in Section 1.3(b) hereof.

     “Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

     “Loan” means any Revolving Loan or Swing Loan, whether outstanding as a
Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.

     “Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the operations, business, Property, or financial
condition of the Borrower and its Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Borrower or any Subsidiary to perform its
material obligations under any Loan Document or (c) a material adverse effect
upon (i) the legality, validity, binding effect or enforceability against the
Borrower or any Subsidiary of any Loan Document or the rights and remedies of
the Administrative Agent and the Lenders thereunder or (ii) the perfection or
priority of any Lien granted under any Collateral Document.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower or the relevant Subsidiary and the
Administrative Agent relating to such Person’s real property owned as of the
Closing Date and located in the states of Indiana and Illinois and any other
mortgages or deeds of trust delivered to the Administrative Agent pursuant to
Section 4.2 hereof, as the same may be amended, modified, supplemented or
restated from time to time.

     “Net Cash Proceeds” means, as applicable, (a) with respect to any
Disposition by a Person, cash and cash equivalent proceeds received by or for
such Person’s account, net of

27

(i) reasonable direct costs relating to such Disposition, (ii) sale, use or
other transactional taxes paid or payable by such Person as a direct result of
such Disposition, (iii) income taxes to be paid by such Person in connection
with such Disposition (after taking into account any tax credits or deductions)
and (iv) any indebtedness secured by a permitted lien that is required to be and
is repaid in connection with such Disposition, (b) with respect to any Event of
Loss of a Person, cash and cash equivalent proceeds received by or for such
Person’s account (whether as a result of payments made under any applicable
insurance policy therefor or in connection with condemnation proceedings or
otherwise), net of reasonable direct costs incurred in connection with the
collection of such proceeds, awards or other payments, and (c) with respect to
any offering of equity securities of a Person or the issuance of any
Indebtedness for Borrowed Money by a Person, cash and cash equivalent proceeds
received by or for such Person’s account, net of reasonable legal, underwriting,
and other fees and expenses incurred as a direct result thereof.

     “Net Income” means, with reference to any period, the net income (or net
loss) of the Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, the Borrower or another Subsidiary, and (b) the net income (or net loss)
of any Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.

     “Notes” means and includes the Revolving Notes and the Swing Note.

     “Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

     “Participating Interest” is defined in Section 1.2(d) hereof.

     “Participating Lender” is defined in Section 1.2(d) hereof.

     “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.

     “Permitted Acquisition” means any Acquisition with respect to which all of
the following conditions shall have been satisfied:



       (a) the Acquired Business is in an Eligible Line of Business and has its
primary operations within the United States of America;          (b) the
Acquisition shall not be a Hostile Acquisition;

28



       (c) the financial statements of the Acquired Business shall have been
audited by an independent accounting firm of national or regional repute or
otherwise reasonably satisfactory to the Administrative Agent, or if such
financial statements have not been audited by such an accounting firm, such
financial statements shall have been approved by the Administrative Agent;    
     (d) the Total Consideration for the Acquired Business, when taken together
with the Total Consideration for all Acquired Businesses acquired during the
immediately preceding 12-month period, does not exceed (i) prior to the date on
which the Borrower evidences a Leverage Ratio for four consecutive fiscal
quarters of less than or equal to 3.0 to 1.0, $5,000,000 in the aggregate and
(ii) thereafter, $20,000,000 in the aggregate;          (e) the Borrowers shall
have notified the Administrative Agent and the Lenders not less than 10 days
prior to any such Acquisition and furnished to the Administrative Agent and
Lenders at such time reasonable details as to such Acquisition (including
sources and uses of funds therefor), and 3-year historical financial information
(or such shorter period for which such Acquired Business has been in existence)
and 3-year pro forma financial forecasts of the Acquired Business on a stand
alone basis as well as of the Borrower on a consolidated basis after giving
effect to the Acquisition and covenant compliance calculations reasonably
satisfactory to the Administrative Agent;          (f) if a new Subsidiary is
formed or acquired as a result of or in connection with the Acquisition, the
Borrower shall have complied with the requirements of Section 4 hereof in
connection therewith; and          (g) after giving effect to the Acquisition,
no Default or Event of Default shall exist, including with respect to the
covenants contained in Sections 8.22, 8.23 and 8.24, but excluding Section 8.25,
on a pro forma basis assuming the Acquisition occurred on the first day of the
immediately preceding 12-month period.

     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

     “Plan” means any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

     “Pledge Agreement” means that certain Pledge Agreement dated as of the date
of this Agreement among the Borrower and the Guarantors and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.

29

     “Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

     “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

     “RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

     “Reimbursement Obligation” is defined in Section 1.2(c) hereof.

     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migration, dumping, or
disposing into the indoor or outdoor environment, including, without limitation,
the abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

     “Required Lenders” means, as of the date of determination thereof, Lenders
whose outstanding Loans and interests in L/C Obligations and Unused Revolving
Credit Commitments constitute more than 51% of the sum of the total outstanding
Loans, interests in L/C Obligations, and Unused Revolving Credit Commitments of
the Lenders.

     “Revolver Percentage” means, for each Lender, the percentage of the
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.

     “Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.

     “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans to and to participate in Letters of Credit
issued for the account of the Borrower hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof. The Borrower and the Lenders acknowledge and agree
that the Revolving Credit Commitments of the Lenders aggregate $55,000,000 on
the date hereof.

     “Revolving Credit Termination Date” means July 14, 2006, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.12, 9.2 or 9.3 hereof.

30

     “Revolving Loan” is defined in Section 1.1 hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Revolving Loan hereunder.

     “Revolving Note” is defined in Section 1.10 hereof.

     “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

     “Security Agreement” means that certain Security Agreement dated as of the
date of this Agreement among the Borrower, the Guarantors and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.

     “Subordinated Debt” means Indebtedness for Borrowed Money owing to any
Subordinated Noteholder in respect of the Subordinated Notes.

     “Subordinated Note Documents” means (i) the Subordinated Notes, (ii) the
Subordinated Note Purchase Agreement and (iii) any other “Transaction Documents”
(under and as defined in the Subordinated Note Purchase Agreement) or other
agreements, documents or instruments executed and/or delivered in connection
with the Subordinated Notes in form and substance reasonably acceptable to the
Administrative Agent, as the same may be amended, supplemented or modified in
accordance with Section 8.21 hereof (including, without limitation, the
Registration Rights Agreement (as defined in the Subordinated Note Purchase
Agreement)).

     “Subordinated Noteholders” means the “Purchasers” party to the Subordinated
Note Purchase Agreement and each of their respective successors and permitted
assigns, as the “Holders” of the Subordinated Notes.

     “Subordinated Note Purchase Agreement” means that certain Securities
Purchase Agreement dated on or before April 25, 2002 between the Borrower and
each of the Subordinated Noteholders party thereto, as the same may be amended,
supplemented or modified in accordance with Section 8.21 hereof.

     “Subordinated Notes” means those certain five-year 6-1/2% Convertible
Debentures issued by the Borrower in an original aggregate principal amount of
$25,000,000 and purchased by the Subordinated Noteholders pursuant to the
Subordinated Note Purchase Agreement, as the same may be amended, supplemented
or modified in accordance with Section 8.21 hereof.

     “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise expressly noted herein, the term “Subsidiary” means a
Subsidiary of the Borrower or of any of its direct or indirect Subsidiaries.

     “Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.14 hereof.

31

     “Swing Line Sublimit” means $7,000,000, as reduced pursuant to the terms
hereof.

     “Swing Loan” and “Swing Loans” each is defined in Section 1.14 hereof.

     “Swing Note” is defined in Section 1.10 hereof.

     “Tangible Net Worth” means, for any Person and at any time the same is to
be determined, total shareholder’s equity (including capital stock, additional
paid-in capital, and retained earnings after deducting treasury stock) which
would appear on the balance sheet of such Person in accordance with GAAP less
the sum of the aggregate book value of all assets which would be classified as
intangible assets under GAAP.

     “Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) indebtedness payable
to the seller in connection with such Acquisition, plus (c) the fair market
value of any equity securities, including any warrants or options therefor,
delivered to the seller in connection with any Acquisition, plus (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Subsidiary meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Base Rate), but only to the extent not
included in clause (a), (b) or (c) above, plus (e) the amount of indebtedness
assumed in connection with such Acquisition.

     “Total Funded Debt” means, at any time the same is to be determined, the
sum (but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, plus (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss minus (c) all Indebtedness for
Borrowed Money of the Borrower in respect of letters of credit permitted by
Section 8.7(o).

     “Unfunded Vested Liabilities” means, for any Plan at any time, the amount
(if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.

     “Unused Revolving Credit Commitments” means, at any time, the difference
between the Revolving Credit Commitments then in effect and the aggregate
outstanding principal amount of Revolving Loans and L/C Obligations, provided
that Swing Loans outstanding from time to time shall be deemed to reduce the
Unused Revolving Credit Commitment of the Administrative Agent for purposes of
computing the commitment fee under Section 2.1(a) hereof.

     “U.S. Dollars” and “$” each means the lawful currency of the United States
of America.

32

     “Voting Stock” of any Person means capital stock or other equity interests
of any class or classes (however designated) having ordinary power for the
election of directors or other similar governing body of such Person, other than
stock or other equity interests having such power only by reason of the
happening of a contingency.

     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

     “Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

     Section 5.2. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof", “herein", and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois, time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.

     Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

33

SECTION 6. REPRESENTATIONS AND WARRANTIES.

     The Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:

     Section 6.1. Organization and Qualification. The Borrower is duly
organized, validly existing and in good standing as a corporation under the laws
of the State of Indiana, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

     Section 6.2. Subsidiaries. Each Subsidiary is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.2
hereto identifies each Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by the
Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or such Subsidiary free and clear of all Liens other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents and Liens not prohibited by Section 8.8(a). There are no outstanding
commitments or other obligations of any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of any Subsidiary.

     Section 6.3. Authority and Validity of Obligations. The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, to issue its Notes
in evidence thereof, to grant to the Administrative Agent the Liens described in
the Collateral Documents executed by the Borrower, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Subsidiary has full right and authority to enter into the Loan Documents
executed by it, to guarantee the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, to grant to the Administrative Agent the
Liens described in the Collateral Documents executed by such Person, and to
perform all of its obligations under the Loan Documents executed by it. The Loan
Documents delivered by the Borrower and by each Subsidiary have been duly
authorized, executed, and delivered by such Person and constitute valid and
binding obligations of such Person enforceable against it in accordance with
their

34

terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by the Borrower or any Subsidiary of any of the matters and things
herein or therein provided for, (a) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon the
Borrower or any Subsidiary or any provision of the organizational documents
(e.g., charter, articles of incorporation or by-laws, articles of association or
operating agreement, partnership agreement or other similar document) of the
Borrower or any Subsidiary, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting the Borrower or any Subsidiary
or any of its Property, in each case where such contravention or default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (c) result in the creation or imposition of any Lien
on any Property of the Borrower or any Subsidiary other than the Liens granted
in favor of the Administrative Agent pursuant to the Collateral Documents.

     Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Revolving Credit for its general working capital purposes and
for such other legal and proper purposes as are consistent with all applicable
laws. Neither the Borrower nor any Subsidiary is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock. Margin stock (as hereinabove defined) constitutes less than 25% of
the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.

     Section 6.5. Financial Reports. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2002, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
PricewaterhouseCoopers LLP, independent public accountants, and the unaudited
interim consolidated balance sheet of the Borrower and its Subsidiaries as at
March 31, 2003, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the 3 months
then ended, heretofore furnished to the Administrative Agent and the Lenders,
fairly present in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at said dates and the consolidated results
of their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis. Neither the Borrower nor any Subsidiary has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5 hereof.

     Section 6.6. No Material Adverse Change. Since December 31, 2002, there has
been no change in the financial condition of the Borrower or any Subsidiary
except those occurring in the ordinary course of business, none of which
individually or in the aggregate have been materially adverse.

35

     Section 6.7. Full Disclosure. The statements and information furnished to
the Administrative Agent and the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents and the commitments by the Lenders
to provide all or part of the financing contemplated hereby taken as a whole do
not contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein not
misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, the
Borrower only represents that the same were prepared on the basis of information
and estimates the Borrower believed to be reasonable.

     Section 6.8. Trademarks, Franchises, and Licenses. The Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

     Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the Knowledge of the Borrower, threatened.

     Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title to (or valid leasehold interests in ) their assets as reflected
on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
assets sold in the ordinary course of business or pursuant to Dispositions
permitted hereunder), subject to no Liens other than such thereof as are
permitted by Section 8.8 hereof.

     Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
Knowledge of the Borrower threatened, against the Borrower or any Subsidiary
which individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

     Section 6.12. Taxes. All income and other material tax returns required to
be filed by the Borrower or any Subsidiary in any jurisdiction have, in fact,
been filed, and all material taxes, assessments, fees, and other governmental
charges upon the Borrower or any Subsidiary or upon any of its Property, income
or franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided. The Borrower does not
know of any proposed additional tax assessment against it or its Subsidiaries
for which adequate provisions in accordance with GAAP have not

36

been made on their accounts. Adequate provisions in accordance with GAAP for
taxes on the books of the Borrower and each Subsidiary have been made for all
open years, and for its current fiscal period.

     Section 6.13. Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Subsidiary of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.

     Section 6.14. Affiliate Transactions. Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than with Wholly-owned Subsidiaries) on terms and conditions which are
less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.

     Section 6.15. Investment Company; Public Utility Holding Company. Neither
the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “public utility holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

     Section 6.16. ERISA. The Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA. Neither the Borrower nor any Subsidiary has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA.

     Section 6.17. Compliance with Laws. (a) The Borrower and its Subsidiaries
are in compliance with the requirements of all federal, state and local laws,
rules and regulations applicable to or pertaining to their Property or business
operations (including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any non-compliance with any
such requirements, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

     (b)  Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Borrower represents and warrants that: (i) the Borrower and
its Subsidiaries, and each of the Premises, comply in all material respects with
all applicable Environmental Laws; (ii) the Borrower and its Subsidiaries have
obtained all governmental approvals required for their operations and each of
the Premises by any applicable Environmental Law; (iii) the Borrower and its
Subsidiaries have not, and the Borrower has no

37

Knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Premises in
any material quantity and, to the Knowledge of the Borrower, none of the
Premises are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property; (iv)
none of the Premises contain and have contained any: (1) underground storage
tank, (2) material amounts of asbestos containing building material, (3)
landfills or dumps, (4) hazardous waste management facility as defined pursuant
to RCRA or any comparable state law, or (5) site on or nominated for the
National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;
(v) the Borrower and its Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Premises; (vi) the Borrower and its Subsidiaries have no material liability
for response or corrective action, natural resource damage or other harm
pursuant to CERCLA, RCRA or any comparable state law; (vii) the Borrower and its
Subsidiaries are not subject to, have no notice or Knowledge of and are not
required to give any notice of any Environmental Claim involving the Borrower or
any Subsidiary or any of the Premises, and there are no conditions or
occurrences at any of the Premises which could reasonably be anticipated to form
the basis for an Environmental Claim against the Borrower or any Subsidiary or
such Premises; (viii) none of the Premises are subject to any, and the Borrower
has no Knowledge of any imminent, restriction on the ownership, occupancy, use
or transferability of the Premises in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material; and
(ix) there are no conditions or circumstances at any of the Premises which pose
an unreasonable risk to the environment or the health or safety of Persons.

     Section 6.18. Other Agreements. Neither the Borrower nor any Subsidiary is
in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.

     Section 6.19. Solvency. The Borrower and its Subsidiaries are solvent, able
to pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses in which they are about to engage.

     Section 6.20. No Default. No Default or Event of Default has occurred and
is continuing.

     Section 6.21. Subordinated Indebtedness. The subordination provisions of
the Subordinated Note Documents and each of the Subordinated Notes are
enforceable against the Subordinated Noteholders and the Obligations constitute
“Senior Debt” (or an appropriate equivalent term) under and as defined in the
Subordinated Note Documents and each of the Subordinated Notes.

SECTION 7. CONDITIONS PRECEDENT.

     The obligation of each Lender to advance, continue or convert any Loan
(other than the continuation of, or conversion into, a Base Rate Loan) or of the
L/C Issuer to issue, extend the

38

expiration date (including by not giving notice of non-renewal) of or increase
the amount of any Letter of Credit under this Agreement, shall be subject to the
following conditions precedent:

     Section 7.1. All Credit Events. At the time of each Credit Event hereunder:



       (a) each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date;    
     (b) the Borrower and each Subsidiary shall be in compliance in all material
respects with all of the terms and conditions hereof and of the other Loan
Documents, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event; and          (c) in
the case of a Borrowing the Administrative Agent shall have received the notice
required by Section 1.5 hereof, in the case of the issuance of any Letter of
Credit, the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees called for by Section 2.1 hereof, and,
in the case of an extension or increase in the amount of a Letter of Credit, a
written request therefor in a form reasonably acceptable to the L/C Issuer
together with fees called for by Section 2.1 hereof.

     Each request for a Borrowing hereunder and each request for the issuance
of, increase in the amount of, or extension of the expiration date of, a Letter
of Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section.

     Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:



       (a) the Administrative Agent shall have received for each Lender this
Agreement duly executed by the Borrower and the Lenders;          (b) the
Administrative Agent shall have received for each Lender such Lender’s duly
executed Notes dated the date hereof and otherwise in compliance with the
provisions of Section 1.10 hereof;          (c) the Administrative Agent shall
have received, in each case solely to the extent required pursuant to Section 4,
the Mortgages, Security Agreement, and Pledge Agreement duly executed by the
Borrower and/or the applicable Guarantors, together with (i) original stock
certificates or other similar instruments or securities representing all of the
issued and outstanding shares of capital stock or other equity interests in each
Subsidiary (65% of such capital stock in the case of any Foreign Subsidiary
(other than CTS UK and CTS Japan Inc.) as provided in Section 4.1 hereof) as of
the Closing Date, (ii) stock powers for the Collateral consisting of the pledged
stock or other pledged equity interest in each Subsidiary executed in blank and
undated, (iii) UCC financing statements to be filed against the Borrower and
each Guarantor, as debtor, in favor of the

39



  Administrative Agent, as secured party, (iv) patent, trademark, and copyright
collateral assignments to the extent requested by the Administrative Agent, and
(v) deposit account, securities account, and commodity account control
agreements to the extent requested by the Administrative Agent;          (d) the
Administrative Agent shall have received evidence of insurance required to be
maintained under the Loan Documents, naming the Administrative Agent as loss
payee;          (e) the Administrative Agent shall have received for each Lender
copies of the Borrower’s and each Guarantor’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary;    
     (f) the Administrative Agent shall have received for each Lender copies of
resolutions of the Borrower’s and each Guarantor’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Guarantor’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;          (g) the Administrative Agent shall
have received for each Lender copies of the certificates of good standing for
the Borrower and each Guarantor from the office of the secretary of the state of
its incorporation or organization and of each state in which it is qualified to
do business as a foreign corporation or organization;          (h) the
Administrative Agent shall have received for each Lender a list of the
Borrower’s Authorized Representatives;          (i) the Administrative Agent
shall have received for itself and for the Lenders the initial fees called for
by Section 2.1 hereof;          (j) the Administrative Agent shall have received
an appraisal report prepared for the Administrative Agent by American
Appraisals, which appraisal report describes the fair market value of the
Currently Mortgaged Property and otherwise meets the requirements of applicable
law for appraisals prepared for federally insured depository institutions;    
     (k) each Lender shall have received such certifications as it may
reasonably require (including a compliance certificate in the form attached
hereto as Exhibit F containing compliance calculations of the financial
covenants as of March 31, 2003 and evidencing EBITDA of not less than
$32,000,000 for the twelve month period ending May 31, 2003);

40



       (l) the Administrative Agent shall have received Uniform Commercial Code,
tax, and judgment lien search results against the Property of the Borrower and
each Subsidiary evidencing the absence of Liens on its Property except as
permitted by Section 8.8 hereof;          (m) the Administrative Agent shall
have received pay-off and lien release letters from secured creditors of the
Borrower and each Subsidiary that is not a Foreign Subsidiary (other than any
secured creditors that hold indebtedness permitted under Section 8.7) setting
forth, among other things, the total amount of indebtedness outstanding and
owing to them (or outstanding letters of credit issued for the account of the
Borrower or any Subsidiary) and containing an undertaking to cause to be
delivered to the Administrative Agent UCC termination statements and any other
lien release instruments necessary to release their Liens on the assets of the
Borrower and each such Subsidiary, which pay-off and lien release letters shall
be in form and substance reasonably acceptable to the Administrative Agent;    
     (n) the Administrative Agent shall have received for each Lender the
favorable written opinion of counsel to the Borrower and each Guarantor, in form
and substance reasonably satisfactory to the Administrative Agent;    
     (o) the Administrative Agent shall have received copies of the Subordinated
Note Documents and a list of each Subordinated Noteholder together with its
address at which notices under the Subordinated Note Documents may be delivered;
and          (p) the Administrative Agent shall have received for the account of
the Lenders such other agreements, instruments, documents, certificates, and
opinions as the Administrative Agent may reasonably request.

SECTION 8. COVENANTS.

     The Borrower agrees that, so long as any credit is available to or in use
by the Borrower hereunder, except to the extent compliance in any case or cases
is waived in writing pursuant to the terms of Section 13.13 hereof:

     Section 8.1. Maintenance of Business. The Borrower shall, and shall cause
each Subsidiary to, preserve and maintain its existence, except as otherwise
provided in Section 8.10(c) hereof. The Borrower shall, and shall cause each
Subsidiary to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

     Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that

41

at all times the efficiency thereof shall be fully preserved and maintained,
except to the extent that, in the reasonable business judgment of such Person,
any such Property is no longer necessary for the proper conduct of the business
of such Person.

     Section 8.3. Taxes and Assessments. The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.

     Section 8.4. Insurance. The Borrower shall insure and keep insured, and
shall cause each Subsidiary to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including, without limitation, employers’
and public liability risks) with good and responsible insurance companies as and
to the extent usually insured by Persons similarly situated and conducting
similar businesses. The Borrower shall in any event maintain, and cause each
Subsidiary to maintain, insurance on the Collateral to the extent required by
the Collateral Documents. The Borrower shall, upon the request of the
Administrative Agent, furnish to the Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.

     Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender and each of their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:



       (a) as soon as available, and in any event within 45 days after the close
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a copy of the consolidated balance sheet of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter and the consolidated statements of
income, retained earnings, and cash flows of the Borrower and its Subsidiaries
for the fiscal quarter and for the fiscal year-to-date period then ended, each
in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments) and certified to by its chief financial officer
or another officer of the Borrower reasonably acceptable to the Administrative
Agent;          (b) as soon as available, and in any event within 90 days after
the close of each fiscal year of the Borrower, a copy of the consolidated
balance sheet of the Borrower and its Subsidiaries as of the last day of the
fiscal year then ended and the

42



  consolidated statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, each in reasonable detail showing in comparative form the figures
for the previous fiscal year, accompanied in the case of the consolidated
financial statements by an unqualified opinion of PricewaterhouseCoopers LLP or
another firm of independent public accountants of recognized national standing,
selected by the Borrower and reasonably satisfactory to the Administrative
Agent, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of the Borrower and its Subsidiaries as of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances; provided that such opinion
may be limited in form, scope and substance to the extent required by applicable
accounting rules or guidelines as in effect from time to time.    
     (c) within the period provided in subsection (b) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default, or, if such accountants have obtained knowledge of any such
Default or Event of Default, they shall disclose in such statement the nature
and period of the existence thereof; provided that such written statement may be
limited in form, scope and substance to the extent required by applicable
accounting rules or guidelines as in effect from time to time;    
     (d) promptly after receipt thereof, any additional final written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;    
     (e) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;          (f) promptly after receipt thereof,
a copy of each final audit made by any regulatory agency of the books and
records of the Borrower or any Subsidiary or of notice of any material
noncompliance with any applicable law, regulation or guideline relating to the
Borrower or any Subsidiary, or its business;          (g) as soon as available,
and in any event within 30 days prior to the end of each fiscal year of the
Borrower, a copy of the Borrower’s consolidated business plan for the following
fiscal year, such business plan to show the Borrower’s projected

43



  consolidated revenues, expenses and balance sheet on a
quarter-by-quarter/month-by-month basis, such business plan to be in reasonable
detail prepared by the Borrower and in form reasonably satisfactory to the
Administrative Agent (which shall include a summary of all assumptions made in
preparing such business plan);          (h) notice of any Change in Control;    
     (i) promptly after Knowledge thereof shall have come to the attention of
any Authorized Officer of the Borrower, written notice of any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or of
the occurrence of any Default or Event of Default hereunder; and    
     (j) with each of the financial statements furnished to the Lenders pursuant
to subsections (a) and (b) above, a written certificate in the form attached
hereto as Exhibit F signed by the chief financial officer of the Borrower or
another officer of the Borrower reasonably acceptable to the Administrative
Agent to the effect that to the best of such officer’s Knowledge and belief no
Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by the Borrower or any Subsidiary to remedy
the same. Such certificate shall also set forth the calculations supporting such
statements in respect of Sections 8.22, 8.23, 8.24 and 8.25 hereof.

     Section 8.6. Inspection. The Borrower shall, and shall cause each
Subsidiary to, permit the Administrative Agent, each Lender, and each of their
duly authorized representatives and agents to visit and inspect any of its
Property, corporate books, and financial records, to examine and make copies of
its books of accounts and other financial records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers,
employees and independent public accountants (and by this provision the Borrower
hereby authorizes such accountants to discuss with the Administrative Agent and
such Lenders the finances and affairs of the Borrower and its Subsidiaries) at
such reasonable times and intervals as the Administrative Agent or any such
Lender may designate and, prior to the occurrence and during the continuance of
an Event of Default, in the presence of a designated representative of the
Borrower or such Subsidiary if requested by the Borrower or such Subsidiary and
at the expense of the Administrative Agent or the Lenders, as applicable.

     Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall
it permit any Subsidiary to, issue, incur, assume, create or have outstanding
any Indebtedness for Borrowed Money, or be or become liable as endorser,
guarantor, surety or otherwise for any debt, obligation or undertaking of any
other Person, or otherwise agree to provide funds for payment of the obligations
of another, or otherwise assure a creditor of another against loss, or apply for
or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person; provided, however, that the foregoing shall
not restrict or operate to prevent:

44



       (a) the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of the Borrower and its Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);    
     (b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and its Subsidiaries in an amount not to exceed $7,500,000 in the
aggregate at any one time outstanding;          (c) obligations of the Borrower
arising out of interest rate and foreign currency hedging agreements entered
into with financial institutions in the ordinary course of business;    
     (d) endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;          (e) indebtedness from time
to time owing by any Guarantor to the Borrower or any other Guarantor or by the
Borrower to any Guarantor;          (f) indebtedness from time to time owing by
the Borrower or any Subsidiary to any Foreign Subsidiary;    
     (g) indebtedness from time to time owing by any Foreign Subsidiary to the
Borrower or any Guarantor not to exceed $7,500,000 in aggregate principal amount
outstanding for all Foreign Subsidiaries at any one time;    
     (h) indebtedness evidenced by the Subordinated Note Documents;    
     (i) indebtedness for trade payables, wages and other accrued expenses
incurred in the ordinary course of business;          (j) indebtedness in
respect of taxes, rates, assessments, fees and governmental charges to the
extent that payment thereof is not required pursuant to Section 8.3; and    
     (k) unsecured guaranties of obligations (including, without limitation,
Indebtedness for Borrowed Money) expressly permitted hereunder for the benefit
of the Borrower or any Guarantor;          (l) Indebtedness secured by Liens
permitted by Section 8.8(h):          (m) additional Subordinated Notes or
subordinated notes on substantially similar terms as the Subordinated Notes;
provided that the earliest maturity date (whether by its express terms or at the
option of the holder thereof) of such notes may not be earlier than 1 year and
1 day following the Revolving Credit Termination Date in effect on the date of
issuance of such notes;

45



       (n) indebtedness described in Schedule 8.7 hereto (including amounts
available to be drawn under the facilities described on such Schedule), and any
extensions, renewals, refundings or replacements of such indebtedness; provided
that any such extension, renewal, refunding or replacement is in an aggregate
principal amount not greater than the principal amount of such indebtedness so
extended, renewed, refunded or replaced;          (o) indebtedness of the
Borrower in respect of the letters of credit described on Schedule 8.7 hereto;
provided that no such letter of credit may be extended or renewed beyond its
current termination date; and          (p) unsecured indebtedness of the
Borrower and its Subsidiaries not otherwise permitted by this Section in an
amount not to exceed $18,000,000 in the aggregate at any one time outstanding.

     Section 8.8. Liens. The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:



       (a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than material
Liens arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and adequate reserves
have been established therefor;          (b) mechanics’, workmen’s,
materialmen’s, landlords’, carriers’ or other similar Liens arising in the
ordinary course of business with respect to obligations which are not overdue
for longer than 60 days or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;  
       (c) judgment liens and judicial attachment liens not constituting an
Event of Default under Section 9.1(g) hereof and the pledge of assets for the
purpose of securing an appeal, stay or discharge in the course of any legal
proceeding, provided that the aggregate amount of such judgment liens and
attachments and liabilities of the Borrower and its Subsidiaries secured by a
pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $1,000,000 at any one time
outstanding;          (d) Liens on Property of the Borrower or any Subsidiary
created solely for the purpose of securing indebtedness permitted by Section
8.7(b) hereof, representing or incurred to finance the purchase price of
Property, provided that no such Lien shall extend to or cover other Property of
the Borrower or such Subsidiary other than the respective Property so acquired,
and the principal amount of indebtedness secured by any

46



  such Lien shall at no time exceed the purchase price of such Property, as
reduced by repayments of principal thereon;          (e) any interest or title
of a lessor under any operating lease;          (f) easements, rights-of-way,
restrictions, licenses and covenants and other similar encumbrances against real
property incurred in the ordinary course of business which, in the aggregate,
are not substantial in amount and which do not materially detract from the value
of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any Subsidiary;          (g) the
Liens granted in favor of the Administrative Agent pursuant to the Collateral
Documents;          (h) Liens on assets located outside the United States and
owned by Foreign Subsidiaries, which Liens (i) do not secure aggregate
obligations exceeding $7,500,000, (ii) would not reasonably be expected to have
a Material Adverse Effect and (iii) constitute Liens securing loans, to, and
owing solely by, Foreign Subsidiaries;          (i) Liens described in
Schedule 8.8 hereto and extensions, renewals, refunding and replacements
thereof; provided that any such extension, renewal, refunding or replacement
Lien shall be limited to the Property covered by the Lien extended, renewed,
refunded or replaced and that the obligations secured by any such extension,
renewal, refunding or replacement shall be in amount not greater than the amount
of the obligations then secured by the Lien extended, renewed, refunded or
replaced;          (j) any Lien in connection with a Permitted Acquisition
permitted under Section 8.9(h) on or affecting any Property (other than capital
stock) acquired by the Borrower or a Subsidiary or Property (other than capital
stock) of any acquired Subsidiary after the date of this Agreement; provided
that (i) such Lien is created prior to the date on which such Person becomes a
Subsidiary or such Property is acquired by the Borrower or such Subsidiary,
(ii) the Lien was not created in contemplation of the Acquisition, and
(iii) such Lien secures Indebtedness permitted hereunder and the principal
amount thereof has not increased in contemplation of or since such Acquisition;
and          (k) Liens on the deposit account held by Bank One, NA created
solely for the purpose of securing the Borrower’s obligations under the letters
of credit permitted under Section 8.7(a); provided that the aggregate amount
held in such account at any one time shall not exceed 105% of the face amount of
all such letters of credit plus any interest earnings on such amount.

     Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly, make,
retain or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets or business of

47

any other Person or division thereof; provided, however, that the foregoing
shall not apply to nor operate to prevent:



       (a) investments in direct obligations of the United States of America or
of any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;    
     (b) investments in commercial paper rated at least P-2 by Moody’s and at
least A-2 by S&P maturing within one year of the date of issuance thereof;    
     (c) investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;          (d) investments
in repurchase obligations with a term of not more than 7 days for underlying
securities of the types described in subsection (a) above entered into with any
bank meeting the qualifications specified in subsection (c) above, provided all
such agreements require physical delivery of the securities securing such
repurchase agreement, except those delivered through the Federal Reserve Book
Entry System;          (e) investments in money market funds that invest solely,
and which are restricted by their respective charters to invest solely, in
investments of the type described in the immediately preceding subsections (a),
(b), (c), and (d) above;          (f) each of the Borrower’s and its
Subsidiaries’ investments existing on the date of this Agreement in its
respective Subsidiaries;          (g) intercompany advances made from time to
time by the Borrower and/or any Guarantor to any one or more Guarantors or by a
Guarantor to the Borrower, in each case in the ordinary course of business to
finance working capital needs;          (h) intercompany advances from time to
time by a Foreign Subsidiary to the Borrower or one or more Subsidiaries, in
each case in the ordinary course of business to finance working capital needs;  
       (i) intercompany advances from time to time by the Borrower or any
Guarantor to any one or more Foreign Subsidiaries not to exceed $7,500,000 in
aggregate principal amount outstanding for all such advances at any one time, in
each case in the ordinary course of business to finance working capital needs;  
       (j) Permitted Acquisitions;          (k) investments described in
Schedule 8.9 hereto;

48



       (l) investments in stock, obligations or securities received in
settlement of debts (created in the ordinary course of business) owing to the
Borrower or any Subsidiary;          (m) investments in preferred stock or
corporate bonds of domestic corporations all of whose senior debt bears a rating
of at least “A” by S&P or Moody’s;          (n) investments in securities
received as consideration in a sale of Property permitted by Section 8.10;    
     (o) investments in the form of advances to employees in the ordinary course
of business for moving, relocation and travel expenses and other loans to
employees for any lawful purpose not to exceed $500,000 in the aggregate at any
one time outstanding;          (p) investments in Subsidiaries in connection
with transactions permitted under Section 8.10(c);          (q) investments in
CTS Electronics Dongguan Ltd., a Peoples’ Republic of China company, in an
aggregate amount not to exceed $250,000; and          (r) other investments,
loans, and advances in addition to those otherwise permitted by this Section in
an amount not to exceed $5,000,000 in the aggregate at any one time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

     Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not,
nor shall it permit any Subsidiary to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or sell accounts receivable; provided, however, that
this Section shall not apply to nor operate to prevent:



       (a) the sale or lease of inventory in the ordinary course of business;  
       (b) the sale, transfer, lease or other disposition of Property of the
Borrower and the Guarantors to one another in the ordinary course of its
business;          (c) the sale, transfer, lease or other disposition of
Property of a Foreign Subsidiary to the Borrower or any Subsidiary;    
     (d) the sale, transfer, lease or other disposition of Property of the
Borrower and the Guarantors to any one or more Foreign Subsidiaries not to
exceed $15,000,000 in

49



  the aggregate for all such transactions from the Closing Date, in each in the
ordinary course of business;          (e) the merger of any Subsidiary with and
into, the dissolution of any Subsidiary liquidating into, or the transfer of the
capital stock or other equity interest of any Subsidiary to the Borrower or any
other Subsidiary, provided that, in the case of any merger involving the
Borrower, the Borrower is the corporation surviving the merger provided further
that any merger involving a Guarantor, but not the Borrower, a Guarantor is the
corporation surviving the merger;          (f) the sale or discount of
delinquent notes or the sale of accounts receivable in the ordinary course of
business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);          (g) the sale, transfer or other
disposition of any tangible personal property that, in the reasonable business
judgment of the Borrower or its Subsidiary, has become obsolete or worn out, and
which is disposed of in the ordinary course of business;          (h) the sale,
transfer or other disposition of Property of the Borrower which is classified as
“held for sale” on the Borrower’s balance sheet;          (i) the sale of
investments permitted pursuant to Section 8.9(a) through (e), (l), (m) and (n);
and          (j) the sale, transfer, lease or other disposition of Property of
the Borrower or any Subsidiary (including any disposition of Property as part of
a sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries during any fiscal year of the Borrower of an amount not more than
5% of the fair market value of the Borrower and its Subsidiaries’ assets as
shown on the Borrower’s balance sheet as of the end of the immediately preceding
fiscal year.

     Section 8.11. Maintenance of Subsidiaries. The Borrower shall not assign,
sell or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided, however, that the foregoing shall not operate to prevent (a) Liens on
the capital stock or other equity interests of Subsidiaries granted to the
Administrative Agent pursuant to the Collateral Documents, (b) the issuance,
sale, and transfer to any person of any shares of capital stock of a Subsidiary
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Subsidiary, and (c) any transaction
permitted by Section 8.10(c) or (h) above.

     Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same; provided, however, that the foregoing shall not operate to
prevent (I) the making of dividends or

50

distributions (i) by any Subsidiary of the Borrower or its Subsidiaries to its
parent corporation and (ii) so long as no Default or Event of Default exists
prior to or would result after giving effect to such action, by the Borrower in
any calendar quarter in an amount not greater than an amount equal to the
product of (A) $0.03 times (B) the number of common equity securities of the
Borrower outstanding on the date hereof plus the number of new common equity
securities issued by the Borrower after the date hereof other than (w) equity
securities issued as a dividend, (x) equity securities issued in connection with
a stock split, and (y) equity securities issued to a seller in connection with
an Acquisition, (II) the direct or indirect purchase, redemption, or other
acquisition or retirement of, or the rescission of any transactions involving
the acquisition of, any capital stock or other equity interests of the Borrower,
or any warrants, options, or similar instruments to acquire the same, or the
payment of any cash settlement in lieu of any of the foregoing, in connection
with the fact that certain participants in the CTS Corporation Retirement
Savings Plan (the “Retirement Savings Plan”) have purchased shares of Borrower
common stock under the Retirement Savings Plan, which purchases were not
registered on Form S-8 under the Securities Act of 1933, and (III) any
distribution or redemption under the Borrower’s Shareholder Rights Plan.

     Section 8.13. ERISA. The Borrower shall, and shall cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in ERISA) with respect to a Plan, (b) receipt of any notice from the PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(c) its intention to terminate or withdraw from any Plan, and (d) the occurrence
of any event with respect to any Plan which would result in the incurrence by
the Borrower or any Subsidiary of any material liability, fine or penalty, or
any material increase in the contingent liability of the Borrower or any
Subsidiary with respect to any post-retirement Welfare Plan benefit.

     Section 8.14. Compliance with Laws. (a) The Borrower shall, and shall cause
each Subsidiary to, comply in all respects with the requirements of all federal,
state, and local laws, rules, regulations, ordinances and orders applicable to
or pertaining to its Property or business operations, where any non-compliance
with such requirements, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property other than a Lien permitted under Section 8.8.

     (b)  Without limiting the agreements set forth in Section 8.14(a) above,
the Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect: (i) comply in
all material respects with, and maintain each of the Premises in compliance in
all material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of any of the Premises or any part thereof
comply in all material respects with all applicable Environmental Laws;
(iii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of
the Premises; (iv) cure any material violation by it or at any of the Premises
of applicable Environmental Laws; (v) not allow the presence or operation at any
of the Premises of any

51

(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in de minimis amounts; (vii) within 10 Business Days
notify the Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with the
Borrower or any Subsidiary or any of the Premises: (1) any material liability
for response or corrective action, natural resource damage or other harm
pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Substance or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any governmental authority as set forth in a deed
or other instrument affecting the Borrower’s or any Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Premises
which the Borrower or any Subsidiary possesses or can reasonably obtain; and
(xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law.

     Section 8.15. Burdensome Contracts With Affiliates. The Borrower shall not,
nor shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates on terms and conditions which
are less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.

     Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrower
and its Subsidiaries ends on December 31 of each year; and the Borrower shall
not, nor shall it permit any Subsidiary to, change its fiscal year from its
present basis.

     Section 8.17. Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Subsidiary).

     Section 8.18. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if, as a
result, the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date.

52

     Section 8.19. Use of Loan Proceeds. The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

     Section 8.20. No Restrictions. Except as provided herein and in the
Subordinated Note Documents, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of the Borrower or any Subsidiary to: (a) pay dividends or make
any other distribution on any Subsidiary’s capital stock or other equity
interests owned by the Borrower or any other Subsidiary, (b) pay any
indebtedness owed to the Borrower or any other Subsidiary, (c) make loans or
advances to the Borrower or any other Subsidiary, (d) transfer any of its
Property to the Borrower or any other Subsidiary or (e) guarantee the
Obligations and/or grant Liens on its assets to the Administrative Agent as
required by the Loan Documents.

     Section 8.21. Subordinated Debt. The Borrower shall not amend, modify or
supplement, or permit any Subsidiary to amend, modify or supplement (or consent
to any amendment, modification or supplement of), any document, agreement or
instrument evidencing the Subordinated Notes or any replacements, substitutions
or renewals thereof (including, without limitation, the Subordinated Note
Documents) where such amendment, modification or supplement provides for the
following or which has any of the following effects:



       (i) shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;          (ii) shortens the final maturity date of the Subordinated
Notes or otherwise accelerates the amortization schedule with respect to the
Subordinated Notes;          (iii) increases the rate of interest accruing on
the Subordinated Notes;          (iv) provides for the payment of additional
fees or increases existing fees;          (v) amends or modifies any financial
or negative covenant (or covenant which prohibits or restricts the Borrower or a
Subsidiary thereof from taking certain actions) in a manner which is more
onerous or more restrictive in any material respect to the Borrower (or any
Subsidiary of the Borrower) than the financial or negative covenants contained
herein or in the Subordinated Note Documents as in effect on the Closing Date or
which is otherwise materially adverse to the Borrower and/or the Lenders or, in
the case of adding covenants, which places material additional restrictions on
the Borrower (or a Subsidiary of the Borrower) or which requires the Borrower or
any such Subsidiary to comply with more restrictive financial ratios or which
requires the Borrower to better its financial performance from that set forth in
the existing financial covenants;          (vii) amends, modifies or adds any
affirmative covenant in a manner which, when taken as a whole, is materially
adverse to the Borrower and/or the Lenders; or

53



       (viii) amends, modifies, suspends or supplements the subordination
provisions thereof.

     Section 8.22. Leverage Ratio. As of the last day of each fiscal quarter of
the Borrower, the Borrower shall not permit the Leverage Ratio to be greater
than:

                                  LEVERAGE RATIO FROM AND   TO AND   SHALL NOT
BE INCLUDING   INCLUDING   GREATER THAN
March 31, 2003
  June 30, 2003   3.25 to 1.00  
July 1, 2003
  June 30, 2004   3.00 to 1.00  
July 1, 2004
  June 30, 2005   2.75 to 1.00  
July 1, 2005
  June 30, 2006   2.50 to 1.00

     Section 8.23. Tangible Net Worth. The Borrower will at all times maintain a
Tangible Net Worth of not less than the Minimum Required Amount (as defined
below). For purposes of this section, the “Minimum Required Amount” shall mean
(i) $190,000,000 for the period from and including the Closing Date through and
including December 31, 2003 and (ii) during each Annual Measurement Period (as
defined below) thereafter, an amount equal to the sum of (x) the Minimum
Required Amount for the immediately preceding Annual Measurement Period plus
(y) an amount equal to 50% of the cumulative positive Net Income earned in such
immediately preceding Annual Measurement Period (but without subtraction for any
negative Net Income for any such fiscal year); provided, however, that in each
case such Minimum Required Amount shall increase on the date of the issuance of
equity securities by the Borrower by an amount equal to 50% of the Net Cash
Proceeds of such issuance. As used herein the term “Annual Measurement Period”
shall mean each period commencing on January 1 of a calendar year and ending on
December 31 of such calendar year.

     Section 8.24. Fixed Charge Coverage Ratio. As of the last day of each
fiscal quarter of the Borrower, the Borrower shall maintain a ratio of (a)
EBITDA for the four fiscal quarters of the Borrower then ended to (b) Fixed
Charges for the same four fiscal quarters then ended of not less than:

                                  FIXED CHARGE FROM AND   TO AND   RATIO SHALL
NOT INCLUDING   INCLUDING   BE LESS THAN
March 31, 2003
  June 30, 2004   1.25 to 1.00  
July 1, 2004
  June 30, 2005   1.50 to 1.00  
July 1, 2005
  Thereafter   1.75 to 1.00

     Section 8.25. Capital Expenditures. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, incur Capital Expenditures in an amount in
any fiscal year in excess of 5% of the total revenues of the Borrower and its
Subsidiaries for the immediately preceding fiscal year (the “Maximum Amount”);
provided that the excess of the Maximum Amount for a fiscal year over

54

the Capital Expenditures made in such fiscal year may be carried over to the
next succeeding fiscal year (such carry-over amount being available only for use
in such succeeding fiscal year (or portion thereof) and being treated as the
first amount spent in such succeeding fiscal year, in each case for purposes of
applying this proviso to such fiscal year); provided further that the amount of
any such carry forward shall not exceed 50% of the Maximum Amount of the fiscal
year being carried forward.

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

     Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:



       (a) default in the payment (i) when due of all or any part of the
principal of or (ii) within two (2) Business Days of when due of all or any part
of the interest on any Note or Loan (whether at the stated maturity thereof or
at any other time provided for in this Agreement) or of any Reimbursement
Obligation or of any fee or other Obligation payable hereunder or under any
other Loan Document;          (b) default in the observance or performance of
any covenant set forth in Sections 8.1, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.21,
8.22, 8.23 or 8.24 hereof or of any provision in any Loan Document dealing with
the use, disposition or remittance of the proceeds of Collateral or requiring
the maintenance of insurance thereon;          (c) default in the observance or
performance of any other provision hereof or of any other Loan Document which is
not remedied within 30 days after the earlier of (i) the date on which such
failure shall first become known to any Authorized Officer of the Borrower or
(ii) written notice thereof is given to the Borrower by the Administrative
Agent;          (d) any representation or warranty made herein or in any other
Loan Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof (except to the extent
that the same expressly relate to an earlier date);          (e) any event
occurs or condition exists (other than those described in subsections
(a) through (d) above) which is specified as an event of default under any of
the other Loan Documents, or any of the Loan Documents shall for any reason not
be or shall cease to be in full force and effect or is declared to be null and
void, or any of the Collateral Documents shall for any reason fail to create a
valid and perfected first priority Lien in favor of the Administrative Agent in
any Collateral purported to be covered thereby except as expressly permitted by
the terms hereof or thereof, or any Subsidiary takes any action for the purpose
of terminating, repudiating or rescinding any Loan Document executed by it or
any of its obligations thereunder;

55



       (f) (i) default shall occur under any Indebtedness for Borrowed Money
(other than the Subordinated Notes, which are addressed in clause (ii) below)
issued, assumed or guaranteed by the Borrower or any Subsidiary aggregating in
excess of $1,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise);    
     (ii) The Borrower or any of its Subsidiaries shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) with respect to the Subordinated Notes or any other amounts
owing under or pursuant to the Subordinated Note Documents; or any breach,
default or event of default shall occur, or any other condition shall exist
under any instrument, agreement or indenture pertaining to the Subordinated
Notes (including, without limitation, an “Event of Default” or “Change of
Control Transaction” under and as defined in the Subordinated Note Documents),
if the effect thereof is to cause an acceleration, mandatory redemption, a
requirement that the Borrower offer to purchase the Subordinated Notes or other
required repurchase of the Subordinated Notes, or permit the Subordinated
Noteholders to accelerate the maturity of the Subordinated Notes or require a
redemption or other repurchase of the Subordinated Notes; or any amounts owing
under or pursuant to the Subordinated Notes or any other Subordinated Note
Document shall be otherwise declared to be due and payable (by acceleration or
otherwise) or required to be prepaid, redeemed or otherwise repurchased by the
Borrower or any of its Subsidiaries (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof; provided that the
acceleration of the Maturity Date (as defined in the Subordinated Notes) by any
Subordinated Noteholder pursuant to an Optional Acceleration (as defined in the
Subordinated Notes) shall not constitute a Default of Event of Default
hereunder;          (g) any judgment or judgments, writ or writs or warrant or
warrants of attachment, or any similar process or processes, shall be entered or
filed against the Borrower or any Subsidiary, or against any of its Property, in
an aggregate amount in excess of $1,000,000 (except to the extent fully covered
by insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days;          (h) the Borrower or any Subsidiary, or any member of
its Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of $1,000,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$1,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by the Borrower or any Subsidiary, or any other

56



  member of its Controlled Group, any plan administrator or any combination of
the foregoing; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any Material
Plan or a proceeding shall be instituted by a fiduciary of any Material Plan
against the Borrower or any Subsidiary, or any member of its Controlled Group,
to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;          (i) any Change of Control shall
occur;          (j) the Borrower or any Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through
(v) above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(k) hereof; or          (k) a custodian, receiver,
trustee, examiner, liquidator or similar official shall be appointed for the
Borrower or any Subsidiary, or any substantial part of any of its Property, or a
proceeding described in Section 9.1(j)(v) shall be instituted against the
Borrower or any Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.

     Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) (other than clause (ii) thereof) or (k) of
Section 9.1 hereof has occurred and is continuing, the Administrative Agent
shall, by written notice to the Borrower: (a) if so directed by the Required
Lenders, terminate the remaining Revolving Credit Commitments on the date stated
in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Notes to be forthwith due and payable and thereupon all outstanding
Notes, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. The Administrative Agent, after giving notice to the
Borrower

57

pursuant to Section 9.1(c) or this Section 9.2, shall also promptly send a copy
of such notice to the other Lenders, but the failure to do so shall not impair
or annul the effect of such notice.

     Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) (other than clause (ii) thereof) or (k) of Section 9.1 hereof
has occurred and is continuing, then all outstanding Notes shall immediately
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind, the
obligation of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

     Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.8(b) or under Section 9.2 or 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

     (b)  All amounts prepaid pursuant to subsection (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the Administrative Agent, and to the payment
of the unpaid balance of any other Obligations. The Collateral Account shall be
held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that if (i) the Borrower shall have
made payment of all such obligations referred to in subsection (a) above,
(ii) all relevant preference or other disgorgement periods relating to the
receipt of such payments have passed, and (iii) no Letters of Credit, Revolving
Credit Commitments, Loans or other Obligations remain outstanding hereunder,
then the Administrative Agent shall release to the Borrower any remaining
amounts held in the Collateral Account.

58

     Section 9.5. Notice of Default. The Administrative Agent shall give notice
to the Borrower under Section 9.1(c) hereof promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.

     Section 9.6. Expenses. The Borrower agrees to pay to the Administrative
Agent and each Lender, and any other holder of any Note outstanding hereunder,
all costs and expenses reasonably incurred or paid by the Administrative Agent
and such Lender or any such holder, including reasonable attorneys’ fees and
court costs, in connection with any Event of Default by the Borrower hereunder
or in connection with the enforcement of any of the Loan Documents (including
all such costs and expenses incurred in connection with any proceeding under the
United States Bankruptcy Code involving the Borrower or any Subsidiary as a
debtor thereunder).

SECTION 10. CHANGE IN CIRCUMSTANCES.

     Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time any change in applicable law or regulation
or in the interpretation thereof makes it unlawful for any Lender to make or
continue to maintain any Eurodollar Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and such Lender’s obligations to make or maintain Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans. The Borrower shall prepay on demand
the outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon and all other amounts then due and payable to
such Lender under this Agreement; provided, however, subject to all of the terms
and conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.

     Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:



       (a) the Administrative Agent determines that deposits in U.S. Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or          (b) the Required Lenders advise
the Administrative Agent that (i) LIBOR as determined by the Administrative
Agent will not adequately and fairly reflect the cost to such Lenders of funding
their Eurodollar Loans for such Interest Period or (ii) that the making or
funding of Eurodollar Loans become impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances

59

giving rise to such suspension no longer exist, the obligations of the Lenders
to make Eurodollar Loans shall be suspended.

     Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the
date hereof, the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:



       (i) shall subject any Lender (or its Lending Office) to any tax, duty or
other charge with respect to its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligations owed
to it or its obligation to make Eurodollar Loans, issue a Letter of Credit, or
to participate therein, or shall change the basis of taxation of payments to any
Lender (or its Lending Office) of the principal of or interest on its Eurodollar
Loans, Letter(s) of Credit, or participations therein or any other amounts due
under this Agreement or any other Loan Document in respect of its Eurodollar
Loans, Letter(s) of Credit, any participation therein, any Reimbursement
Obligations owed to it, or its obligation to make Eurodollar Loans, or issue a
Letter of Credit, or acquire participations therein (except for changes in the
rate or calculation of tax on the overall net income of (or franchise taxes
imposed in lieu of such income taxes on) such Lender or its Lending Office
imposed by the jurisdiction in which such Lender is organized or maintains its
principal executive office or Lending Office); or          (ii) shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Eurodollar Loans any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall be obligated to pay to such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction.

60

     (b)  If, after the date hereof, any Lender or the Administrative Agent
shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, within 15 days after demand by such Lender (with a copy
to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

     (c)  Notwithstanding any provision hereof to the contrary, the Borrower
shall not be required to compensate any Lender or the L/C Issuer pursuant to
this Section 10.3 for any increased capital costs incurred more than 180 days
prior to the date such Lender or L/C Issuer notifies the Borrower of the event
giving rise to such increased capital cost and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor; provided further, however,
that such 180-day limitation shall not apply to any costs that are applicable
retroactively so long as the applicable Lender or the L/C Issuer notifies the
Borrower of such cost within 180 days of a responsible officer of such Lender or
the L/C Issuer receiving actual knowledge thereof.

     (d)  A certificate of a Lender claiming compensation under this Section
10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined. In determining such
amount, such Lender may use any reasonable averaging and attribution methods.

     Section 10.4. Lending Offices. Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.

     Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the

61

purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

SECTION 11. THE ADMINISTRATIVE AGENT.

     Section 11.1. Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints Harris Trust and Savings Bank as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent to take
such action as Administrative Agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
Without limiting the foregoing, the Administrative Agent is hereby authorized to
execute and deliver on behalf of the Lenders the Collateral Documents. The
Lenders expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
except as expressly set forth herein.

     Section 11.2. Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender. References in Section 1 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Administrative Agent
for which an interest rate is being determined, refer to the Administrative
Agent in its individual capacity as a Lender.

     Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.5. Upon the
occurrence of an Event of Default, the Administrative Agent shall take such
action to enforce its Lien on the Collateral and to preserve and protect the
Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no event, however,
shall the Administrative Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability

62

which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender
or the Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

     Section 11.4. Consultation with Experts. The Administrative Agent may
consult with legal counsel, independent public accountants, and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

     Section 11.5. Liability of Administrative Agent; Credit Decision. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document or of any Collateral;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence. The Administrative
Agent may execute any of its duties under any of the Loan Documents by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, the Borrower, or any other Person for the default or misconduct of
any such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, other document or statement (whether written
or oral) believed by it to be genuine or to be sent by the proper party or
parties. In particular and without limiting any of the foregoing, the
Administrative Agent shall have no responsibility for confirming the accuracy of
any compliance certificate or other document or instrument received by it under
the Loan Documents. The Administrative Agent may treat the payee of any Note as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender acknowledges that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto.

63

          Section 11.6. Indemnity. The Lenders shall ratably, in accordance with
their respective Percentages, indemnify and hold the Administrative Agent, and
its directors, officers, employees, agents, and representatives harmless from
and against any liabilities, losses, costs or expenses suffered or incurred by
it under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

          Section 11.7. Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and (i) the Borrower shall be directed to make all payments due
each Lender hereunder directly to such Lender and (ii) the Administrative
Agent’s rights in the Collateral Documents shall be assigned without
representation, recourse or warranty to the Lenders as their interests may
appear.

          Section 11.8. L/C Issuer. The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith. The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 11 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this

64

Section 11, included the L/C Issuer with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to such L/C Issuer.

          Section 11.9. Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements. By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 13.12 hereof, as the case may be,
any Affiliate of such Lender with whom the Borrower or any Subsidiary has
entered into an agreement creating Hedging Liability or Funds Transfer and
Deposit Account Liability shall be deemed a Lender party hereto for purposes of
any reference in a Loan Document to the parties for whom the Administrative
Agent is acting, it being understood and agreed that the rights and benefits of
such Affiliate under the Loan Documents consist exclusively of such Affiliate’s
right to share in payments and collections out of the Collateral and the
Guaranties as more fully set forth in Section 3.1 hereof. In connection with any
such distribution of payments and collections, the Administrative Agent shall be
entitled to assume no amounts are due to any Lender or its Affiliate with
respect to Hedging Liability or Funds Transfer and Deposit Account Liability
unless such Lender has notified the Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution.

          Section 11.10. Designation of Additional Agents. The Administrative
Agent shall have the continuing right, for purposes hereof, at any time and from
time to time to designate one or more of the Lenders (and/or its or their
Affiliates) as “syndication agents,” “documentation agents,” “arrangers,” or
other designations for purposes hereto, but such designation shall have no
substantive effect, and such Lenders and their Affiliates shall have no
additional powers, duties or responsibilities as a result thereof.

          Section 11.11. Authorization to Release or Subordinate or Limit Liens.
The Administrative Agent is hereby irrevocably authorized by each of the Lenders
to (a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 hereof or which has otherwise
been consented to in accordance with Section 13.13 hereof), (b) release or
subordinate any Lien on Collateral consisting of goods financed with purchase
money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the Lien securing the same,
are permitted by Sections 8.7(b) and 8.8(d) hereof, and (c) to reduce or limit
the amount of the indebtedness secured by any particular item of Collateral to
an amount not less than the estimated value thereof to the extent necessary to
reduce mortgage registry, filing and similar tax.

SECTION 12. THE GUARANTEES.

          Section 12.1. The Guarantees. To induce the Lenders to provide the
credits described herein and in consideration of benefits expected to accrue to
the Borrower by reason of the Revolving Credit Commitments and for other good
and valuable consideration, receipt of which is hereby acknowledged, each
Subsidiary (other than CTS Printex, Inc. and International Electronic Research
Corporation) that is not a Foreign Subsidiary (individually a “Guarantor” and
collectively the “Guarantors,” including Subsidiaries formed or acquired after
the Closing

65

Date executing an Additional Guarantor Supplement) hereby unconditionally and
irrevocably guarantee jointly and severally to the Administrative Agent, the
Lenders, and their Affiliates, the due and punctual payment of all present and
future Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, including, but not limited to, the due and punctual payment of
principal of and interest on the Notes, the Reimbursement Obligations, and the
due and punctual payment of all other Obligations now or hereafter owed by the
Borrower under the Loan Documents as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, according to
the terms hereof and thereof. In case of failure by the Borrower or any
Subsidiary punctually to pay any Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower or such Subsidiary.

          Section 12.2. Guarantee Unconditional. The obligations of each
Guarantor under this Section 12 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:



       (a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or of any other guarantor under this
Agreement or any other Loan Document or by operation of law or otherwise;    
     (b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;          (c) any change in the corporate existence,
structure, or ownership of, or any insolvency, bankruptcy, reorganization, or
other similar proceeding affecting, the Borrower, any other guarantor, or any of
their respective assets, or any resulting release or discharge of any obligation
of the Borrower or of any other guarantor contained in any Loan Document;    
     (d) the existence of any claim, set-off, or other rights which the Borrower
or any other guarantor may have at any time against the Administrative Agent,
any Lender, or any other Person, whether or not arising in connection herewith;
         (e) any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Borrower, any other guarantor, or any other Person or Property;          (f) any
application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower, regardless of what obligations of the Borrower
remain unpaid;          (g) any invalidity or unenforceability relating to or
against the Borrower or any other guarantor for any reason of this Agreement or
of any other Loan Document or any provision of applicable law or regulation
purporting to prohibit the payment by the

66



  Borrower or any other guarantor of the principal of or interest on any Note or
any Reimbursement Obligation or any other amount payable under the Loan
Documents; or          (h) any other act or omission to act or delay of any kind
by the Administrative Agent, any Lender, or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of any Guarantor
under this Section 12.

          Section 12.3. Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances. Each Guarantor’s obligations under this Section 12 shall
remain in full force and effect until the Revolving Credit Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Notes and all other amounts payable by the Borrower and the
Guarantors under this Agreement and all other Loan Documents and, if then
outstanding and unpaid, all Hedging Liability and Funds Transfer and Deposit
Account Liability shall have been paid in full. If at any time any payment of
the principal of or interest on any Note or any Reimbursement Obligation or any
other amount payable by the Borrower or any Guarantor under the Loan Documents
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or of any guarantor, or otherwise,
each Guarantor’s obligations under this Section 12 with respect to such payment
shall be reinstated at such time as though such payment had become due but had
not been made at such time.

          Section 12.4. Subrogation. Each Guarantor agrees it will not exercise
any rights which it may acquire by way of subrogation by any payment made
hereunder, or otherwise, until all the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability shall have been paid in full subsequent
to the termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability and all other amounts payable by the Borrower hereunder and the other
Loan Documents and (y) the termination of the Revolving Credit Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent for the benefit of the Lenders or be credited and
applied upon the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, whether matured or unmatured, in accordance with the terms of
this Agreement.

          Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against the Borrower,
another guarantor, or any other Person except where such action is expressly
required by the Loan Documents.

          Section 12.6. Limit on Recovery. Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 12 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

67

          Section 12.7. Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower under this Agreement or any other
Loan Document, or under any agreement establishing Hedging Liability or Funds
Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of this Agreement or the other Loan Documents,
or under any agreement establishing Hedging Liability or Funds Transfer and
Deposit Account Liability, shall nonetheless be payable by the Guarantors
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders.

          Section 12.8. Benefit to Guarantors. All of the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of each Guarantor has a direct impact on the success of
each other Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extension of credit hereunder.

          Section 12.9. Guarantor Covenants. Each Guarantor shall take such
action as the Borrower is required by this Agreement to cause such Guarantor to
take, and shall refrain from taking such action as the Borrower is required by
this Agreement to prohibit such Guarantor from taking.

SECTION 13. MISCELLANEOUS.

          Section 13.1. Withholding Taxes. (a) Payments Free of Withholding.
Except as otherwise required by law and subject to Section 13.1(b) hereof, each
payment by the Borrower under this Agreement or the other Loan Documents shall
be made without withholding for or on account of any present or future taxes,
other than taxes on the net income (or franchise taxes in lieu thereof) of any
Lender or the Administrative Agent imposed by a jurisdiction in which such
Lender or Administrative Agent is organized, maintains its principal office or
the relevant Lending Office (or any political subdivision of any such
jurisdiction) (such nonexcluded taxes being referred to herein as “Taxes”).
Except as otherwise provided in Section 13.1(b), if any withholding of Taxes is
required, the Borrower shall make the withholding, pay the amount withheld to
the appropriate governmental authority before penalties attach thereto or
interest accrues thereon and forthwith pay such additional amount as may be
necessary to ensure that the net amount actually received by each Lender and the
Administrative Agent free and clear of such Taxes (including such Taxes on such
additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Lender pays any
amount in respect of any such Taxes, including penalties or interest, the
Borrower shall reimburse the Administrative Agent or such Lender for that
payment on demand in the currency in which such payment was made, except to the
extent that any penalties or interest result from such Lender’s or the
Administrative Agent’s gross negligence or willful delay. If the Borrower pays
any such Taxes, penalties or interest, it shall deliver official tax receipts
evidencing that payment or certified copies thereof to the Lender or
Administrative Agent on whose account such withholding was made (with a copy to
the Administrative Agent if not the recipient of the original) or, if such
official receipt is not received from the relevant governmental authority, such
other evidence of payment as may be reasonably acceptable to the Administrative
Agent on or before the thirtieth day after payment. If any Lender or the
Administrative Agent receives a

68

refund in respect of any Taxes for which such Lender or the Administrative Agent
has received payment from the Borrower hereunder, it shall promptly apply such
refund (including any interest received by such Lender or the Administrative
Agent from the taxing authority with respect to the refund with respect to such
Taxes) to the Obligations of the Borrower; provided that the Borrower, upon the
request of such Lender or the Administrative Agent, agrees to reimburse such
refund (plus penalties, interest or other charges) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund.

          (b)  U.S. Withholding Tax. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “Foreign
Lender") shall submit to the Borrower and the Administrative Agent on or before
the date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a Lender hereunder, two duly completed and signed
copies of (i) either Form W-8 BEN (relating to such Lender and entitling it to a
complete exemption from withholding under the Code on all amounts to be received
by such Lender, including fees, pursuant to the Loan Documents and the
Obligations) or Form W-8 ECI (relating to all amounts to be received by such
Lender, including fees, pursuant to the Loan Documents and the Obligations) of
the United States Internal Revenue Service and (ii) solely if such Lender is
claiming exemption from United States withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a
certificate representing that such Lender is not a bank for purposes of Section
881(c) of the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d)(4) of the Code). Any Foreign Lender that fails to comply with the
requirements of the preceding sentence shall not be entitled to the benefits of
Section 13.1(a) hereof. Thereafter and from time to time, each Foreign Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as such Foreign Lender may be entitled
to submit under then-current United States law or regulations to avoid or reduce
United States withholding taxes on payments in respect of all amounts to be
received by such Foreign Lender, including fees, pursuant to the Loan Documents
or the Obligations. Upon the request of the Borrower or the Administrative
Agent, each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.

          Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on
the part of the Administrative Agent or any Lender or on the part of the holder
or holders of any of the Obligations in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.

69

          Section 13.3. Non-Business Days. If any payment hereunder becomes due
and payable on a day which is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day on which date such payment
shall be due and payable. In the case of any payment of principal falling due on
a day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

          Section 13.4. Documentary Taxes. The Borrower agrees to pay on demand
any documentary, stamp or similar taxes payable in respect of this Agreement or
any other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

          Section 13.5. Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any Credit
is in use or available hereunder.

          Section 13.6. Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans and Letters of
Credit, including, but not limited to, Sections 1.11, 10.3, and 13.15 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.

          Section 13.7. Sharing of Set-Off. Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

          Section 13.8. Notices. Except as otherwise specified herein, all
notices hereunder and under the other Loan Documents shall be in writing
(including, without limitation, notice by telecopy) and shall be given to the
relevant party at its address or telecopier number set forth below, or such
other address or telecopier number as such party may hereafter specify by notice

70

to the Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to the Lenders and the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth on the
signature pages hereof, and to the Borrower to:

      CTS Corporation 905 West Boulevard North Elkhart,Indiana 46514 Attention:
Matt Long, Treasurer Telephone:   (574) 293-7511 Telecopy:   (574) 293-6146

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof and a confirmation of
such telecopy has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.

          Section 13.9. Counterparts. This Agreement may be executed in any
number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

          Section 13.10. Successors and Assigns. This Agreement shall be binding
upon the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent and each of the Lenders and the
benefit of their respective successors and assigns, including any subsequent
holder of any of the Obligations. The Borrower may not assign any of its rights
or obligations under any Loan Document without the written consent of all of the
Lenders.

          Section 13.11. Participants. Each Lender shall have the right at its
own cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Revolving Credit Commitments held by such Lender at any time and from
time to time to one or more other Persons; provided that no such participation
shall relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Administrative Agent shall
have no obligation or responsibility to such participant. Any agreement pursuant
to which such participation is granted shall provide that the granting Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest.

71

Any party to which such a participation has been granted shall have the benefits
of Section 1.11 and Section 10.3 hereof. The Borrower authorizes each Lender to
disclose to any participant or prospective participant under this Section any
financial or other information pertaining to the Borrower or any Subsidiary;
provided that, prior to any such disclosure, such participant or prospective
participant shall agree (for the Borrower’s benefit) to preserve in accordance
with Section 13.24 the confidentiality of any confidential information described
therein.

          Section 13.12. Assignments. (a) Each Lender shall have the right at
any time, with the prior consent of the Administrative Agent and, so long as no
Event of Default then exists, the Borrower (which consents shall not be
unreasonably withheld) to sell, assign, transfer or negotiate all or any part of
its rights and obligations under the Loan Documents (including, without
limitation, the indebtedness evidenced by the Notes then held by such assigning
Lender, together with an equivalent percentage of its obligation to make Loans
and participate in Letters of Credit) to one or more commercial banks or other
financial institutions or investors, provided that, unless otherwise agreed to
by the Administrative Agent, such assignment shall be of a fixed percentage (and
not by its terms of varying percentage) of the assigning Lender’s rights and
obligations under the Loan Documents; provided, however, that in order to make
any such assignment (i) unless the assigning Lender is assigning all of its
Commitments, outstanding Loans and interests in Letters of Credit Obligations,
the assigning Lender shall retain at least $5,000,000 in unused Revolving Credit
Commitments, outstanding Loans and interests in Letters of Credit, (ii) the
assignee Lender shall have Revolving Credit Commitments, outstanding Loans and
interests in Letters of Credit of at least $1,000,000, (iii) each such
assignment shall be evidenced by a written agreement (substantially in the form
attached hereto as Exhibit G or in such other form acceptable to the
Administrative Agent) executed by such assigning Lender, such assignee Lender or
Lenders, the Administrative Agent and, if required as provided above, the
Borrower, which agreement shall specify in each instance the portion of the
Obligations which are to be assigned to the assignee Lender and the portion of
the Revolving Credit Commitments of the assigning Lender to be assumed by the
assignee Lender, and (iv) the assigning Lender shall pay to the Administrative
Agent a processing fee of $3,500 and any out-of-pocket attorneys’ fees and
expenses incurred by the Administrative Agent in connection with any such
assignment agreement. Any such assignee shall become a Lender for all purposes
hereunder to the extent of the rights and obligations under the Loan Documents
it assumes and the assigning Lender shall be released from its obligations, and
will have released its rights, under the Loan Documents to the extent of such
assignment. The address for notices to such assignee Lender shall be as
specified in the assignment agreement executed by it. Promptly upon the
effectiveness of any such assignment agreement, the Borrower shall execute and
deliver replacement Notes to the assignee Lender and the assigning Lender in the
respective amounts of their Revolving Credit Commitments (or assigned principal
amounts, as applicable) after giving effect to the reduction occasioned by such
assignment (all such Notes to constitute “Notes” for all purposes of the Loan
Documents), and the assignee Lender shall thereafter surrender to the Borrower
its old Notes. The Borrower authorizes each Lender to disclose to any purchaser
or prospective purchaser of an interest in the Loans and interest in Letters of
Credit owed to it or its Revolving Credit Commitments under this Section any
financial or other information pertaining to the Borrower or any Subsidiary;
provided that, prior to any such disclosure, such purchaser or prospective
purchaser shall agree (for the Borrower’s benefit) to preserve in accordance
with Section 13.24 the confidentiality of any confidential information described
therein.

72

          (b)  Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

          Section 13.13. Amendments. Any provision of this Agreement or the
other Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent are
affected thereby, the Administrative Agent; provided that:



       (i) no amendment or waiver pursuant to this Section 13.13 shall (A)
increase any Revolving Credit Commitment of any Lender without the consent of
such Lender or (B) reduce the amount of or postpone the date for any scheduled
payment of any principal of or interest on any Loan or of any Reimbursement
Obligation or of any fee payable hereunder without the consent of the Lender to
which such payment is owing or which has committed to make such Loan or Letter
of Credit (or participate therein) hereunder; and



       (ii) no amendment or waiver pursuant to this Section 13.13 shall, unless
signed by each Lender, increase the aggregate Revolving Credit Commitments of
the Lenders (other than in accordance with Section 1.15), change the definitions
of Revolving Credit Termination Date or Required Lenders, change the provisions
of this Section 13.13, release any material guarantor or any substantial part of
the Collateral (except as otherwise provided for in the Loan Documents), or
affect the number of Lenders required to take any action hereunder or under any
other Loan Document.

          Section 13.14. Headings. Section headings used in this Agreement are
for reference only and shall not affect the construction of this Agreement.

          Section 13.15. Costs and Expenses; Indemnification. (a) The Borrower
agrees to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, and administration of
the Loan Documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated, together with any fees and charges suffered or incurred by the
Administrative Agent in connection with periodic environmental audits, fixed
asset appraisals, title insurance policies, collateral filing fees and lien
searches. The Borrower further agrees to indemnify the Administrative Agent,
each Lender, and their respective directors, officers, employees, agents,
financial advisors, and consultants against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable expenses of litigation or

73

preparation therefor, whether or not the indemnified Person is a party thereto,
or any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur arising out of or relating to any Loan
Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification. The Borrower, upon
demand by the Administrative Agent or a Lender at any time, shall reimburse the
Administrative Agent or such Lender for any legal or other expenses incurred in
connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified. The obligations of the Borrower under this Section shall survive
the termination of this Agreement.

          (b)  The Borrower unconditionally agrees to forever indemnify, defend
and hold harmless, and covenants not to sue for any claim for contribution
against, the Administrative Agent and the Lenders for any damages, costs, loss
or expense, including without limitation, response, remedial or removal costs,
arising out of any of the following: (i) any presence, release, threatened
release or disposal of any hazardous or toxic substance or petroleum by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (ii) the operation or violation of any
environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (iii) any claim
for personal injury or property damage in connection with the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower or any Subsidiary made
herein or in any other Loan Document evidencing or securing any Obligations or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the willful misconduct or gross
negligence of the party claiming indemnification. This indemnification shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of Administrative Agent and the Lenders directors, officers, employees, agents,
and collateral trustees, and their successors and assigns.

          Section 13.16. Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence of any Event of Default, each Lender and each subsequent
holder of any Obligation is hereby authorized by the Borrower and each Guarantor
at any time or from time to time, without notice to the Borrower or such
Guarantor or to any other Person, any such notice being hereby expressly waived,
to set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts, and
in whatever currency denominated) and any other indebtedness at any time held or
owing by that Lender or that subsequent holder to or for the credit or the
account of the Borrower or such Guarantor, whether or not matured, against and
on account of the Obligations of the Borrower or such Guarantor to that Lender
or that subsequent holder under

74

the Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender or that subsequent holder shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or Notes
and other amounts due hereunder shall have become due and payable pursuant to
Section 9 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.

          Section 13.17. Entire Agreement. The Loan Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby.

          Section 13.18. Governing Law. This Agreement and the other Loan
Documents, and the rights and duties of the parties hereto, shall be construed
and determined in accordance with the internal laws of the State of Illinois.

          Section 13.19. Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

          Section 13.20. Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any

75

period of time interest on any of Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.

          Section 13.21. Construction. Nothing contained herein shall be deemed
or construed to permit any act or omission which is prohibited by the terms of
any Collateral Document, the covenants and agreements contained herein being in
addition to and not in substitution for the covenants and agreements contained
in the Collateral Documents.

          Section 13.22. Lender’s Obligations Several. The obligations of the
Lenders hereunder are several and not joint. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders a partnership, association, joint venture or other entity.

          Section 13.23. Submission to Jurisdiction; Waiver of Jury Trial. The
Borrower and the Guarantors hereby submit to the nonexclusive jurisdiction of
the United States District Court for the Northern District of Illinois and of
any Illinois State court sitting in the City of Chicago for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrower and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. THE BORROWER,
THE GUARANTORS, THE ADMINISTRATIVE AGENT, AND THE LENDERS HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

          Section 13.24 Confidentiality. Each of the Administrative Agent, L/C
Issuer and each Lender agrees to keep confidential any nonpublic information
provided to it by or on behalf of the Borrower pursuant to or in connection with
this Agreement and identified as such; provided that nothing herein shall
prevent any of the Administrative Agent, L/C Issuer or any Lender from
disclosing any such information (i) to the Administrative Agent, L/C Issuer, or
any other Lender, (ii) to any participant or assignee or prospective participant
or assignee so long as such participant or assignee or prospective participant
or assignee agrees in writing to the requirement that such information be kept
confidential in the manner contemplated by this Section 13.24, (iii) to its
employees involved in the administration of this Agreement, directors,
attorneys, accountants and other professional advisors (each of which shall be
instructed to hold the same in confidence), (iv) in response to the request or
demand of any governmental authority, (v) in response to any order of any court
or other governmental authority or as may otherwise be required pursuant to any
law, regulation or legal process; provided, however, that such Lender, to the
extent legally permitted to do so, will use its best efforts to notify the
Borrower prior to any disclosure of information contemplated by this
subparagraph (v), (vi) which has been publicly disclosed other than in breach of
this Agreement, or (vii) in connection with the exercise of any

76

remedy hereunder or under any Credit Document. Notwithstanding anything herein
to the contrary, confidential information shall not include, and each Lender
(and each employee, representative or other agent of any Lender) may disclose to
any and all Persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender relating to such tax treatment or tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning such tax treatment or tax structure
of the transactions contemplated hereby as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.

[SIGNATURE PAGES TO FOLLOW]

77

          This Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

                  “BORROWER”                   CTS CORPORATION,
  an Indiana corporation                   By     /s/   Matthew W. Long        

--------------------------------------------------------------------------------

        Name
Title   MATTHEW W. LONG
Treasurer                   “GUARANTORS”                   CTS CORPORATION,
  a Delaware corporation                   By     /s/   Donald K. Schwanz      
 

--------------------------------------------------------------------------------

        Name
Title   DONALD K. SCHWANZ
President                   CTS COMMUNICATIONS COMPONENTS, INC.                
  By     /s/   Donald K. Schwanz        

--------------------------------------------------------------------------------

        Name
Title   DONALD K. SCHWANZ
President                   DYNAMICS CORPORATION OF AMERICA                   
By     /s/   George T. Newhart        

--------------------------------------------------------------------------------

        Name
Title   GEORGE T. NEWHART
Vice President & Treasurer                   LTB INVESTMENT CORPORATION        
          By     /s/   George T. Newhart        

--------------------------------------------------------------------------------

        Name
Title   GEORGE T. NEWHART
Vice President & Treasurer

S-1

                  “LENDERS”                   HARRIS TRUST AND SAVINGS BANK,in
its individual capacity as a Lender, as L/C Issuer, and as Administrative Agent
                  By     /s/   Kirby M. Law        

--------------------------------------------------------------------------------

        Name
Title   KIRBY M. LAW
Vice President                       Address:         111 West Monroe Street
Chicago, Illinois 60603
Attention: Thad Rasche
Telecopy: (312) 461-5225
Telephone: (312) 461-5739

S-2

                  NATIONAL CITY BANK OF INDIANA                   By     /s/  
Robert E. Norell, Jr.        

--------------------------------------------------------------------------------

        Name
Title   ROBERT E. NORELL, JR.
Vice President                       Address:         101 North Main Street
Elkhart, Indiana 46516
Attention: Robert E. Norell, Jr.
Telecopy: (574) 389-9543
Telephone: (574) 294-3333 ext. 237

 

S-3

   

                  KEY BANK NATIONAL ASSOCIATION                   By     /s/  
Jeff Kalinowski        

--------------------------------------------------------------------------------

        Name
Title   JEFF KALINOWSKI
Vice President                       Address:         127 Public Square
Cleveland, Ohio 44114
Attention: Jeff Kalinowski
Telecopy: (216) 689-8329
Telephone: (216) 689-8319

S-4

                  THE NORTHERN TRUST COMPANY                   By     /s/   Mark
Taylor        

--------------------------------------------------------------------------------

        Name
Title   MARK TAYLOR
Vice President                       Address:         50 South LaSalle Street –
B-2
Chicago, Illinois 60675
Attention: Mark Taylor
Telecopy: (312) 444-3583
Telephone: (312) 557-1626

S-5

SECURITY AGREEMENT

          This Security Agreement (the “Agreement”) is dated as of July 14,
2003, by and among CTS Corporation, an Indiana corporation (the “Borrower”), and
the other parties executing this Agreement under the heading “Debtors” (the
Borrower and such other parties, along with any parties who execute and deliver
to the Agent an agreement substantially in the form attached hereto as Schedule
G, being hereinafter referred to collectively as the “Debtors” and individually
as a “Debtor”), each with its mailing address as set forth in Section 14(b)
below, and Harris Trust and Savings Bank, an Illinois banking corporation
(“HTSB”), with its mailing address as set forth in Section 14(b) below, acting
as administrative agent hereunder for the Secured Creditors hereinafter
identified and defined (HTSB acting as such administrative agent and any
successor or successors to HTSB acting in such capacity being hereinafter
referred to as the “Agent”).

PRELIMINARY STATEMENTS

          A.     The Borrower, the other Debtors, and HTSB, individually and as
Agent, have entered into a Credit Agreement dated as of July 14, 2003 (such
Credit Agreement, as the same may be amended or modified from time to time,
including amendments and restatements thereof in its entirety, being hereinafter
referred to as the “Credit Agreement”), pursuant to which HTSB and other banks
and financial institutions and letter of credit issuers from time to time party
to the Credit Agreement (HTSB, in its individual capacity, and such other banks
and financial institutions being hereinafter referred to collectively as the
“Lenders” and individually as a “Lender” and such letter of credit issuers being
hereinafter referred to collectively as the “L/C Issuers” and individually as an
“L/C Issuer”) have agreed, subject to certain terms and conditions, to extend
credit and make certain other financial accommodations available to the Borrower
(the Agent, the L/C Issuers, and the Lenders, together with affiliates of the
Lenders with respect to Hedging Liability and Funds Transfer and Deposit Account
Liability referred to below, being hereinafter referred to collectively as the
“Secured Creditors” and individually as a “Secured Creditor”).

          B.     In addition, one or more of the Debtors may from time to time
be liable to the Lenders and/or their affiliates with respect to Hedging
Liability and/or Funds Transfer and Deposit Account Liability (as such terms are
defined in the Credit Agreement).

          C.     As a condition to extending credit to the Borrower under the
Credit Agreement, the Secured Creditors have required, among other things, that
each Debtor grant to the Agent for the benefit of the Secured Creditors a lien
on and security interest in the personal property and fixtures of such Debtor
described herein subject to the terms and conditions hereof.

          D. The Borrower owns, directly or indirectly, equity interests in each
other Debtor and the Borrower provides each of the other Debtors with financial,
management, administrative, and technical support which enables such Debtors to
conduct their businesses in an orderly and efficient manner in the ordinary
course.

 

          E.     Each Debtor will benefit, directly or indirectly, from credit
and other financial accommodations extended by the Secured Creditors to the
Borrower.

          NOW, THEREFORE, for good and valuable consideration, receipt whereof
is hereby acknowledged, the parties hereto hereby agree as follows:

          Section 1. Terms defined in Credit Agreement. Except as otherwise
provided in Section 2 below, all capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement. The term “Debtor” and “Debtors” as used herein shall mean and include
the Debtors collectively and also each individually, with all grants,
representations, warranties, and covenants of and by the Debtors, or any of
them, herein contained to constitute joint and several grants, representations,
warranties, and covenants of and by the Debtors; provided, however, that unless
the context in which the same is used shall otherwise require, any grant,
representation, warranty or covenant contained herein related to the Collateral
shall be made by each Debtor only with respect to the Collateral owned by it or
represented by such Debtor as owned by it.

          Section 2. Grant of Security Interest in the Collateral. As collateral
security for the Secured Obligations defined below, each Debtor hereby grants to
the Agent for the benefit of the Secured Creditors a lien on and security
interest in, and right of set-off against, and acknowledges and agrees that the
Agent has and shall continue to have for the benefit of the Secured Creditors a
continuing lien on and security interest in, and right of set-off against, all
right, title, and interest in and to all personal property and fixtures of each
Debtor, whether now owned or existing or hereafter created, acquired or arising,
including all of the following:



       (a) Accounts;          (b) Chattel Paper;          (c) Instruments
(including Promissory Notes);          (d) Documents;          (e) General
Intangibles (including Payment Intangibles and Software, patents, trademarks,
tradestyles, copyrights, and all other intellectual property rights, including
all applications, registration, and licenses therefor, and all goodwill of the
business connected therewith or represented thereby);    
     (f) Letter-of-Credit Rights;          (g) Supporting Obligations;    
     (h) Deposit Accounts;

-2-



       (i) Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);          (j) Inventory;          (k) Equipment (including
all software, whether or not the same constitutes embedded software, used in the
operation thereof);          (l) Fixtures;          (m) Commercial Tort Claims
(as described on Schedule F hereto or on one or more supplements to this
Agreement);          (n) rights to merchandise and other Goods (including rights
to returned or repossessed Goods and rights of stoppage in transit);    
     (o) monies, personal property, and interests in personal property of such
Debtor of any kind or description now held by any Secured Creditor or at any
time hereafter transferred or delivered to, or coming into the possession,
custody or control of, any Secured Creditor, or any agent or affiliate of any
Secured Creditor, whether expressly as collateral security or for any other
purpose (whether for safekeeping, custody, collection or otherwise), and all
dividends and distributions on or other rights in connection with any such
property;          (p) supporting evidence and documents relating to any of the
above-described property, including, without limitation, computer programs,
disks, tapes and related electronic data processing media, and all rights of
such Debtor to retrieve the same from third parties, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;          (q) Accessions and additions to, and substitutions and
replacements of, any and all of the foregoing; and          (r) Proceeds and
products of the foregoing, and all insurance of the foregoing and proceeds
thereof;

all of the foregoing being herein sometimes referred to as the “Collateral”;
provided, however, that in no event shall the Collateral include any Excluded
Property. All terms which are used in this Agreement which are defined in the
Uniform Commercial Code of the State of Illinois as in effect from time to time
(“UCC”) shall have the same meanings herein as such terms are defined in the
UCC, unless this Agreement shall otherwise specifically provide. For purposes of
this Agreement, the term “Receivables” means all rights to the payment of a
monetary obligation,

-3-

whether or not earned by performance, and whether evidenced by an Account,
Chattel Paper, Instrument, General Intangible, or otherwise.

          Section 3. Secured Obligations. This Agreement is made and given to
secure, and shall secure, the prompt payment and performance when due of (a) any
and all indebtedness, obligations, and liabilities of the Debtors, and of any of
them individually, to the Secured Creditors, and to any of them individually,
under or in connection with or evidenced by the Credit Agreement or any other
Loan Documents, including, without limitation, all obligations evidenced by the
Notes of the Borrower heretofore or hereafter issued under the Credit Agreement,
all obligations of the Borrower to reimburse the Secured Creditors for the
amount of all drawings on all Letters of Credit issued pursuant to the Credit
Agreement and all other obligations of the Borrower under all Applications for
Letters of Credit, all obligations of the Debtors, and of any of them
individually, with respect to any Hedging Liability, all obligations of the
Debtors, and of any of them individually, with respect to any Funds Transfer and
Deposit Account Liability, and all obligations of the Debtors, and of any of
them individually, arising under any guaranty issued by it relating to the
foregoing or any part thereof, in each case whether now existing or hereafter
arising (and whether arising before or after the filing of a petition in
bankruptcy and including all interest accrued after the petition date), due or
to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired and (b) any and all expenses and charges, legal or
otherwise, suffered or incurred by the Secured Creditors, and any of them
individually, in collecting or enforcing any of such indebtedness, obligations,
and liabilities or in realizing on or protecting or preserving any security
therefor, including, without limitation, the lien and security interest granted
hereby (all of the indebtedness, obligations, liabilities, expenses, and charges
described above being hereinafter referred to as the “Secured Obligations”).
Notwithstanding anything in this Agreement to the contrary, the right of
recovery against any Debtor under this Agreement (other than the Borrower to
which this limitation shall not apply) shall not exceed $1.00 less than the
lowest amount which would render such Debtor’s obligations under this Agreement
void or voidable under applicable law, including fraudulent conveyance law.

          Section 4. Covenants, Agreements, Representations and Warranties. Each
Debtor hereby covenants and agrees with, and represents and warrants to, the
Secured Creditors that:



       (a) Each Debtor is duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization. Each Debtor is the sole
and lawful owner of its Collateral, and has full right, power, and authority to
enter into this Agreement and to perform each and all of the matters and things
herein provided for. The execution and delivery of this Agreement, and the
observance and performance of each of the agreements herein set forth, will not
(i) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon any Debtor or any covenant,
indenture or agreement of or affecting any Debtor or any of its property if such
contravention or default could reasonably be expected to have a Material Adverse
Effect, (ii) contravene any provision of any Debtor’s organizational documents
(e.g., charter, articles or certificate of incorporation and by-laws, articles
or certificate of formation and limited liability company operating agreement,
partnership agreement or similar organizational documents) or (iii) result in
the creation or imposition of any lien

-4-



  or encumbrance on any property of any Debtor except for the lien and security
interest granted to the Agent hereunder.



       (b) Each Debtor’s respective chief executive office is at the location
listed under Column 2 on Schedule A attached hereto opposite such Debtor’s name;
and such Debtor has no other executive offices or places of business other than
those listed under Column 3 on Schedule A attached hereto opposite such Debtor’s
name. The Collateral is and shall remain in such Debtor’s possession or control
at the locations listed under Columns 2 and 3 on Schedule A attached hereto
opposite such Debtor’s name (collectively for each Debtor, the “Permitted
Collateral Locations”), except for (i) Collateral which in the ordinary course
of the Debtor’s business is in transit between Permitted Collateral Locations or
to customers and (ii) Collateral aggregating less than $1,000,000 in fair market
value outstanding at any one time. If for any reason any Collateral is at any
time kept or located at a location other than a Permitted Collateral Location,
the Agent shall nevertheless have and retain a lien on and security interest
therein. The Debtors own and, except as permitted by the Credit Agreement, shall
continue to own the Permitted Collateral Locations except to the extent
otherwise disclosed under Columns 2 and 3 on Schedule A. No Debtor shall move
its chief executive office or maintain a place of business at a location other
than those specified under Columns 2 or 3 on Schedule A or permit any Collateral
to be located at a location other than a Permitted Collateral Location (except
as permitted by clause (i) and (ii) above), in each case without first providing
the Agent at least 3 Business Days prior written notice of the Debtor’s intent
to do so; provided that each Debtor shall at all times maintain its chief
executive office and Permitted Collateral Locations in the United States of
America and such Debtor shall have taken all action reasonably requested by the
Agent to maintain the lien and security interest of the Agent in the Collateral
at all times fully perfected and in full force and effect, subject to the
limitations set forth in the Credit Agreement and the other limitations set
forth herein.



       (c) Each Debtor’s legal name, jurisdiction of organization and
organizational number (if any) are correctly set forth under Column 1 on
Schedule A of this Agreement. No Debtor has transacted business at any time
during the immediately preceding five-year period, and does not currently
transact business, under any other legal names or trade names other than the
prior legal names and trade names (if any) set forth on Schedule B attached
hereto. No Debtor shall change its jurisdiction of organization without the
Agent’s prior written consent. No Debtor shall change its legal name or transact
business under any other trade name without first giving 30 days’ prior written
notice of its intent to do so to the Agent.



       (d) The Collateral and every part thereof is and shall be free and clear
of all security interests, liens (including, without limitation, mechanics’,
laborers’ and statutory liens), attachments, levies, and encumbrances of every
kind, nature, and description and whether voluntary or involuntary, except for
the lien and security interest of the Agent therein and other Liens permitted by
Section 8.8 of the Credit Agreement (herein, the “Permitted Liens”). Each Debtor
shall warrant and defend the Collateral against any

-5-



  claims and demands of all persons at any time claiming the same or any
interest in the Collateral which is material and adverse to any of the Secured
Creditors.



       (e) Each Debtor will promptly pay when due all material taxes,
assessments, and governmental charges and levies upon or against it or its
Collateral, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith by appropriate proceedings which prevent attachment of any lien
resulting therefrom to, foreclosure on or other realization upon any Collateral
and preclude interference with the operation of its business in the ordinary
course and such Debtor shall have established adequate reserves therefor.



       (f) Each Debtor agrees it will not waste or destroy the Collateral or any
part thereof and will not be negligent in the care or use of any Collateral.
Each Debtor agrees it will not use, manufacture, sell or distribute any
Collateral in material violation of any material statute, ordinance or other
governmental requirement. Each Debtor will perform its obligations under
contracts or other agreements constituting part of the Collateral, except for
such nonperformance as could not reasonably be expected to have a Material
Adverse Effect, it being understood and agreed that the Secured Creditors have
no responsibility to perform such obligations.



       (g) Subject to Sections 5(c), 6(a), 7(b), 7(c), and 8(c) hereof and the
terms of the Credit Agreement (including, without limitation, Section 8.10
thereof), each Debtor agrees it will not, without the Agent’s prior written
consent, sell, assign, mortgage, lease, or otherwise dispose of the Collateral
or any interest therein.



       (h) Each Debtor will insure its Collateral consisting of tangible
personal property against such risks and hazards as other companies similarly
situated insure against, and including in any event loss or damage by fire,
theft, burglary, pilferage, and loss in transit, in amounts and under policies
containing loss payable clauses to the Agent as its interest may appear (and, if
the Agent requests, naming the Agent as additional insureds therein) by insurers
reasonably acceptable to the Agent. All premiums on such insurance shall be paid
by the Debtors and the policies of such insurance (or certificates therefor)
delivered to the Agent. All insurance required hereby shall provide that any
loss shall be payable notwithstanding any act or negligence of the relevant
Debtor, shall provide that no cancellation thereof shall be effective until at
least 30 days after receipt by the relevant Debtor and the Agent of written
notice thereof, and shall be reasonably satisfactory to the Agent in all other
respects. In case of any material loss, damage to or destruction of the
Collateral or any part thereof, the relevant Debtor shall promptly give written
notice thereof to the Agent generally describing the nature and extent of such
damage or destruction. In case of any loss, damage to or destruction of the
Collateral or any part thereof, the relevant Debtor, whether or not the
insurance proceeds, if any, received on account of such damage or destruction
shall be sufficient for that purpose, at such Debtor’s cost and expense, will
promptly repair or replace the Collateral so lost, damaged or destroyed, except
to the extent such Collateral is not necessary to the conduct of such Debtor’s
business in the ordinary course. Each Debtor hereby authorizes the Agent, at the
Agent’s option, to adjust, compromise, and settle any losses under any

-6-



  insurance afforded at any time after the occurrence and during the
continuation of any Event of Default, and such Debtor does hereby irrevocably
constitute the Agent, its officers, agents, and attorneys, as such Debtor’s
attorneys-in-fact, with full power and authority after the occurrence and during
the continuation of any Event of Default to effect such adjustment, compromise,
and/or settlement and to endorse any drafts drawn by an insurer of the
Collateral or any part thereof and to do everything necessary to carry out such
purposes and to receive and receipt for any unearned premiums due under policies
of such insurance. Unless an Event of Default has occurred and is continuing,
any adjustment, compromise, and/or settlement of any losses under any insurance
shall be made by the relevant Debtor subject to final approval of the Agent in
the case of losses exceeding $1,000,000. All insurance proceeds shall be subject
to the lien and security interest of the Agent hereunder.



       UNLESS THE DEBTORS PROVIDE THE AGENT WITH EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY THIS AGREEMENT, THE AGENT MAY PURCHASE INSURANCE AT THE
DEBTORS’ EXPENSE TO PROTECT THE AGENT’S INTERESTS IN THE COLLATERAL. THIS
INSURANCE MAY, BUT NEED NOT, PROTECT ANY DEBTOR’S INTERESTS IN THE COLLATERAL.
THE COVERAGE PURCHASED BY THE AGENT MAY NOT PAY ANY CLAIMS THAT ANY DEBTOR MAKES
OR ANY CLAIM THAT IS MADE AGAINST SUCH DEBTOR IN CONNECTION WITH THE COLLATERAL.
THE DEBTORS MAY LATER CANCEL ANY SUCH INSURANCE PURCHASED BY THE AGENT, BUT ONLY
AFTER PROVIDING THE AGENT WITH EVIDENCE THAT THE DEBTORS HAVE OBTAINED INSURANCE
AS REQUIRED BY THIS AGREEMENT. IF THE AGENT PURCHASES INSURANCE FOR THE
COLLATERAL, THE DEBTORS WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT THE AGENT MAY IMPOSE IN CONNECTION
WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE SECURED OBLIGATIONS SECURED HEREBY. THE COSTS OF THE INSURANCE MAY
BE MORE THAN THE COST OF INSURANCE THE DEBTORS MAY BE ABLE TO OBTAIN ON THEIR
OWN.



       (i) If any Collateral is in the possession or control of any agents or
processors of a Debtor and the Agent so requests, such Debtor agrees to notify
such agents or processors in writing of the Agent’s lien and security interest
therein and, upon the Agent’s request, instruct them to hold all such Collateral
for the Agent’s account and subject to the Agent’s instructions. Each Debtor
will, upon the request of the Agent after the occurrence and during the
continuance of an Event of Default, authorize and instruct all bailees and any
other parties, if any, at any time processing, labeling, packaging, holding,
storing, shipping or transferring all or any part of the Collateral to permit
the Secured Creditors and their respective representatives to examine and
inspect any of the Collateral then in such party’s possession and to verify from
such party’s own books and records any information concerning the Collateral or
any part thereof which the Secured Creditors or their respective representatives
may seek to verify. As to any premises not owned by a Debtor wherein any of the
Collateral is located, if any, such Debtor shall, upon the Agent’s request, use
reasonable commercial efforts to cause each party having any right, title or
interest in, or lien on, any of such premises to enter into an agreement

-7-



  (any such agreement to contain a legal description of such premises) whereby
such party disclaims any right, title, and interest in and lien on the
Collateral, allows the removal of such Collateral by the Agent or its agents or
representatives after the occurrence and during the continuance of an Event of
Default, and otherwise is in form and substance reasonably acceptable to the
Agent.



       (j) Upon the Agent’s request, each Debtor agrees from time to time to
deliver to the Agent such evidence of the existence, identity, and location of
its Collateral (including, without limitation, schedules describing all
Receivables created or acquired by such Debtor and reports stating the book
value of its Inventory and Equipment by major category and location), in each
case as the Agent may reasonably request. The Agent shall have the right to
verify all or any part of the Collateral in any manner, and through any medium,
which the Agent considers appropriate and reasonable, and each Debtor agrees to
furnish all assistance and information, and perform any acts, which the Agent
may reasonably require in connection therewith.



       (k) Schedule C attached hereto contains a true, complete, and current
listing of all patents, trademarks, tradestyles, copyrights, and other
intellectual property rights (including all registrations and applications
therefor) owned by each of the Debtors as of the date hereof that are registered
with any governmental authority. The Debtors shall promptly notify the Agent in
writing of any additional intellectual property rights acquired or arising after
the date hereof that are registered with any governmental authority, and shall
submit to the Agent a supplement to Schedule C to reflect such additional rights
(provided that any Debtor’s failure to do so shall not impair the Agent’s
security interest therein). Each Debtor owns or possesses rights to use all
franchises, licenses, patents, trademarks, trade names, tradestyles, copyrights,
and rights with respect to the foregoing which are required to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and the
Debtors are not to their Knowledge liable to any person for infringement under
applicable law with respect to any such rights as a result of its business
operations.



       (l) Schedule F attached hereto contains a true, complete and current
listing of all Commercial Tort Claims held by the Debtors as of the date hereof,
each described by referring to a specific incident giving rise to the claim.
Each Debtor agrees to execute and deliver to the Agent an agreement in the form
attached hereto as Schedule H, or in such other form reasonably acceptable to
the Agent, promptly upon becoming aware of any Commercial Tort Claim of such
Debtor arising after the date hereof (provided any Debtor’s failure to do so
shall not impair the Agent’s security interest therein).



       (m) Each Debtor agrees to execute and deliver to the Agent such further
agreements, assignments, instruments, and documents, and to do all such other
things, as the Agent may reasonably deem necessary or appropriate to assure the
Agent its lien and security interest hereunder, including, without limitation,
(i) such financing statements or other instruments and documents as the Agent
may from time to time reasonably require to comply with the UCC and any other
applicable law, (ii) such agreements with respect

-8-



  to patents, trademarks, copyrights, and similar intellectual property rights
as the Agent may from time to time reasonably require to comply with the filing
requirements of the United States Patent and Trademark Office and the United
States Copyright Office, and (iii) such control agreements with respect to
Deposit Accounts, Investment Property, Letter-of-Credit Rights, and electronic
Chattel Paper, and to cause the relevant depository institutions, financial
intermediaries, and issuers to execute and deliver such control agreements, as
the Agent may from time to time reasonably require. Each Debtor hereby agrees
that a carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Agent without notice thereof to such Debtor wherever the Agent in its sole
discretion desires to file the same. Each Debtor hereby authorizes the Agent to
file any and all financing statements covering the Collateral or any part
thereof as the Agent may require, including financing statements describing the
Collateral as “all assets” or “all personal property” or words of like meaning.
The Agent may order lien searches from time to time against any Debtor and the
Collateral, and the Debtors shall promptly reimburse the Agent for all
reasonable costs and expenses incurred in connection with such lien searches. In
the event for any reason the law of any jurisdiction other than Illinois becomes
or is applicable to the Collateral or any part thereof, or to any of the Secured
Obligations, each Debtor agrees to execute and deliver all such agreements,
assignments, instruments, and documents and to do all such other things as the
Agent deems necessary or appropriate to preserve, protect, and enforce the
security interest of the Agent under the law of such other jurisdiction.



       (n) On the failure of any Debtor to perform any of the covenants and
agreements herein contained, the Agent may, at its option, perform the same and
in so doing may expend such sums as the Agent deems advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, liens, and encumbrances, expenditures made in
defending against any adverse claims, and all other expenditures which the Agent
may be compelled to make by operation of law or which the Agent may make by
agreement or otherwise for the protection of the security hereof. All such sums
and amounts so expended shall be repayable by the Debtors upon demand, shall
constitute additional Secured Obligations secured hereunder, and shall bear
interest from the date said amounts are expended at the rate per annum (computed
on the basis of a year of 360 days for the actual number of days elapsed)
determined by adding 2.0% per annum to the Base Rate from time to time in effect
plus the Applicable Margin from time to time in effect for Base Rate Loans under
the Revolving Credit, with any change in such rate per annum as so determined by
reason of a change in such Base Rate to be effective on the date of such change
in said Base Rate (such rate per annum as so determined being hereinafter
referred to as the “Default Rate”). No such performance of any covenant or
agreement by the Agent on behalf of a Debtor, and no such advancement or
expenditure therefor, shall relieve any Debtor of any default under the terms of
this Agreement or in any way obligate any Secured Creditor to take any further
or future action with respect thereto. The Agent, in making any payment hereby
authorized, may do so according to any bill, statement or estimate procured from
the appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien or title or claim.
The Agent, in performing any act hereunder,

-9-



  shall be the sole judge of whether the relevant Debtor is required to perform
the same under the terms of this Agreement. The Agent is hereby authorized to
charge any account of any Debtor maintained with any Secured Creditor for the
amount of such sums and amounts so expended.

          Section 5. Special Provisions Re: Receivables. (a) As of the time any
Receivable owned by a Debtor becomes subject to the security interest provided
for hereby, and at all times thereafter, such Debtor shall be deemed to have
warranted as to each such Receivable that each such Receivable and all papers
and documents relating thereto are genuine and in all respects what they purport
to be; and that such Receivable is valid and subsisting.

          (b)  If any Receivable arises out of a contract with the United States
of America, or any state or political subdivision thereof, or any department,
agency or instrumentality of any of the foregoing, each Debtor agrees, at the
request of the Agent or the Secured Creditors, to execute whatever instruments
and documents are required by the Agent in order that such Receivable shall be
assigned to the Agent and that proper notice of such assignment shall be given
under the federal Assignment of Claims Act (or any successor statute) or any
similar state or local statute, as the case may be.

          (c)  During the existence of any Event of Default, any merchandise or
other goods which are returned by a customer or account debtor or otherwise
recovered shall be set aside at the request of the Agent and held by the
relevant Debtor as trustee for the Secured Creditors and shall remain part of
the Collateral. During the existence of any Event of Default, at the Agent’s
request, the Debtors shall also notify the Agent promptly of all disputes and
claims and settle or adjust them at no expense to the Agent, but no discount,
credit or allowance other than on normal trade terms in the ordinary course of
business as presently conducted shall be granted to any customer or account
debtor. The Agent may, at all times during the existence of any Event of
Default, settle or adjust disputes and claims directly with customers or account
debtors for amounts and upon terms which the Agent considers advisable.

          (d)  To the extent any Receivable or other item of Collateral is
evidenced by an Instrument or tangible Chattel Paper, each Debtor shall cause
such Instrument or tangible Chattel Paper to be pledged and delivered to the
Agent; provided, however, that, unless an Event of Default has occurred and is
continuing, a debtor shall not be required to deliver any such Instrument or
tangible Chattel Paper if and only so long as the aggregate unpaid principal
balance of all such Instruments and tangible Chattel paper held by the Debtors
and not delivered to the Agent hereunder is less than $100,000 at any one time
outstanding; provided that instruments representing loans to employees and/or
their spouses in the ordinary course of business shall not be required to be
delivered and shall not be included in calculating the $100,000 threshold.
Unless delivered to the Agent or its agent, all tangible Chattel Paper and
Instruments shall contain a legend acceptable to the Agent indicating that such
Chattel Paper or Instrument is subject to the security interest of the Agent
contemplated by this Agreement. The Instruments delivered to the Agent on the
Closing Date are set forth on Schedule D hereto.

          Section 6. Collection of Receivables. (a) Except as otherwise provided
in this Agreement, each Debtor shall make collection of its Receivables and may
use the same to carry

-10-

on its business in accordance with sound business practice and otherwise subject
to the terms hereof.

          (b)  Upon the occurrence and during the continuance of any Default or
Event of Default, whether or not the Agent has exercised any of its other rights
under other provisions of this Section 6, in the event the Agent requests any
Debtor to do so:



       (i) all Instruments and tangible Chattel Paper at any time constituting
part of the Receivables (including any postdated checks) shall, upon receipt by
such Debtor, be immediately endorsed to and deposited with Agent; and/or    
     (ii) such Debtor shall instruct all customers and account debtors to remit
all payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Agent and which are
maintained at one or more post offices selected by the Agent.

          (c)  Upon the occurrence and during the continuation of any Event of
Default, whether or not the Agent has exercised any of its other rights under
the other provisions of this Section 6, the Agent or its designee may notify the
relevant Debtor’s customers and account debtors at any time that Receivables
have been assigned to the Agent or of the Agent’s security interest therein, and
either in its own name, or such Debtor’s name, or both, demand, collect
(including, without limitation, through a lockbox analogous to that described in
Section 6(b)(ii) hereof), receive, receipt for, sue for, compound and give
acquittance for any or all amounts due or to become due on Receivables, and in
the Agent’s discretion file any claim or take any other action or proceeding
which the Agent may deem necessary or appropriate to protect and realize upon
the security interest of the Agent in the Receivables or any other Collateral.

          (d)  Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Agent pursuant to any of the provisions of Sections
6(b) or 6(c) hereof may be handled and administered by the Agent in and through
a remittance account or accounts maintained at the Agent or by the Agent at a
commercial bank or banks selected by the Agent (collectively the “Depositary
Banks” and individually a “Depositary Bank”), and each Debtor acknowledges that
the maintenance of such remittance accounts by the Agent is solely for the
Agent’s convenience and that the Debtors do not have any right, title or
interest in such remittance accounts or any amounts at any time standing to the
credit thereof. The Agent may, after the occurrence and during the continuation
of any Event of Default, apply all or any part of any proceeds of Receivables or
other Collateral received by it from any source to the payment of the Secured
Obligations (whether or not then due and payable), such applications to be made
in such amounts, in such manner and order, and at such intervals as the Agent
may from time to time in its discretion determine, but not less often than once
each week. The Agent need not apply or give credit for any item included in
proceeds of Receivables or other Collateral until the Depositary Bank has
received final payment therefor at its office in cash or final solvent credits
current at the site of deposit acceptable to the Agent and the Depositary Bank
as such. However, if the Agent does permit credit to be given for any item prior
to a Depositary Bank receiving final payment therefor and such Depositary Bank
fails to receive such final payment or an item is charged back to the Agent or
any Depositary Bank for any reason, the Agent may at its election

-11-

in either instance charge the amount of such item back against any such
remittance accounts or any Deposit Account of any Debtor subject to the lien and
security interest of this Agreement, together with interest thereon at the
Default Rate. Concurrently with each transmission of any proceeds of Receivables
or other Collateral to any such remittance account, upon the Agent’s request,
the relevant Debtor shall furnish the Agent with a report in such form as Agent
shall reasonably require identifying the particular Receivable or such other
Collateral from which the same arises or relates. Unless an Event of Default has
occurred and is continuing, the Agent will release proceeds of Collateral which
the Agent has not applied to the Secured Obligations as provided above from the
remittance account from time to time after receipt thereof. Each Debtor hereby
indemnifies the Secured Creditors from and against all liabilities, damages,
losses, actions, claims, judgments, and all reasonable costs, expenses, charges,
and attorneys’ fees suffered or incurred by any Secured Creditor because of the
maintenance of the foregoing arrangements; provided, however, that no Debtor
shall be required to indemnify any Secured Creditor for any of the foregoing to
the extent they arise solely from the gross negligence or willful misconduct of
the person seeking to be indemnified. The Secured Creditors shall have no
liability or responsibility to any Debtor for the Agent or any Depositary Bank
accepting any check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement whatsoever or be responsible for determining the
correctness of any remittance.

          Section 7. Special Provisions Re: Inventory and Equipment. (a) Except
as otherwise permitted by the Credit Agreement, each Debtor shall at its own
cost and expense maintain, keep, and preserve its Inventory in good and
merchantable condition and keep and preserve its Equipment in good repair,
working order, and condition, ordinary wear and tear excepted, and, without
limiting the foregoing, make all necessary and proper repairs, replacements, and
additions to its Equipment so that the efficiency thereof shall be fully
preserved and maintained.

          (b)  Each Debtor may, unless an Event of Default has occurred and is
continuing and thereafter until otherwise notified by the Agent, sell Equipment
to the extent permitted by Section 8.10 of the Credit Agreement.

          (c)  As of the time any Inventory or Equipment of a Debtor becomes
subject to the security interest provided for hereby and at all times
thereafter, such Debtor shall be deemed to have warranted as to any and all of
such Inventory and Equipment that all warranties of such Debtor set forth in
this Agreement are true and correct with respect to such Inventory and
Equipment; and that all of such Inventory and Equipment is located at a location
set forth pursuant to Section 4(b) hereof.

          (d)  Subject to Section 4.2 of the Credit Agreement, upon the Agent’s
or the Secured Creditors’ request, each Debtor shall at its own cost and expense
cause the lien of the Agent in and to any portion of the Collateral subject to a
certificate of title law to be duly noted on such certificate of title or to be
otherwise filed in such manner as is prescribed by law in order to perfect such
lien and will cause all such certificates of title and evidences of lien to be
deposited with the Agent.

-12-

     Section 8. Special Provisions Re: Investment Property and Deposits. (a)
Unless an Event of Default has occurred and is continuing:



       (i) each Debtor shall be entitled to exercise all voting and/or
consensual powers pertaining to its Investment Property, or any part thereof,
for all purposes not inconsistent with the terms of this Agreement, the Credit
Agreement or any other document evidencing or otherwise relating to any Secured
Obligations; and          (ii) each Debtor shall be entitled to receive and
retain all cash dividends paid upon or in respect of its Investment Property
subject to the lien and security interest of this Agreement.

     (b)  All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts but excluding any
such Investment Property covered by the terms of the Pledge Agreement) of the
Debtors on the date hereof is listed and identified on Schedule E attached
hereto and made a part hereof. Each Debtor shall promptly notify the Agent of
any other Investment Property acquired or maintained by such Debtor after the
date hereof, and shall submit to the Agent a supplement to Schedule E to reflect
such additional rights (provided any Debtor’s failure to do so shall not impair
the Agent’s security interest therein). Certificates representing all
certificated securities now or at any time constituting Investment Property and
part of the Collateral hereunder shall be promptly delivered by the relevant
Debtor to the Agent duly endorsed in blank for transfer or accompanied by an
appropriate assignment or assignments or an appropriate undated stock power or
powers, in every case sufficient to transfer title thereto, including, without
limitation, all stock received in respect of a stock dividend or resulting from
a split-up, revision or reclassification of the Investment Property or any part
thereof or received in addition to, in substitution of or in exchange for the
Investment Property or any part thereof as a result of a merger, consolidation
or otherwise. With respect to any uncertificated securities or any Investment
Property held by a securities intermediary, commodity intermediary, or other
financial intermediary of any kind, at the Agent’s request, the relevant Debtor
shall execute and deliver, and shall cause any such issuer or intermediary to
execute and deliver, an agreement among such Debtor, the Agent, and such issuer
or intermediary in form and substance satisfactory to the Agent which provides,
among other things, for the issuer’s or intermediary’s agreement that it will
comply with such entitlement orders, and apply any value distributed on account
of any Investment Property, as directed by the Agent without further consent by
such Debtor. The Agent may, at any time after the occurrence and during the
continuation of any Default or Event of Default, cause to be transferred into
its name or the name of its nominee or nominees any and all of the Investment
Property hereunder.

     (c)  Unless and until a Default or an Event of Default has occurred and is
continuing, each Debtor may sell or otherwise dispose of any of its Investment
Property to the extent permitted by the Credit Agreement, provided that, except
to the extent permitted by the Credit Agreement, no Debtor shall sell or
otherwise dispose of any capital stock or other equity interest in any direct or
indirect Subsidiary hereunder without the prior written consent of the Agent.
After the occurrence and during the continuation of any Default or Event of
Default, no Debtor shall sell all or any part of its Investment Property without
the prior written consent of the Agent.

-13-

     (d)  Each Debtor represents that on the date of this Agreement, none of its
Investment Property consists of margin stock (as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System) except to
the extent such Debtor has delivered to the Agent a duly executed and completed
Form U-1 with respect to such stock. If at any time the Investment Property or
any part thereof consists of margin stock, the relevant Debtor shall promptly so
notify the Agent and deliver to the Agent a duly executed and completed Form U-1
and such other instruments and documents reasonably requested by the Agent in
form and substance satisfactory to the Agent.

     (e)  All Deposit Accounts of the Debtors on the date hereof are listed and
identified (by account number and depository institution) on Schedule E attached
hereto and made a part hereof. Each Debtor shall promptly notify the Agent of
any other Deposit Account opened or maintained by such Debtor after the date
hereof, and shall submit to the Agent a supplement to Schedule E to reflect such
additional accounts (provided any Debtor’s failure to do so shall not impair the
Agent’s security interest therein). With respect to any Deposit Account
maintained by a depository institution other than the Agent, and as a condition
to the establishment and maintenance of any such Deposit Account except as
otherwise permitted by the Credit Agreement, such Debtor, the depository
institution, and the Agent shall execute and deliver an account control
agreement in form and substance satisfactory to the Agent which provides, among
other things, for the depository institution’s agreement that it will comply
with instructions originated by the Agent directing the disposition of the funds
in the Deposit Account without further consent by such Debtor.

     Section 9. Power of Attorney. In addition to any other powers of attorney
contained herein, each Debtor hereby appoints the Agent, its nominee, or any
other person whom the Agent may designate as such Debtor’s attorney-in-fact,
with full power and authority upon the occurrence and during the continuation of
any Event of Default to sign such Debtor’s name on verifications of Receivables
and other Collateral; to send requests for verification of Collateral to such
Debtor’s customers, account debtors, and other obligors; to endorse such
Debtor’s name on any checks, notes, acceptances, money orders, drafts, and any
other forms of payment or security that may come into the Agent’s possession; to
endorse the Collateral in blank or to the order of the Agent or its nominee; to
sign such Debtor’s name on any invoice or bill of lading relating to any
Collateral, on claims to enforce collection of any Collateral, on notices to and
drafts against customers and account debtors and other obligors, on schedules
and assignments of Collateral, on notices of assignment and on public records;
to notify the post office authorities to change the address for delivery of such
Debtor’s mail to an address designated by the Agent; to receive, open, and
dispose of all mail addressed to such Debtor; and to do all things necessary to
carry out this Agreement. Each Debtor hereby ratifies and approves all acts of
any such attorney and agrees that neither the Agent nor any such attorney will
be liable for any acts or omissions nor for any error of judgment or mistake of
fact or law other than such person’s gross negligence or willful misconduct. The
Agent may file one or more financing statements disclosing its security interest
in all or any part of the Collateral without any Debtor’s signature appearing
thereon, and each Debtor also hereby grants the Agent a power of attorney to
execute any such financing statements, and amendments and supplements thereto,
on behalf of such Debtor without notice thereof to any Debtor. The foregoing
powers of attorney, being coupled with an interest, are irrevocable until the
Secured Obligations have been fully paid and satisfied and the commitments

-14-

of the Lenders to extend credit to or for the account of the Borrower under the
Credit Agreement have expired or otherwise terminated.

     Section 10. Defaults and Remedies. (a) The occurrence of any event or the
existence of any condition which is specified as an “Event of Default” under the
Credit Agreement shall constitute an “Event of Default” hereunder.

     (b)  Upon the occurrence and during the continuation of any Event of
Default, the Agent shall have, in addition to all other rights provided herein
or by law, the rights and remedies of a secured party under the UCC (regardless
of whether the UCC is the law of the jurisdiction where the rights or remedies
are asserted and regardless of whether the UCC applies to the affected
Collateral), and further the Agent may, without demand and, to the extent
permitted by applicable law, without advertisement, notice, hearing or process
of law, all of which each Debtor hereby waives to the extent permitted by
applicable law, at any time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, at any securities exchange or
broker’s board or at the Agent’s office or elsewhere, for cash, upon credit or
otherwise, at such prices and upon such terms as the Agent deems advisable, in
its discretion. In the exercise of any such remedies, the Agent may sell the
Collateral as a unit even though the sales price thereof may be in excess of the
amount remaining unpaid on the Secured Obligations. Also, if less than all the
Collateral is sold, the Agent shall have no duty to marshal or apportion the
part of the Collateral so sold as between the Debtors, or any of them, but may
sell and deliver any or all of the Collateral without regard to which of the
Debtors are the owners thereof. In addition to all other sums due any Secured
Creditor hereunder, each Debtor shall pay the Secured Creditors all costs and
expenses incurred by the Secured Creditors, including reasonable attorneys’ fees
and court costs, in obtaining, liquidating or enforcing payment of Collateral or
the Secured Obligations or in the prosecution or defense of any action or
proceeding by or against any Secured Creditor or any Debtor concerning any
matter arising out of or connected with this Agreement or the Collateral or the
Secured Obligations, including, without limitation, any of the foregoing arising
in, arising under or related to a case under the United States Bankruptcy Code
(or any successor statute). Any requirement of reasonable notice shall be met if
such notice is personally served on or mailed, postage prepaid, to the Debtors
in accordance with Section 14(b) hereof at least 10 days before the time of sale
or other event giving rise to the requirement of such notice; provided, however,
no notification need be given to a Debtor if such Debtor has signed, after an
Event of Default hereunder has occurred and is continuing, a statement
renouncing any right to notification of sale or other intended disposition. The
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. Any Secured Creditor may be
the purchaser at any such sale. Each Debtor hereby waives all of its rights of
redemption from any such sale. The Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, be made at
the time and place to which the sale was postponed or the Agent may further
postpone such sale by announcement made at such time and place. The Agent has no
obligation to prepare the Collateral for sale. The Agent may sell or otherwise
dispose of the Collateral without giving any warranties as to the Collateral or
any part thereof, including disclaimers of any warranties of title or the like,
and each Debtor acknowledges and agrees that the absence of such warranties
shall not render the disposition commercially unreasonable.

-15-

     (c)  Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default hereunder, in addition to all
other rights provided herein or by law, (i) the Agent shall have the right to
take physical possession of any and all of the Collateral and anything found
therein, the right for that purpose to enter without legal process any premises
where the Collateral may be found (provided such entry be done lawfully), and
the right to maintain such possession on the relevant Debtor’s premises (each
Debtor hereby agreeing, to the extent it may lawfully do so, to lease such
premises without cost or expense to the Agent or its designee if the Agent so
requests) or to remove the Collateral or any part thereof to such other places
as the Agent may desire, (ii) the Agent shall have the right to direct any
intermediary at any time holding any Investment Property or other Collateral, or
any issuer thereof, to deliver such Collateral or any part thereof to the Agent
and/or to liquidate such Collateral or any part thereof and deliver the proceeds
thereof to the Agent (including, without limitation, the right to deliver a
notice of control with respect to any Collateral held in a securities account or
commodities account and deliver all entitlement orders with respect thereto,
(iii) the Agent shall have the right to exercise any and all rights with respect
to all Deposit Accounts of each Debtor, including, without limitation, the right
to direct the disposition of the funds in each Deposit Account and to collect,
withdraw, and receive all amounts due or to become due or payable thereunder,
and (iv) each Debtor shall, upon the Agent’s demand, promptly assemble the
Collateral and make it available to the Agent at a place reasonably designated
by the Agent. If the Agent exercises its right to take possession of the
Collateral upon the occurrence and during the continuation of any Event of
Default hereunder, each Debtor shall also at its expense perform any and all
other steps requested by the Agent to preserve and protect the security interest
hereby granted in the Collateral, such as placing and maintaining signs
indicating the security interest of the Agent, appointing overseers for the
Collateral and maintaining Collateral records.

     (d)  Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of the Debtors to
exercise the voting and/or consensual powers which they are entitled to exercise
pursuant to Section 8(a)(i) hereof and/or to receive and retain the
distributions which they are entitled to receive and retain pursuant to Section
8(a)(ii) hereof, shall, at the option of the Agent, cease and thereupon become
vested in the Agent, which, in addition to all other rights provided herein or
by law, shall then be entitled solely and exclusively to exercise all voting and
other consensual powers pertaining to the Investment Property and/or to receive
and retain the distributions which such Debtor would otherwise have been
authorized to retain pursuant to Section 8(a)(ii) hereof and shall then be
entitled solely and exclusively to exercise any and all rights of conversion,
exchange or subscription or any other rights, privileges or options pertaining
to any Investment Property as if the Agent were the absolute owner thereof
including, without limitation, the rights to exchange, at its discretion, all
Investment Property or any part thereof upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the respective issuer
thereof or upon the exercise by or on behalf of any such issuer or the Agent of
any right, privilege or option pertaining to any Investment Property and, in
connection therewith, to deposit and deliver the Investment Property or any part
thereof with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Agent may determine. In
the event the Agent in good faith believes any of the Collateral constitutes
restricted securities within

-16-

the meaning of any applicable securities laws, any disposition thereof in
compliance with such laws shall not render the disposition commercially
unreasonable.

     (e)  Without in any way limiting the foregoing, each Debtor hereby grants
to the Secured Creditors a royalty-free irrevocable license and right to use all
of such Debtor’s patents, patent applications, patent licenses, trademarks,
trademark registrations, trademark licenses, trade names, trade styles, and
similar intangibles in connection with any foreclosure or other realization by
the Agent or the Secured Creditors on all or any part of the Collateral to the
extent permitted by law. The license and right granted the Secured Creditors
hereby shall be without any royalty or fee or charge whatsoever.

     (f)  The powers conferred upon the Secured Creditors hereunder are solely
to protect their interest in the Collateral and shall not impose on them any
duty to exercise such powers. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Agent accords its own property, consisting of
similar type assets, it being understood, however, that the Agent shall have no
responsibility for (i) ascertaining or taking any action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve rights against any parties
with respect to any Collateral, or (iii) initiating any action to protect the
Collateral or any part thereof against the possibility of a decline in market
value. This Agreement constitutes an assignment of rights only and not an
assignment of any duties or obligations of the Debtors in any way related to the
Collateral, and the Agent shall have no duty or obligation to discharge any such
duty or obligation. Neither any Secured Creditor nor any party acting as
attorney for any Secured Creditor shall be liable for any acts or omissions or
for any error of judgment or mistake of fact or law other than such person’s
gross negligence or willful misconduct.

     (g)  Failure by the Agent to exercise any right, remedy or option under
this Agreement or any other agreement between any Debtor and the Agent or
provided by law, or delay by the Agent in exercising the same, shall not operate
as a waiver; and no waiver shall be effective unless it is in writing, signed by
the party against whom such waiver is sought to be enforced and then only to the
extent specifically stated. The rights and remedies of the Secured Creditors
under this Agreement shall be cumulative and not exclusive of any other right or
remedy which any Secured Creditor may have. For purposes of this Agreement, an
Event of Default shall be construed as continuing after its occurrence until the
same is waived in writing by the Agent.

     Section 11. Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Agent upon the occurrence and during the
continuation of any Event of Default shall, when received by the Agent in cash
or its equivalent, be applied by the Agent in reduction of, or held as
collateral security for, the Secured Obligations in accordance with the terms of
the Credit Agreement. The Debtors shall remain liable to the Secured Creditors
for any deficiency. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Borrower, as
agent for the Debtors, or to whomsoever the Agent reasonably determines is
lawfully entitled thereto.

-17-

     Section 12. Continuing Agreement. (a) This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until all
of the Secured Obligations, both for principal and interest, have been fully
paid and satisfied and the commitments of the Lenders to extend credit to or for
the account of the Borrower under the Credit Agreement have expired or otherwise
terminated. Upon such termination of this Agreement, the Agent shall,
immediately and at the expense of the Debtors, forthwith release its liens and
security interests hereunder.

     (b)  In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or disposition permitted by the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 13.13 of the Credit Agreement), the
Agent, at the request and expense of the respective Debtor will duly assign,
transfer and deliver to such Debtor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold, disposed of or released and as may be in possession of the Agent
and has not therefore been released pursuant to this Agreement.

     Section 13. The Agent. In acting under or by virtue of this Agreement, the
Agent shall be entitled to all the rights, authority, privileges, and immunities
provided in the Credit Agreement, all of which provisions of said Credit
Agreement (including, without limitation, Section 11 thereof) are incorporated
by reference herein with the same force and effect as if set forth herein in
their entirety. The Agent hereby disclaims any representation or warranty to the
Secured Creditors or any other holders of the Secured Obligations concerning the
perfection of the liens and security interests granted hereunder or in the value
of any of the Collateral.

     Section 14. Miscellaneous. (a) This Agreement cannot be changed or
terminated orally. This Agreement shall create a continuing lien on and security
interest in the Collateral and shall be binding upon each Debtor, its successors
and assigns and shall inure, together with the rights and remedies of the
Secured Creditors hereunder, to the benefit of the Secured Creditors and their
successors and permitted assigns; provided, however, that, except with respect
to assignments in connection with transactions permitted by Section 8.10(c) of
the Credit Agreement, no Debtor may assign its rights or delegate its duties
hereunder without the Agent’s prior written consent. Without limiting the
generality of the foregoing, and subject to the provisions of the Credit
Agreement, any Lender may assign or otherwise transfer any indebtedness held by
it secured by this Agreement to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise.

     (b)  Except as otherwise specified herein, all notices hereunder shall be
in writing (including, without limitation, notice by telecopy) and shall be
given to the relevant party at its address or telecopier number in accordance
with Section 13.8 of the Credit Agreement.

     (c)  In the event and to the extent that any provision hereof shall be
deemed to be invalid or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court, this Agreement
shall to such extent be construed as not containing such provision, but only as
to such jurisdictions where such law or interpretation is operative, and the
invalidity or unenforceability of such provision shall not affect the validity
of any remaining

-18-

provisions hereof, and any and all other provisions hereof which are otherwise
lawful and valid shall remain in full force and effect. Without limiting the
generality of the foregoing, in the event that this Agreement shall be deemed to
be invalid or otherwise unenforceable with respect to any Debtor, such
invalidity or unenforceability shall not affect the validity of this Agreement
with respect to the other Debtors.

     (d)  The lien and security interest herein created and provided for stand
as direct and primary security for the Secured Obligations of the Borrower
arising under or otherwise relating to the Credit Agreement as well as for the
other Secured Obligations secured hereby. No application of any sums received by
the Secured Creditors in respect of the Collateral or any disposition thereof to
the reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied and all commitments to extend credit to or for the account of the
Borrower under the Credit Agreement have expired or otherwise terminated. Each
Debtor acknowledges and agrees that the lien and security interest hereby
created and provided are absolute and unconditional and shall not in any manner
be affected or impaired by any acts of omissions whatsoever of any Secured
Creditor or any other holder of any Secured Obligations, and without limiting
the generality of the foregoing, the lien and security interest hereof shall not
be impaired by any acceptance by any Secured Creditor or any other holder of any
Secured Obligations of any other security for or guarantors upon any of the
Secured Obligations or by any failure, neglect or omission on the part of any
Secured Creditor or any other holder of any of the Secured Obligations to
realize upon or protect any of the Secured Obligations or any collateral or
security therefor. The lien and security interest hereof shall not in any manner
be impaired or affected by (and the Secured Creditors, without notice to anyone,
are hereby authorized to make from time to time) any sale, pledge, surrender,
compromise, settlement, release, renewal, extension, indulgence, alteration,
substitution, exchange, change in, modification or disposition of any of the
Secured Obligations or of any collateral or security therefor, or of any
guaranty thereof, or of any instrument or agreement setting forth the terms and
conditions pertaining to any of the foregoing. The Secured Creditors may at
their discretion at any time grant credit to the Borrower without notice to the
other Debtors in such amounts and on such terms as the Secured Creditors may
elect without in any manner impairing the lien and security interest created and
provided for. In order to realize hereon and to exercise the rights granted the
Secured Creditors hereunder and under applicable law, there shall be no
obligation on the part of any Secured Creditor or any other holder of any
Secured Obligations at any time to first resort for payment to the Borrower or
any other Debtor or to any guaranty of the Secured Obligations or any portion
thereof or to resort to any other collateral, security, property, liens or any
other rights or remedies whatsoever, and the Secured Creditors shall have the
right to enforce this Agreement against any Debtor or its Collateral
irrespective of whether or not other proceedings or steps seeking resort to or
realization upon or from any of the foregoing are pending.

     (e)  In the event the Secured Creditors shall at any time in their
discretion permit a substitution of Debtors hereunder or a party shall wish to
become a Debtor hereunder, such substituted or additional Debtor shall, upon
executing an agreement in the form attached hereto as Schedule G, become a party
hereto and be bound by all the terms and conditions hereof to the same extent as
though such Debtor had originally executed this Agreement and, in the case of a

-19-

substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedule A, B, C, D,
E, and F hereto with respect to it. No such substitution shall be effective
absent the written consent of the Agent nor shall it in any manner affect the
obligations of the other Debtors hereunder.

     (f)  This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. Each
Debtor acknowledges that this Agreement is and shall be effective upon its
execution and delivery by such Debtor to the Agent, and it shall not be
necessary for the Agent to execute this Agreement or any other acceptance hereof
or otherwise to signify or express its acceptance hereof.

     (g)  This Agreement shall be deemed to have been made in the State of
Illinois and shall be governed by, and construed in accordance with, the laws of
the State of Illinois. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provision hereof.

     (h)  Each Debtor hereby submits to the non-exclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois state court sitting in the City of Chicago, Illinois, for purposes of
all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Debtor irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient form. EACH DEBTOR AND, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT,
EACH SECURED CREDITOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGES TO FOLLOW]

-20-

     IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be
duly executed and delivered as of the date first above written.

                  “DEBTORS”                   CTS CORPORATION,
      an Indiana corporation                                 By     /s/  
Matthew W. Long        

--------------------------------------------------------------------------------

        Name
Title   MATTHEW W. LONG
Treasurer                   CTS CORPORATION,
      a Delaware corporation                                 By     /s/   Donald
K. Schwanz        

--------------------------------------------------------------------------------

        Name
Title   DONALD K. SCHWANZ
President                   CTS COMMUNICATIONS COMPONENTS, INC.                
                By     /s/   Donald K. Schwanz        

--------------------------------------------------------------------------------

        Name
Title   DONALD K. SCHWANZ
President                   DYNAMICS CORPORATION OF AMERICA                    
            By     /s/   George T. Newhart        

--------------------------------------------------------------------------------

        Name
Title   GEORGE T. NEWHART
Vice President & Treasurer                   LTB INVESTMENT CORPORATION        
                        By     /s/   George T. Newhart        

--------------------------------------------------------------------------------

        Name
Title   GEORGE T. NEWHART
Vice President & Treasurer

     Accepted and agreed to in Chicago, Illinois, as of the date first above
written.

                  HARRIS TRUST AND SAVINGS BANK, as Agent                      
          By     /s/   Kirby M. Law        

--------------------------------------------------------------------------------

        Name
Title   KIRBY M. LAW
Vice President

-21-

PLEDGE AGREEMENT

     This Pledge Agreement (the “Agreement") is dated as of July 14, 2003, by
and among CTS Corporation, an Indiana corporation (the “Borrower"), and the
other parties executing this Agreement under the heading “Pledgors” (the
Borrower and such other parties, along with any parties who execute and deliver
to the Agent an agreement substantially in the form attached hereto as Schedule
F being hereinafter referred to collectively as the “Pledgors” and individually
as a “Pledgor"), each with its mailing address as set forth in Section 13(b)
below, and Harris Trust and Savings Bank, an Illinois banking corporation
(“HTSB”), with its mailing address as set forth in Section 13(b) below, acting
as administrative agent hereunder for the Secured Creditors hereinafter
identified and defined (HTSB acting as such administrative agent and any
successor or successors to HTSB acting in such capacity being hereinafter
referred to as the “Agent").

PRELIMINARY STATEMENTS

     A.     The Borrower, the other Pledgors, and HTSB, individually and as
Agent, have entered into a Credit Agreement dated as of July 14, 2003 (such
Credit Agreement, as the same may be amended or modified from time to time,
including amendments and restatements thereof in its entirety, being hereinafter
referred to as the “Credit Agreement"), pursuant to which HTSB and other banks
and financial institutions and letter of credit issuers from time to time party
to the Credit Agreement (HTSB, in its individual capacity, and such other banks
and financial institutions being hereinafter referred to collectively as the
“Lenders” and individually as a “Lender” and such letter of credit issuers being
hereinafter referred to collectively as the “L/C Issuers” and individually as an
“L/C Issuer") have agreed, subject to certain terms and conditions, to extend
credit and make certain other financial accommodations available to the Borrower
(the Agent, the L/C Issuers, and the Lenders, together with affiliates of the
Lenders with respect to Hedging Liability and Funds Transfer and Deposit Account
Liability referred to below, being hereinafter referred to collectively as the
“Secured Creditors” and individually as a “Secured Creditor").

     B.     In addition, one or more of the Debtors may from time to time be
liable to the Lenders and/or their affiliates with respect to Hedging Liability
and/or Funds Transfer and Deposit Account Liability (as such terms are defined
in the Credit Agreement).

     C.     As a condition to extending credit to the Borrower under the Credit
Agreement, the Secured Creditors have required, among other things, that each
Pledgor grant to the Agent for the benefit of the Secured Creditors a lien on
and security interest in the personal property of such Pledgor described herein
subject to the terms and conditions hereof.

     D.     The Borrower owns, directly or indirectly, equity interests in each
of the other Pledgors and the Borrower provides each of the other Pledgors with
financial, management, administrative, and technical support which enables such
Pledgors to conduct their businesses in an orderly and efficient manner in the
ordinary course.

 

     E.     Each Pledgor will benefit, directly or indirectly, from credit and
other financial accommodations extended by the Secured Creditors to the
Borrower.

     NOW, THEREFORE, for good and valuable consideration, receipt whereof is
hereby acknowledged, the parties hereto hereby agree as follows:

     Section 1. Terms Defined in Credit Agreement. Except as otherwise provided
in Section 2 below, all capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement. The
terms “Pledgor” and “Pledgors” as used herein shall mean and include the
Pledgors collectively and also each individually, with all grants,
representations, warranties, and covenants of and by the Pledgors, or any of
them, herein contained to constitute joint and several grants, representations,
warranties, and covenants of and by the Pledgors; provided, however, that unless
the context in which the same is used shall otherwise require, any grant,
representation, warranty or covenant contained herein related to the Collateral
shall be made by each Pledgor only with respect to the Collateral owned by it or
represented by such Pledgor as owned by it.

     Section 2. Grant of Security Interest in the Collateral. As collateral
security for the Secured Obligations defined below, each Pledgor hereby grants
to the Agent for the benefit of the Secured Creditors a lien on and security
interest in, and acknowledges and agrees that the Agent has and shall continue
to have for the benefit of the Secured Creditors a continuing lien on and
security interest in, all right, title, and interest of each Pledgor in certain
equity interests of each of its direct Subsidiaries as set forth below, whether
now owned or existing or hereafter created, acquired or arising, and in whatever
form, including all of the following:



       (a) Stock Collateral. (i) All shares of the capital stock of each
Subsidiary which is a corporation owned or held by such Pledgor, whether now
owned or hereafter formed or acquired (those shares delivered to and deposited
with the Agent on or prior to the date hereof being listed and described on
Schedule A attached hereto), and all substitutions and additions to such shares
(herein, the “Pledged Securities") provided that, in the case of a security
interest on the voting stock of a Foreign Subsidiary such security interest on
such voting stock shall be limited to 65% of the total combined voting stock of
such Foreign Subsidiary, (ii) all dividends, distributions, and sums
distributable or payable from, upon or in respect of the Pledged Securities, and
(iii) all other rights and privileges incident to the Pledged Securities (all of
the foregoing being hereinafter referred to collectively as the “Stock
Collateral");          (b) Partnership Interest Collateral. (i) All partnership
or other equity interests in each Subsidiary which is a partnership (whether
general or limited) owned or held by such Pledgor, whether now owned or
hereafter formed or acquired (each of such equity interests existing on the date
hereof being listed and identified on Schedule B attached hereto) (such
partnerships being hereinafter referred to collectively as the “Partnerships”
and individually as a “Partnership"), (ii) any and all payments and
distributions of whatever kind or character, whether in cash or other property,
at any time made, owing or payable to such Pledgor in respect of or on account
of its present or hereafter acquired interests in each Partnership, whether due
or to become due and

-2-



  whether representing profits, distributions pursuant to complete or partial
liquidation or dissolution of any such Partnership, distributions representing
the complete or partial redemption of such Pledgor’s interest in any such
Partnership or the complete or partial withdrawal of such Pledgor from any such
Partnership, repayment of capital contributions, payment of management fees or
commissions, or otherwise, and the right to receive, receipt for, use, and enjoy
all such payments and distributions, and (iii) all other rights and privileges
incident to such Pledgor’s interest in each Partnership (all of the foregoing
being hereinafter collectively called the “Partnership Interest Collateral");  
       (c) LLC Collateral. (i) All membership or other equity interests in each
Subsidiary which is a limited liability company owned or held by such Pledgor,
whether now owned or hereafter formed or acquired (each of such equity interests
existing on the date hereof being listed and identified on Schedule C attached
hereto) (such limited liability companies being hereinafter referred to
collectively as the “LLCs” and individually as a “LLC”), (ii) any and all
payments and distributions of whatever kind or character, whether in cash or
other property, at any time made, owing or payable to such Pledgor in respect of
or on account of its present or hereafter acquired interests in each LLC,
whether due or to become due and whether representing profits, distributions
pursuant to complete or partial liquidation or dissolution of any such LLC,
distributions representing the complete or partial redemption of such Pledgor’s
interest in such LLC or the complete or partial withdrawal of such Pledgor from
any such LLC, repayment of capital contributions, payment of management fees or
commissions, or otherwise, and the right to receive, receipt for, use, and enjoy
all such payments and distributions, and (iii) all other rights and privileges
incident to such Pledgor’s interest in each LLC (all of the foregoing being
hereinafter referred to as the “LLC Collateral"); and          (d) Proceeds. All
proceeds of the foregoing;

all of the foregoing being herein sometimes referred to as the “Collateral". All
terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of Illinois as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide.

     Section 3. Secured Obligations. This Agreement is made and given to secure,
and shall secure, the prompt payment and performance when due of (a) any and all
indebtedness, obligations, and liabilities of the Pledgors, and of any of them
individually, to the Secured Creditors, and to any of them individually, under
or in connection with or evidenced by the Credit Agreement or any other Loan
Documents, including, without limitation, all obligations evidenced by the Notes
of the Borrower heretofore or hereafter issued under the Credit Agreement, all
obligations of the Borrower to reimburse the Secured Creditors for the amount of
all drawings on all Letters of Credit issued pursuant to the Credit Agreement
and all other obligations of the Borrower under all Applications for Letters of
Credit, all obligations of the Pledgors, and of any of them individually, with
respect to any Hedging Liability, and all obligations of the Pledgors, and of
any of them individually, with respect to any Funds Transfer and Deposit Account
Liability, and all obligations of the Pledgors, and of any of them individually,
arising under any guaranty issued by it relating to the foregoing or any part
thereof,

-3-

in each case whether now existing or hereafter arising (and whether arising
before or after the filing of a petition in bankruptcy and including all
interest accrued after the petition date), due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired and
(b) any and all expenses and charges, legal or otherwise, suffered or incurred
by the Secured Creditors, and any of them individually, in collecting or
enforcing any of such indebtedness, obligations, and liabilities or in realizing
on or protecting or preserving any security therefor, including, without
limitation, the lien and security interest granted hereby (all of the
indebtedness, obligations, liabilities, expenses, and charges described above
being hereinafter referred to as the “Secured Obligations"). Notwithstanding
anything in this Agreement to the contrary, the right of recovery against any
Pledgor under this Agreement (other than the Borrower to which this limitation
shall not apply) shall not exceed $1.00 less than the lowest amount which would
render such Pledgor’s obligations under this Agreement void or voidable under
applicable law, including fraudulent conveyance law.

     Section 4. Covenants, Agreements, Representations and Warranties. Each
Pledgor hereby covenants and agrees with, and represents and warrants to, the
Secured Creditors that:



       (a) Each Pledgor is duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization. Each Pledgor is the sole
and lawful legal, record, and beneficial owner of its Collateral, and has full
right, power, and authority to enter into this Agreement and to perform each and
all of the matters and things herein provided for. The execution and delivery of
this Agreement, and the observance and performance of each of the agreements
herein set forth, will not (i) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon any
Pledgor or any covenant, indenture or agreement of or affecting any Pledgor or
any of its property if such contravention or default could reasonably be
expected to have a Material Adverse Effect, (ii) contravene or constitute a
default under or any provision of any Pledgor’s organizational documents (e.g.,
charter, articles or certificate of incorporation and by-laws, articles or
certificate of formation and limited liability company operating agreement,
partnership agreement, or similar organizational documents) or (iii) result in
the creation or imposition of any lien or encumbrance on any property of any
Pledgor except for the lien and security interest granted to the Agent
hereunder.          (b) Each Pledgor’s legal name, jurisdiction of organization,
chief executive office, and organizational identification number (if any) are
correctly set forth on Schedule D to this Agreement. No Pledgor shall change its
jurisdiction of organization without the Agent’s prior written consent. No
Pledgor shall change its legal name or any location set forth on Schedule D
hereto without giving 30 days’ prior written notice of its intent to do so to
the Agent (provided in all cases such locations shall be within the United
States of America).          (c) None of the Collateral constitutes margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System).

-4-



       (d) The Collateral and every part thereof is and shall be free and clear
of all security interests, liens, attachments, levies, and encumbrances of every
kind, nature, and description and whether voluntary or involuntary, except for
the security interest of the Agent hereunder and for other Liens permitted by
Section 8.8 of the Credit Agreement. Each Pledgor shall warrant and defend the
Collateral against any claims and demands of all persons at any time claiming
the same or any interest in the Collateral material and adverse to the Secured
Creditors.          (e) Each Pledgor will promptly pay when due all taxes,
assessments, and governmental charges and levies upon or against it or its
Collateral, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith by appropriate proceedings which prevent foreclosure on or other
realization upon any Collateral and such Pledgor shall have established adequate
reserves therefor.          (f) Subject to the terms of the Credit Agreement
(including, without limitation, Section 8.11 thereof), each Pledgor agrees it
will not, without the Agent’s prior written consent, sell, assign or otherwise
dispose of the Collateral or any interest therein.          (g) Each Pledgor
agrees to execute and deliver to the Agent such further agreements, assignments,
instruments, and documents, and to do all such other things, as the Agent may
deem necessary or appropriate to assure the Agent its lien and security interest
hereunder, including, without limitation, such assignments, acknowledgments
(including acknowledgments of collateral assignment in the form attached hereto
as Schedule E), stock powers, financing statements, instruments, and documents
as the Agent may from time to time require in order to comply with the UCC. Each
Pledgor hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Agent without prior notice thereof to such Pledgor
wherever the Agent in its discretion desires to file the same. Each Pledgor
hereby authorizes the Agent to file any and all financing statements covering
Collateral or any part thereof as the Agent may require. The Agent may order
lien searches from time to time against any Pledgor and the Collateral, and the
Pledgors shall promptly reimburse the Agent for all reasonable costs and
expenses incurred in connection with such lien searches. In the event for any
reason the law of any jurisdiction other than Illinois becomes or is applicable
to the Collateral or any part thereof, or to any of the Secured Obligations,
each Pledgor agrees to execute and deliver all such agreements, assignments,
instruments, and documents and to do all such other things as the Agent in its
discretion deems necessary or appropriate to preserve, protect, and enforce the
lien and security interest of the Agent under the law of such other
jurisdiction.          (h) If, as and when any Pledgor (x) acquires any Pledged
Securities in addition to those listed on Schedule A hereto, (y) acquires any
interest in any Partnership in addition to those listed on Schedule B hereto, or
(z) acquires any interest in any LLC in addition to those listed on Schedule C
hereto, such Pledgor shall furnish to the Agent a

-5-



  supplement to the relevant Schedule reflecting the additional Collateral
subject to this Agreement (provided any Pledgor’s failure to do so shall not
impair the Agent’s security interest therein).          (i) On failure of any
Pledgor to perform any of the covenants and agreements herein contained, the
Agent may, at its option, perform the same and in so doing may expend such sums
as the Agent deems advisable in the performance thereof, including, without
limitation, the payment of any taxes, liens, and encumbrances, expenditures made
in defending against any adverse claim, and all other expenditures which the
Agent may be compelled to make by operation of law or which Agent may make by
agreement or otherwise for the protection of the security hereof. All such sums
and amounts so expended shall be repayable by the Pledgors upon demand, shall
constitute additional Secured Obligations secured hereunder, and shall bear
interest from the date said amounts are expended at the rate per annum (computed
on the basis of a year of 360 days for the actual number of days elapsed)
determined by adding 2.0% per annum to the Base Rate from time to time in effect
plus the Applicable Margin from time to time in effect for Base Rate Loans under
the Revolving Credit with any change in such rate per annum as so determined by
reason of a change in such Base Rate to be effective on the date of such change
in said Base Rate (such rate per annum as so determined being hereinafter
referred to as the “Default Rate"). No such performance of any covenant or
agreement by the Agent on behalf of a Pledgor, and no such advancement or
expenditure therefor, shall relieve any Pledgor of any default under the terms
of this Agreement or in any way obligate any Secured Creditor to take any
further or future action with respect thereto. The Agent, in making any payment
hereby authorized, may do so according to any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or
estimate, or into the validity of any tax assessment, sale, forfeiture, tax lien
or title or claim. The Agent, in performing any act hereunder, shall be the sole
judge of whether the relevant Pledgor is required to perform the same under the
terms of this Agreement. The Agent is hereby authorized to charge any account of
any Pledgor maintained with any Secured Creditor for the amount of such sums and
amounts so expended.

     Section 5. Special Provisions Re: Stock Collateral.



       (a) Each Pledgor has the right to vote the Pledged Securities and there
are no restrictions upon the voting rights associated with, or the transfer of,
any of the Pledged Securities, except as provided by federal and state and, with
respect to the Foreign Subsidiaries, foreign laws applicable to the sale of
securities generally and the terms of this Agreement.          (b) The
certificates for all shares of the Pledged Securities shall be delivered by the
relevant Pledgor to the Agent duly endorsed in blank for transfer or accompanied
by an appropriate assignment or assignments or an appropriate undated stock
power or powers, in every case sufficient to transfer title thereto. The Agent
may, at any time after the occurrence of any Event of Default, cause to be
transferred into its name or into the name of its nominee or nominees any and
all of the Pledged Securities. The Agent shall

-6-



  at all times have the right to exchange the certificates representing the
Pledged Securities for certificates of smaller or larger denominations.    
     (c) The Pledged Securities have been validly issued and, except as
described on Schedule A, are fully paid and non-assessable. Except as set forth
on Schedule A, there are no outstanding commitments or other obligations of the
issuers of any of the Pledged Securities to issue, and no options, warrants or
other rights of any individual or entity to acquire, any share of any class or
series of capital stock of such issuers. The Pledged Securities listed and
described on Schedule A attached hereto constitute the percentage of the issued
and outstanding capital stock of each series and class of the issuers thereof as
set forth thereon owned by the relevant Pledgor. Each Pledgor agrees that in the
event any such issuer shall issue any additional capital stock of any series or
class (whether or not entitled to vote) to such Pledgor or otherwise on account
of its ownership interest therein, subject to the limitations set forth in
Section 2(a) above, such Pledgor will forthwith pledge and deposit hereunder, or
cause to be pledged and deposited hereunder, all such additional shares of such
capital stock.

     Section 6. Special Provisions Re: Partnership Interest Collateral and LLC
Collateral.



       (a) Each Pledgor represents and warrants to, and agrees with, the Secured
Creditors as follows:



       (i) each Partnership is a valid and existing entity of the type listed on
Schedule B and is duly organized and existing under applicable law; and each LLC
is duly organized and existing under applicable law;          (ii) the
Partnership Interest Collateral listed and described on Schedule B attached
hereto constitutes the percentage of the equity interest in each Partnership set
forth thereon owned by the relevant Pledgor; and the LLC Collateral listed and
described on Schedule C attached hereto constitutes the percentage of the equity
interest in each LLC set forth thereon owned by the relevant Pledgor; and    
     (iii) the copies of the partnership agreements of each Partnership and the
articles of association and operating agreements or other applicable
organizational documents of each LLC (each such agreement being hereinafter
referred to as an “Organizational Agreement") heretofore delivered to the Agent
are true and correct copies thereof and have not been amended or modified in any
respect.



       (b) Each Pledgor agrees that it shall not, without the prior written
consent of the Agent, agree to any amendment or modification to any
Organizational Agreement which would in any manner adversely affect or impair
the Partnership Interest Collateral or LLC Collateral or reduce or dilute the
rights of such Pledgor with respect to any Partnership or LLC, any of such done
without such prior written consent to be null and void. The Pledgors shall
promptly send to the Agent copies of all notices and

-7-



  communications with respect to each Partnership and each LLC alleging the
existence of a default by any Pledgor in the performance of any of its
obligations under any Organizational Agreement. Each Pledgor shall perform when
due all of its material obligations under each Organizational Agreement. In the
event any Pledgor fails to pay or perform any material obligation arising under
any Organizational Agreement or otherwise related to any Partnership or any LLC,
the Agent may, but need not, pay or perform such obligation at the expense and
for the account of the Pledgors and all funds expended for such purposes shall
constitute Secured Obligations secured hereby which the Pledgors promise to pay
to the Agent on demand together with interest thereon at the Default Rate.    
     (c) The certificates, if any, at any time evidencing any Pledgor’s interest
in any Partnership or LLC shall be delivered to the Agent duly endorsed in blank
for transfer or accompanied by an appropriate assignment or assignments or an
appropriate undated transfer power or powers, in every case sufficient to
transfer title thereto. The Agent may, at any time after the occurrence of any
Event of Default, cause to be transferred into its name or the name of its
nominee or nominees, any and all of such Collateral. The Agent shall at all
times have the right to exchange the certificates representing such Collateral
for certificates of smaller or larger denominations.          (d) Each Pledgor
has the right to vote its interest in each Partnership and LLC (except as set
forth herein) and there are no restrictions upon the voting rights associated
with, or the transfer of, any of the Partnership Interest Collateral or LLC
Collateral, except as provided by federal and state laws applicable to the sale
of securities generally, the terms of any Organizational Agreement under which
such person is organized, and the terms of this Agreement.          (e) Except
as set forth on Schedule C, there are no outstanding commitments or other
obligations of any LLC to issue, and no options, warrants or other rights of any
individual or entity to acquire, any interest in such LLC.

     Section 7. Voting Rights and Dividends. Unless an Event of Default
hereunder has occurred and is continuing:



       (a) Each Pledgor shall be entitled to exercise all voting and/or
consensual powers pertaining to the Collateral of such Pledgor, or any part
thereof, for all purposes not inconsistent with the terms of this Agreement or
any other document evidencing or otherwise relating to any of the Secured
Obligations.          (b) Each Pledgor shall be entitled to receive and retain
all dividends and distributions in respect of the Collateral which are paid in
cash of whatsoever nature; provided, however, that such dividends and
distributions representing:



       (i) stock or liquidating dividends or a distribution or return of capital
upon or in respect of the Pledged Securities or any part thereof or resulting
from a split-up, revision or reclassification of the Pledged Securities or any
part thereof

-8-



  or received in addition to, in substitution of or in exchange for the Pledged
Securities or any part thereof as a result of a merger, consolidation or
otherwise; or          (ii) distributions in complete or partial liquidation of
any Partnership or LLC or the interest of such Pledgor therein;



  in each case, shall be paid, delivered or transferred, as appropriate,
directly to the Agent immediately upon the receipt thereof by such Pledgor and
may, in the case of cash, be applied by the Agent to the Secured Obligations in
such order and manner as the Agent shall determine and otherwise in accordance
with the terms of the Credit Agreement, whether or not the same may then be due
or otherwise adequately secured.          (c) In order to permit each Pledgor to
exercise such voting and/or consensual powers which it is entitled to exercise
under subsection (a) above and to receive such distributions which such Pledgor
is entitled to receive and retain under subsection (b) above, the Agent will, if
necessary, upon the written request of such Pledgor, from time to time execute
and deliver to such Pledgor appropriate proxies and dividend orders.

     Section 8. Power of Attorney. In addition to any other powers of attorney
contained herein, each Pledgor hereby appoints the Agent, its nominee, or any
other person whom the Agent may designate as such Pledgor’s attorney-in-fact,
with full power and authority upon the occurrence and during the continuation of
any Event of Default to ask, demand, collect, receive, receipt for, sue for,
compound and give acquittance for any and all sums or properties which may be or
become due, payable or distributable in respect of the Collateral or any part
thereof, with full power to settle, adjust or compromise any claim thereunder or
therefor as fully as such Pledgor could itself do, to endorse or sign the
Pledgor’s name on any assignments, stock powers or other instruments of transfer
and on any checks, notes, acceptances, money orders, drafts, and any other forms
of payment or security that may come into the Agent’s possession and on all
documents of satisfaction, discharge or receipt required or requested in
connection therewith, and, in its discretion, to file any claim or take any
other action or proceeding, either in its own name or in the name of such
Pledgor, or otherwise, which the Agent deems necessary or appropriate to collect
or otherwise realize upon all or any part of the Collateral, or effect a
transfer thereof, or which may be necessary or appropriate to protect and
preserve the right, title, and interest of the Agent in and to such Collateral
and the security intended to be afforded hereby. Each Pledgor hereby ratifies
and approves all acts of any such attorney and agrees that neither the Agent nor
any such attorney will be liable for any such acts or omissions nor for any
error of judgment or mistake of fact or law other than such person’s gross
negligence or willful misconduct. The Agent may file one or more financing
statements disclosing its security interest in all or any part of the Collateral
without any Pledgor’s signature appearing thereon, and each Pledgor also hereby
grants the Agent a power of attorney to execute any such financing statements,
and any amendments or supplements thereto, on behalf of such Pledgor without
notice thereof to any Pledgor. The foregoing powers of attorney, being coupled
with an interest, are irrevocable until the Secured Obligations have been fully
satisfied and all commitments of the Lenders to extend credit to or for the
account of the Borrower under the Credit Agreement have expired or otherwise
terminated.

-9-

     Section 9. Defaults and Remedies. (a) The occurrence of any event or the
existence of any condition which is specified as an “Event of Default” under the
Credit Agreement shall constitute an “Event of Default” hereunder.

     (b)  Upon the occurrence and during the continuation of any Event of
Default, the Agent shall have, in addition to all other rights provided herein
or by law, the rights and remedies of a secured party under the UCC (regardless
of whether the UCC is the law of the jurisdiction where the rights or remedies
are asserted and regardless of whether the UCC applies to the affected
Collateral), and further the Agent may, without demand and, to the extent
permitted by applicable law, without advertisement, notice, hearing or process
of law, all of which each Pledgor hereby waives to the extent permitted by
applicable law, at any time or times, sell and deliver any or all of the
Collateral held by or for it at public or private sale, at any securities
exchange or broker’s board or at any of the Agent’s offices or elsewhere, for
cash, upon credit or otherwise, at such prices and upon such terms as the Agent
deems advisable, in its discretion. In the exercise of any such remedies, the
Agent may sell the Collateral as a unit even though the sales price thereof may
be in excess of the amount remaining unpaid on the Secured Obligations. Also, if
less than all the Collateral is sold, the Agent shall have no duty to marshal or
apportion the part of the Collateral so sold as between the Pledgors, or any of
them, but may sell and deliver any or all of the Collateral without regard to
which of the Pledgors are the owners thereof. In addition to all other sums due
any Secured Creditor hereunder, each Pledgor shall pay the Secured Creditors all
costs and expenses incurred by the Secured Creditors, including reasonable
attorneys’ fees and court costs, in obtaining, liquidating or enforcing payment
of Collateral or the Secured Obligations or in the prosecution or defense of any
action or proceeding by or against any Secured Creditor or any Pledgor
concerning any matter arising out of or connected with this Agreement or the
Collateral or the Secured Obligations, including, without limitation, any of the
foregoing arising in, arising under or related to a case under the United States
Bankruptcy Code (or any successor statute). Any requirement of reasonable notice
shall be met if such notice is personally served on or mailed, postage prepaid,
to the Pledgors in accordance with Section 13(b) hereof at least 10 days before
the time of sale or other event giving rise to the requirement of such notice;
provided, however, no notification need be given to a Pledgor if such Pledgor
has signed, after an Event of Default has occurred, a statement renouncing any
right to notification of sale or other intended disposition. The Agent shall not
be obligated to make any sale or other disposition of the Collateral regardless
of notice having been given. Any Secured Creditor may be the purchaser at any
such sale. Each Pledgor hereby waives all of its rights of redemption from any
such sale. The Agent may postpone or cause the postponement of the sale of all
or any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, be made at the time and place
to which the sale was postponed or the Agent may further postpone such sale by
announcement made at such time and place. The Agent may sell or otherwise
dispose of the Collateral without giving any warranties as to the Collateral or
any part thereof, including disclaimers of any warranties of title or the like,
and each Pledgor acknowledges and agrees that the absence of such warranties
shall not render the disposition commercially unreasonable.

     EACH PLEDGOR AGREES THAT IF ANY PART OF THE COLLATERAL IS SOLD AT ANY
PUBLIC OR PRIVATE SALE, THE AGENT MAY ELECT TO SELL ONLY TO A BUYER WHO WILL
GIVE FURTHER ASSURANCES, SATISFACTORY IN FORM AND SUBSTANCE TO THE AGENT,
RESPECTING

-10-

COMPLIANCE WITH THE REQUIREMENTS OF THE FEDERAL SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, AND A SALE SUBJECT TO SUCH
CONDITION SHALL BE DEEMED COMMERCIALLY REASONABLE.

     EACH PLEDGOR FURTHER AGREES THAT IN ANY SALE OF ANY PART OF THE COLLATERAL,
THE AGENT IS HEREBY AUTHORIZED TO COMPLY WITH ANY LIMITATION OR RESTRICTION IN
CONNECTION WITH SUCH SALE AS IT MAY BE ADVISED BY COUNSEL IS NECESSARY IN ORDER
TO AVOID ANY VIOLATION OF APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION,
COMPLIANCE WITH SUCH PROCEDURES AS MAY RESTRICT THE NUMBER OF PROSPECTIVE
BIDDERS AND PURCHASERS AND/OR FURTHER RESTRICT SUCH PROSPECTIVE BIDDERS OR
PURCHASERS TO PERSONS WHO WILL REPRESENT AND AGREE THAT THEY ARE PURCHASING FOR
THEIR OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR
RESALE OF SUCH COLLATERAL ), OR IN ORDER TO OBTAIN ANY REQUIRED APPROVAL OF THE
SALE OR OF THE PURCHASER BY ANY GOVERNMENTAL REGULATORY AUTHORITY OR OFFICIAL,
AND EACH PLEDGOR FURTHER AGREES THAT SUCH COMPLIANCE SHALL NOT RESULT IN SUCH
SALE BEING CONSIDERED OR DEEMED NOT TO HAVE BEEN MADE IN A COMMERCIALLY
REASONABLE MANNER, NOR SHALL THE AGENT BE LIABLE OR ACCOUNTABLE TO ANY PLEDGOR
FOR ANY DISCOUNT ALLOWED BY REASON OF THE FACT THAT SUCH COLLATERAL IS SOLD IN
COMPLIANCE WITH ANY SUCH LIMITATION OR RESTRICTION.

     (c)  Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of the Pledgors to
receive and retain the distributions which they are entitled to receive and
retain pursuant to Section 7(b) hereof shall, at the option of the Agent, cease
and thereupon become vested in the Agent which, in addition to all other rights
provided herein or by law, shall then be entitled solely and exclusively to
receive and retain the distributions which the Pledgors would otherwise have
been authorized to retain pursuant to Section 7(b) hereof and all rights of the
Pledgors to exercise the voting and/or consensual powers which they are entitled
to exercise pursuant to Section 7(a) hereof shall, at the option of the Agent,
cease and thereupon become vested in the Agent which, in addition to all other
rights provided herein or by law, shall then be entitled solely and exclusively
to exercise all voting and other consensual powers pertaining to the Collateral
and to exercise any and all rights of conversion, exchange or subscription and
any other rights, privileges or options pertaining thereto as if the Agent were
the absolute owner thereof, including, without limitation, the right to
exchange, at its discretion, the Collateral or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Agent of any right, privilege or option pertaining to the
Collateral or any part thereof and, in connection therewith, to deposit and
deliver the Collateral or any part thereof with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Agent may determine. In the event the Agent in good faith
believes any of the Collateral constitutes restricted securities within the
meaning of any applicable securities law, any disposition thereof in compliance
with such laws shall not render the disposition commercially unreasonable.

     (d)  In the event the Agent shall sell or otherwise dispose of all or any
part of the Partnership Interest Collateral or LLC Collateral, each Pledgor
hereby grants the purchaser of such portion of the Partnership Interest
Collateral or LLC Collateral, to the fullest extent of its

-11-

capacity, the ability (but not the obligation) to become a partner or member in
the relevant Partnership or LLC, as the case may be (subject to the approval of
the relevant Partnership or LLC in the exercise of its discretion in accordance
with its Organizational Agreement and subject to any requirements of applicable
law), in the place and stead of such Pledgor. To exercise such right, the
purchaser shall give written notice to the relevant Partnership or LLC of its
election to become a partner or member in such Partnership or LLC. Following
such election and giving of consent by all necessary partners or members of the
relevant Partnership or LLC as to the purchaser becoming a partner or member,
the purchaser shall have the rights and powers and be subject to the liabilities
of a partner or member under the relevant Organizational Agreement and the
partnership or limited liability company act governing the Partnership or LLC.

     (e)  The powers conferred upon the Secured Creditors hereunder are solely
to protect their interest in the Collateral and shall not impose on them any
duties to exercise such powers. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if the Collateral is accorded treatment substantially
equivalent to that which the Agent accords its own property, consisting of
similar type assets, it being understood, however, that the Agent shall have no
responsibility for (i) ascertaining or taking any action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve rights against any parties
with respect to any Collateral, or (iii) initiating any action to protect the
Collateral or any part thereof against the possibility of a decline in market
value. This Agreement constitutes an assignment of rights only and not an
assignment of any duties or obligations of the Pledgors in any way related to
the Collateral, and the Agent shall have no duty or obligation to discharge any
such duty or obligation. Neither any Secured Creditor nor any party acting as
attorney for any Secured Creditor shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than such
person’s gross negligence or willful misconduct.

     (f)  Failure by the Agent to exercise any right, remedy or option under
this Agreement or any other agreement between any Pledgor and the Agent or
provided by law, or delay by the Agent in exercising the same, shall not operate
as a waiver; and no waiver shall be effective unless it is in writing, signed by
the party against whom such waiver is sought to be enforced and then only to the
extent specifically stated. The rights and remedies of the Secured Creditors
under this Agreement shall be cumulative and not exclusive of any other right or
remedy which any Secured Creditor may have. For purposes of this Agreement, an
Event of Default shall be construed as continuing after its occurrence until the
same is waived in writing by the Agent.

     Section 10. Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Agent upon the occurrence and during the
continuation of any Event of Default shall, when received by the Agent in cash
or its equivalent, be applied by the Agent in reduction of, or held as
collateral security for, the Secured Obligations in accordance with the terms of
the Credit Agreement. The Pledgors shall remain liable to the Secured Creditors
for any deficiency. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Borrower, as
agent for Pledgors, or to whomsoever the Agent reasonably determines is lawfully
entitled thereto.

-12-

     Section 11. Continuing Agreement. (a) This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until all
of the Secured Obligations, both for principal and interest, have been fully
paid and satisfied and the commitments of the Lenders to extend credit to or for
the account of the Borrower under the Credit Agreement shall have expired or
otherwise terminated. Upon such termination of this Agreement, the Agent shall,
immediately and at the expense of the Pledgors, forthwith release all its liens
and security interests hereunder.

     (b)  In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or disposition permitted by the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 13.13 of the Credit Agreement), the
Agent, at the request and expense of the respective Pledgor will duly assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as is then being (or has
been) so sold, disposed of or released and as may be in possession of the Agent
and has not therefore been released pursuant to this Agreement.

     Section 12. The Agent. In acting under or by virtue of this Agreement, the
Agent shall be entitled to all the rights, authority, privileges, and immunities
provided in the Credit Agreement, all of which provisions of said Credit
Agreement (including, without limitation, Section 11 thereof) are incorporated
by reference herein with the same force and effect as if set forth herein in
their entirety. The Agent hereby disclaims any representation or warranty to the
Secured Creditors or any other holders of the Secured Obligations concerning the
perfection of the liens and security interests granted hereunder or in the value
of any of the Collateral.

     Section 13. Miscellaneous. (a) This Agreement cannot be changed or
terminated orally. This Agreement shall create a continuing lien on and security
interest in the Collateral and shall be binding upon each Pledgor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Secured Creditors hereunder, to the benefit of the Secured Creditors and
their successors and assigns; provided, however, that, except with respect to
assignments in connection with transactions permitted by Section 8.10(c) of the
Credit Agreement, no Pledgor may assign its rights or delegate its duties
hereunder without the Agent’s prior written consent. Without limiting the
generality of the foregoing, and subject to the provisions of the Credit
Agreement, any Lender may assign or otherwise transfer any indebtedness held by
it secured by this Agreement to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise.

     (b)  Except as otherwise specified herein, all notices hereunder shall be
in writing (including, without limitation, notice by telecopy) and shall be
given to the relevant party at its address or telecopier number in accordance
with Section 13.8 of the Credit Agreement.

     (c)  No Lender shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral subject to this Agreement or for the execution of any trust or power
hereof or for the appointment of a receiver, or for the enforcement of any other
remedy under or upon this Agreement; it being understood and

-13-

intended that no one or more of the Lenders shall have any right in any manner
whatsoever to affect, disturb or prejudice the lien and security interest of
this Agreement by its or their action or to enforce any right hereunder, and
that all proceedings at law or in equity shall be instituted, had and maintained
by the Agent in the manner herein provided for the benefit of the Secured
Creditors.

     (d)  In the event and to the extent that any provision hereof shall be
deemed to be invalid or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court, this Agreement
shall to such extent be construed as not containing such provision, but only as
to such jurisdictions where such law or interpretation is operative, and the
invalidity or unenforceability of such provision shall not affect the validity
of any remaining provision hereof, and any and all other provisions hereof which
are otherwise lawful and valid shall remain in full force and effect. Without
limiting the generality of the foregoing, in the event that this Agreement shall
be deemed to be invalid or otherwise unenforceable with respect to any Pledgor,
such invalidity or unenforceability shall not affect the validity of this
Agreement with respect to the other Pledgors.

     (e)  The lien and security herein created and provided for stand as direct
and primary security for the Secured Obligations of the Borrower arising under
or otherwise relating to the Credit Agreement as well as for the other Secured
Obligations secured hereby. No application of any sums received by the Secured
Creditors in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Pledgor to any right, title or interest in or to the Secured
Obligations or any collateral security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied and all commitments to extend credit to or for the account of the
Borrower under the Credit Agreement have expired or otherwise terminated. Each
Pledgor acknowledges and agrees that the lien and security hereby created and
provided for are absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of any Secured Creditor
or any other holder of any of the Secured Obligations, and without limiting the
generality of the foregoing, the lien and security hereof shall not be impaired
by any acceptance by any Secured Creditor or any other holder of any of the
Secured Obligations of any other security for or guarantors upon any Secured
Obligations or by any failure, neglect or omission on the part of any Secured
Creditor or any other holder of any of the Secured Obligations to realize upon
or protect any of the Secured Obligations or any collateral security therefor.
The lien and security hereof shall not in any manner be impaired or affected by
(and the Secured Creditors, without notice to anyone, are hereby authorized to
make from time to time) any sale, pledge, surrender, compromise, settlement,
release, renewal, extension, indulgence, alteration, substitution, exchange,
change in, modification or disposition of any of the Secured Obligations or of
any collateral security therefor, or of any guaranty thereof, or of any
instrument or agreement setting forth the terms and conditions pertaining to any
of the foregoing. The Secured Creditors may at their discretion at any time
grant credit to the Borrower without notice to the other Pledgors in such
amounts and on such terms as the Secured Creditors may elect without in any
manner impairing the lien and security hereby created and provided for. In order
to realize hereon and to exercise the rights granted the Secured Creditors
hereunder and under applicable law, there shall be no obligation on the part of
any Secured Creditor or any other holder of any of the Secured Obligations at
any time to first resort for payment to the Borrower or

-14-

any other Pledgor or to any guaranty of the Secured Obligations or any portion
thereof or to resort to any other collateral security, property, liens or any
other rights or remedies whatsoever, and the Secured Creditors shall have the
right to enforce this Agreement as against any Pledgor or any of its Collateral
irrespective of whether or not other proceedings or steps seeking resort to or
realization upon or from any of the foregoing are pending.

     (f)  In the event the Secured Creditors shall at any time in their
discretion permit a substitution of Pledgors hereunder or a party shall wish to
become a Pledgor hereunder, such substituted or additional Pledgor shall, upon
executing an agreement in the form attached hereto as Schedule F, become a party
hereto and be bound by all the terms and conditions hereof to the same extent as
though such Pledgor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Pledgor being replaced. Any such agreement shall
contain information as to such Pledgor necessary to update Schedules A, B, C,
and D with respect to it. No such substitution shall be effective absent the
written consent of Agent nor shall it in any manner affect the obligations of
the other Pledgors hereunder.

     (g)  This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. Each
Pledgor acknowledges that this Agreement is and shall be effective upon its
execution and delivery by such Pledgor to the Agent, and it shall not be
necessary for the Agent to execute this Agreement or any other acceptance hereof
or otherwise to signify or express its acceptance hereof.

     (h)  This Agreement shall be deemed to have been made in the State of
Illinois and shall be governed by, and construed in accordance with, the laws of
the State of Illinois. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provision hereof.

     (i)  Each Pledgor hereby submits to the non-exclusive jurisdiction of the
United States District Court for the Northern District of Illinois and of any
Illinois state court sitting in the City of Chicago, Illinois, for purposes of
all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Pledgor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient form. EACH PLEDGOR AND, BY ACCEPTING THE BENEFITS OF THIS
AGREEMENT, EACH SECURED CREDITOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGES TO FOLLOW]

-15-

     IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly
executed and delivered as of the date first above written.

                  “PLEDGORS”                   CTS CORPORATION,
  an Indiana corporation                   By     /s/   Matthew W. Long        

--------------------------------------------------------------------------------

        Name
Title   MATTHEW W. LONG
Treasurer                                 CTS CORPORATION,
  a Delaware corporation                   By     /s/   Donald K. Schwanz      
 

--------------------------------------------------------------------------------

        Name
Title   DONALD K. SCHWANZ
President                   CTS COMMUNICATIONS COMPONENTS, INC.                
  By     /s/   Donald K. Schwanz        

--------------------------------------------------------------------------------

        Name
Title   DONALD K. SCHWANZ
President                   DYNAMICS CORPORATION OF AMERICA                   
By     /s/   George T. Newhart        

--------------------------------------------------------------------------------

        Name
Title   GEORGE T. NEWHART
Vice President & Treasurer                   LTB INVESTMENT CORPORATION        
          By     /s/   George T. Newhart        

--------------------------------------------------------------------------------

        Name
Title   GEORGE T. NEWHART
Vice President & Treasurer

     Acknowledged and agreed to in Chicago, Illinois, as of the date first above
written.

                  HARRIS TRUST AND SAVINGS BANK, as Agent                      
          By     /s/   Kirby M. Law        

--------------------------------------------------------------------------------

        Name
Title   KIRBY M. LAW
Vice President

-16-